Exhibit 10.35

$250,000,000

MASTER REPURCHASE AGREEMENT

Dated as of November 1, 2006

among

CAPITAL TRUST, INC.

as Seller,

and

JPMORGAN CHASE BANK, N.A.,

as Buyer

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

ARTICLE 1.

APPLICABILITY

1

 

 

 

ARTICLE 2.

DEFINITIONS

1

 

 

 

ARTICLE 3.

INITIATION; CONFIRMATION; TERMINATION; FEES; REDUCTION OF FACILITY AMOUNT

21

 

 

 

ARTICLE 4.

MARGIN MAINTENANCE

30

 

 

 

ARTICLE 5.

INCOME PAYMENTS AND PRINCIPAL PAYMENTS

31

 

 

 

ARTICLE 6.

SECURITY INTEREST

34

 

 

 

ARTICLE 7.

PAYMENT, TRANSFER AND CUSTODY

36

 

 

 

ARTICLE 8.

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

43

 

 

 

ARTICLE 9.

RESERVED

43

 

 

 

ARTICLE 10.

REPRESENTATIONS AND WARRANTIES

43

 

 

 

ARTICLE 11.

NEGATIVE COVENANTS OF SELLER

51

 

 

 

ARTICLE 12.

AFFIRMATIVE COVENANTS OF SELLER

52

 

 

 

ARTICLE 13

EVENTS OF DEFAULT; REMEDIES

56

 

 

 

ARTICLE 14.

SINGLE AGREEMENT

61

 

 

 

ARTICLE 15.

RECORDING OF COMMUNICATIONS

61

 

 

 

ARTICLE 16.

NOTICES AND OTHER COMMUNICATIONS

62

 

 

 

ARTICLE 17.

ENTIRE AGREEMENT; SEVERABILITY

62

i


--------------------------------------------------------------------------------


 

ARTICLE 18.

NON-ASSIGNABILITY

62

 

 

 

ARTICLE 19.

GOVERNING LAW

63

 

 

 

ARTICLE 20.

NO WAIVERS, ETC

63

 

 

 

ARTICLE 21.

USE OF EMPLOYEE PLAN ASSETS

63

 

 

 

ARTICLE 22.

INTENT

64

 

 

 

ARTICLE 23.

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

65

 

 

 

ARTICLE 24.

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

65

 

 

 

ARTICLE 25.

NO RELIANCE

66

 

 

 

ARTICLE 26.

INDEMNITY

67

 

 

 

ARTICLE 27.

DUE DILIGENCE

68

 

 

 

ARTICLE 28.

SERVICING

68

 

 

 

ARTICLE 29.

MISCELLANEOUS

69

ii


--------------------------------------------------------------------------------


ANNEXES, EXHIBITS AND SCHEDULES

 

 

ANNEX I

Names and Addresses for Communications between Parties

 

 

SCHEDULE I

Advance Rates and Applicable Pricing Rates

 

 

EXHIBIT I

Form of Confirmation

 

 

EXHIBIT II

Authorized Representatives of Seller

 

 

EXHIBIT III

Monthly Reporting Package

 

 

EXHIBIT IV

Form of Custodial Delivery

 

 

EXHIBIT V

Form of Power of Attorney

 

 

EXHIBIT VI

Representations and Warranties Regarding Individual Purchased Assets

 

 

EXHIBIT VII

Asset Information

 

 

EXHIBIT VIII

Advance Procedure

 

 

EXHIBIT IX

Excluded Transferees

 

 

EXHIBIT X

Form of Bailee Letter

 

 

EXHIBIT XI

[Reserved]

 

 

EXHIBIT XII

Form of Margin Deficit Notice

 

 

EXHIBIT XIII

UCC Filing Jurisdictions

 

 

EXHIBIT XIV

[Reserved]

 

 

EXHIBIT XV

Additional Eligible Collateral

 

 

EXHIBIT XVI

Form of Servicer Notice

 

 

EXHIBIT XVII

Form of Release Letter

 

 

EXHIBIT XVIII

[Reserved]

 

 

EXHIBIT XIX

Covenant Compliance Certificate

 

 

EXHIBIT XX

Control Agreement

 

 

EXHIBIT XXI

Form of Custodial Agreement

 

iii


--------------------------------------------------------------------------------


MASTER REPURCHASE AGREEMENT

MASTER REPURCHASE AGREEMENT, dated as of November 1, 2006, by and among CAPITAL
TRUST, INC., a Maryland corporation (the “Seller” with respect to the Eligible
Assets that it sells to Buyer) and JPMORGAN CHASE BANK, N.A., a banking
association organized under the laws of the United States (the “Buyer”).


ARTICLE 1.
APPLICABILITY

From time to time the parties hereto may enter into transactions in which Seller
and Buyer agree to the transfer from Seller to Buyer all of its rights, title
and interest to certain Eligible Assets (as defined herein) or other assets and,
in each case, the other related Purchased Items (as defined herein)
(collectively, the “Assets”) against the transfer of funds by Buyer to Seller,
with a simultaneous agreement by Buyer to transfer back to Seller such Assets at
a date certain or on demand, against the transfer of funds by Seller to Buyer. 
Each such transaction shall be referred to herein as a “Transaction” and, unless
otherwise agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in any exhibits identified herein as
applicable hereunder.  Each individual transfer of an Eligible Asset shall
constitute a distinct Transaction.


ARTICLE 2.
DEFINITIONS

“Accelerated Repurchase Date” shall have the meaning specified in Article
13(b)(i) of this Agreement.

“Accepted Servicing Practices” shall mean with respect to any applicable
Purchased Asset, those mortgage servicing practices of prudent mortgage lending
institutions that service mortgage and/or mezzanine loans of the same type as
such Purchased Asset in the state where the related underlying real estate
directly or indirectly securing or supporting such Purchased Asset is located.

“Acceptable Attorney” means an attorney-at-law that has delivered at Seller’s
request a Bailee Letter, with the exception of an attorney whom Buyer has
notified Seller is not satisfactory to Buyer.

“Act of Insolvency” shall mean, with respect to any Person, (i) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law relating to the protection of creditors, or suffering any such
petition or proceeding to be commenced by another which is consented to, not
timely contested or results in entry of an order for relief; (ii) the seeking or
consenting to the appointment of a receiver, trustee, custodian or similar
official for such Person or any substantial part of the property of such Person;
(iii) the appointment of a receiver, conservator, or manager for such Person by
any governmental agency or authority having the jurisdiction to do so; (iv) the
making of a general assignment for the benefit of


--------------------------------------------------------------------------------


creditors; (v) the admission by such Person of its inability to pay its debts or
discharge its obligations as they become due or mature; or (vi) that any
Governmental Authority or agency or any person, agency or entity acting or
purporting to act under Governmental Authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of such Person, or shall have taken any action
to displace the management of such Person or to curtail its authority in the
conduct of the business of such Person.

“Additional Eligible Collateral” shall mean any of the items indicated on
Exhibit XV hereto.

“Advance Rate” shall mean, with respect to each Transaction and any Pricing Rate
Period, the initial Advance Rate selected by Seller for such Transaction as
shown in the related Confirmation, unless otherwise agreed to by Buyer and
Seller,.

“Affiliate” shall mean, when used with respect to any specified Person, (i) any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person.  Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto, or (ii) any “affiliate” of such Person, as such term is
defined in the Bankruptcy Code.

“Affiliated Hedge Counterparty” shall mean JPMorgan Chase Bank, N.A., or any
Affiliate thereof, in its capacity as a party to any Hedging Transaction with
Seller.

“Agreement” shall mean this Master Repurchase Agreement, dated as of November 1,
2006 by and among Capital Trust, Inc. and JPMorgan Chase Bank, N.A., as such
agreement may be modified or supplemented from time to time.

“Alternative Rate” shall have the meaning specified in Article 3(h) of this
Agreement.

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

“Applicable Spread” shall mean, with respect to a Transaction involving a
Purchased Asset in any Asset Type Grouping:

(i)       so long as no Event of Default shall have occurred and be continuing,
the incremental per annum rate (expressed as a number of “basis points”, each
basis point being equivalent to 1/100 of 1%) specified in Schedule I attached to
this Agreement as being the “Applicable Spread” for Purchased Assets in such
Asset Type Grouping for the applicable loan-to-value ratio shown on Schedule I
or Rating Agency ratings, as applicable, or such lower rate as may be determined
by Buyer in its sole discretion, in the event that the Advance Rate applicable
to any Purchased Asset is less than the related Maximum Advance Rate, in each
case as determined by the Buyer on each Pricing Rate Determination Date in
accordance with Article 3(d), and

2


--------------------------------------------------------------------------------


(ii)      after the occurrence and during the continuance of an Event of
Default, the applicable incremental per annum rate described in clause (i) of
this definition, plus 400 basis points (4.0%).

“Asset Information” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit VII attached hereto.

“Asset Type Grouping” shall mean, with respect to the Eligible Assets, any of
the types of Eligible Assets listed in Schedule I attached to this Agreement.

“Assets” shall have the meaning specified in Article 1.

“B-Note” means the original promissory note, if any, that was executed and
delivered in connection with the subordinate portion of a Senior Mortgage Loan.

“Bailee Letter” means a letter from an Acceptable Attorney or from a Title
Company, in the form attached to this Agreement as Exhibit X, wherein such
Acceptable Attorney or Title Company in possession of a Purchased Asset File (i)
acknowledges receipt of such Purchased Asset File, (ii) confirms that such
Acceptable Attorney, Title Company, or other Person acceptable to Buyer is
holding the same as bailee of Buyer under such letter and (iii) agrees that such
Acceptable Attorney or Title Company shall deliver such Purchased Asset File to
the Custodian by not later than the third (3rd) Business Day following the
Purchase Date for the related Purchased Asset.

“Bankruptcy Code” shall mean The United States Bankruptcy Code of 1978, as
amended from time to time.

“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.  Notwithstanding
the foregoing sentence, when used with respect to the determination of LIBOR,
“Business Day” shall only be a day on which commercial banks are open for
international business (including dealings in U.S. Dollar deposits) in London,
England.

“Buyer” shall mean JPMorgan Chase Bank, N.A., or any successor.

“Buyer’s Margin Amount” shall mean with respect to any Transaction and any
Purchased Asset on any date, the Maximum Advance Rate available for such
Purchased Asset, multiplied by the Market Value of such Purchased Asset as of
the date of determination.

“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

“Cash Management Account” shall mean a segregated interest bearing account, in
the name of Buyer, established at the Depository pursuant to the Control
Agreement.

3


--------------------------------------------------------------------------------


“CF Sweep Event” shall mean a determination by Buyer, in accordance with Article
4 of this Agreement, that a Margin Deficit exists.

“Closing Date” shall mean November 1, 2006.

“CMBS” shall mean pass-through certificates representing beneficial ownership
interests in one or more first lien mortgage loans secured by commercial and/or
multifamily properties, regardless of rating.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall have the meaning specified in Article 6 of this Agreement.

“Collection Period” shall mean with respect to the Remittance Date in any month,
the period beginning on but excluding the Cut-off Date in the month preceding
the month in which such Remittance Date occurs and continuing to and including
the Cut-off Date immediately preceding such Remittance Date.

“Confirmation” shall have the meaning specified in Article 3(b) of this
Agreement.

“Control Agreement” shall mean that certain Depository Agreement, dated as of
the date hereof, among Buyer, Seller and the Depository, in the form attached
hereto as Exhibit XX.

“Covenant Compliance Certificate” shall have the meaning specified in
Article 3(b)(ix) hereof.

“CRE CDO” shall mean commercial real estate collateralized debt obligations.

“Custodial Agreement” shall mean the Custodial Agreement, dated as of the date
hereof, by and among the Custodian, Seller and Buyer, the form of which is
attached hereto as Exhibit XXI.

“Custodial Delivery” shall mean the form executed by Seller in order to deliver
the Purchased Asset Schedule and the Purchased Asset File to Buyer or its
designee (including the Custodian) pursuant to Article 7 of this Agreement, a
form of which is attached hereto as Exhibit IV.

“Custodian” shall mean LaSalle Bank, National Association, or any successor
Custodian appointed by Buyer with the consent of Seller.

“Cut-off Date” shall mean the second Business Day preceding each Remittance
Date.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defaulted Mortgage Asset” shall mean any loan (a) that is sixty (60) days or
more delinquent in the payment of principal, interest, fees or other amounts
payable under the terms of the related loan documents, (b) as to which an Act of
Insolvency shall have occurred with respect

4


--------------------------------------------------------------------------------


to the Borrower or (c) as to which a material non-monetary event of default
shall have occurred under any document included in the Purchased Asset File for
such Purchased Asset.

“Delinquent Mortgage Asset” shall mean a loan that is thirty (30) or more days,
but less than sixty (60) days, delinquent in the payment of principal, interest,
fees or other amounts payable under the terms of the related loan documents.

“Depository” shall mean PNC Bank, National Association, or any successor
Depository appointed by Buyer with the prior written consent of Seller (such
consent to not be unreasonably withheld or delayed).

“Diligence Materials” shall mean the Preliminary Due Diligence Package together
with the Supplemental Due Diligence List.

“Draft Appraisal” shall mean a short form appraisal, “letter opinion of value,”
or any other form of draft appraisal acceptable to Buyer.

“Early Repurchase Date” shall have the meaning specified in Article 3(e) of this
Agreement.

“EBITDA” shall mean, for any period, the sum, without duplication, for such
period of (a) Net Income of Seller for such period, (b) the sum of provisions
for such period for income taxes, interest expense, and depreciation and
amortization expense used in determining such Net Income, (c) amounts deducted
in accordance with GAAP in respect of other non cash expenses in determining
such Net Income and (d) the amount of any aggregate net loss (or minus the
amount of any gain) during such period arising from the sale, exchange or other
disposition of capital assets (determined in accordance with GAAP) by Seller,
excluding any reporting implications of Financial Interpretations No. 45 and 46
and FASB 150.

“EBITDA to Fixed Charge Ratio” shall mean, determined as of any date of
determination, the ratio of (x) EBITDA during the twelve (12) month period
ending on the date of determination to (y) the Fixed Charges due and owing
during the twelve (12) month period ending on the date of determination.

“Eligible Assets” shall mean any of the following types of assets or loans (i)
that are acceptable to Buyer in its sole and absolute discretion, exercised in
good faith (ii) with respect to which there is not a Material Breach with
respect to the representations and warranties set forth in this Agreement
(including the exhibits hereto) and (iii) that are secured directly or
indirectly by a property that is a multifamily, retail, office, warehouse and
hospitality property (or any other property type acceptable to Buyer in its sole
discretion, exercised in good faith) and is located in the United States of
America, its territories or possessions (or elsewhere, in the sole discretion of
Buyer):

(i)           Senior Mortgage Loans;

 

(ii)          B-Notes/Junior Interests;

 

(iii)         Mezzanine Loans;

 

5


--------------------------------------------------------------------------------


(iv)    CMBS;

(v)     CRE CDO rated BB-/Ba3 or higher, or, if issued by Seller or an Affiliate
of Seller, rated BBB/Baa3 or higher;

(vi)    any Additional Eligible Collateral transferred to Buyer in connection
with a Margin Deficit; and

(vii)   any other asset types or classifications that are mutually acceptable to
Buyer and Seller, subject to mutual agreement on all necessary and appropriate
modifications to this Agreement and each of the Transaction Documents, as
determined by Buyer in its sole and absolute discretion.

Notwithstanding anything to the contrary contained in this Agreement, the
following shall not be Eligible Assets for purposes of this Agreement: (i)
Non-performing loans; (ii) loans that are Defaulted Mortgage Assets or
Delinquent Mortgage Assets; or (iii) assets secured directly or indirectly by
loans described in the preceding clauses (i) or (ii), other than CMBS or CRE
CDO.

“Eligible Loans” shall mean any Senior Mortgage Loans, B-Notes/Junior Interests
or Mezzanine Loans that are also Eligible Assets.

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and
any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

“Environmental Site Assessment” shall have the meaning specified in paragraph 30
of the section of Exhibit VI dealing with Eligible Loans.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.  Article
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Article 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Article 302(c)(11) of ERISA and Article 412(c)(11) of the Code
and the lien created under Article 302(f) of ERISA and

6


--------------------------------------------------------------------------------


Article 412(n) of the Code, described in Article 414(m) or (o) of the Code of
which Seller is a member.

“Event of Default” shall have the meaning specified in Article 13 of this
Agreement.

“Extension Period” shall have the meaning specified in Article 3(l) of this
Agreement.

“Extension Structuring Fee” shall have the meaning set forth in Article 3(l) of
this Agreement.

“Facility Amount” shall mean $250,000,000, or such lesser amount as determined
by Seller in accordance with Article 3(m).

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Buyer from three federal funds brokers
of recognized standing selected by it.

“Filings” shall have the meaning specified in Article 6(d) of this Agreement.

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“Fixed Charges” shall mean, for any period, the sum, without duplication, of (a)
Interest Expense, (b) provisions for cash income taxes made and (c) scheduled
payments made on account of principal on Indebtedness.

“Foreclosed Loan” shall mean an Eligible Loan with respect to which the
Underlying Mortgaged Property has been foreclosed upon by Seller or, in the case
of Junior Interest, by the Servicer of the Underlying Mortgage Loan.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the  European Union or the European Central
Bank).

“Hedge-Required Asset” shall mean any Eligible Asset that is a fixed rate
Eligible Asset.

“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar

7


--------------------------------------------------------------------------------


agreement or similar arrangements providing for protection against fluctuations
in interest rates or the exchange of nominal interest obligations, entered into
by any Affiliated Hedge Counterparty or Qualified Hedge Counterparty with
Seller, either generally or under specific contingencies that is required by
Buyer, or otherwise pursuant to this Agreement, to hedge a Hedge-Required Asset,
or that Seller has elected to pledge or transfer to Buyer pursuant to this
Agreement.

“Income” shall mean, with respect to any Purchased Asset at any time, (x) any
collections of principal, interest, dividends, receipts or other distributions
or collections, (y) all net sale proceeds received by Seller or any Affiliate of
Seller in connection with a sale or liquidation of such Purchased Asset and (z)
all payments actually received by Buyer on account of Hedging Transactions.

“Indebtedness” shall mean, for any Person,  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (f) Indebtedness of others
guaranteed by such Person; (g) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (h)
Indebtedness of general partnerships of which such Person is secondarily or
contingently liable (other than by endorsement of instruments in the course of
collection), whether by reason of any agreement to acquire such indebtedness to
supply or advance sums or otherwise; (i) Capitalized Lease Obligations of such
Person; (j) all net liabilities or obligations under any interest rate, interest
rate swap, interest rate cap, interest rate floor, interest rate collar, or
other hedging instrument or agreement; and (k) all obligations of such Person
under Finance Leases.

“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Article 26 of this Agreement.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Interest Expense” shall mean, for any period, the total of all interest expense
with respect to all outstanding Indebtedness including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under all Hedge
Transactions with respect to interest rates to the extent such net costs are
allocable to such period in accordance with GAAP.

8


--------------------------------------------------------------------------------


“Junior Certificate” shall mean the original participation certificate, if any,
that was executed and delivered in connection with a Junior Interest that is a
junior participation.

“Junior Interest” shall mean a performing junior participation interest in a
stabilized or transitional senior commercial, multifamily fixed or floating rate
mortgage loan secured by a first lien on multifamily and commercial properties
or a subordinate portion of a Senior Mortgage Loan evidenced by a Junior
Certificate.

“Leverage” shall mean, for any Person, the aggregate amount of indebtedness for
money borrowed (included purchase money mortgage loans) outstanding at any time,
both secured and unsecured.

“LIBOR” shall mean the rate per annum calculated as set forth below:

(i)       On each Pricing Rate Determination Date, LIBOR for the next Pricing
Rate Period will be the rate for deposits in United States dollars for a
one-month period that appears on Telerate Page 3750 as of 11:00 a.m., London
time, on such date; or

(ii)      On any Pricing Rate Determination Date on which no such rate appears
on Telerate Page 3750 as described above, LIBOR for the next Pricing Rate Period
will be determined on the basis of the arithmetic mean of the rates at which
deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on such date to prime banks in the London
interbank market for a one-month period.

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards, if necessary, to the nearest multiple
of 1/100 of 1% and all U.S. dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent or more
being rounding upwards).

“LIBO Rate” shall mean, with respect to any Pricing Rate Period pertaining to a
Transaction, a rate per annum determined for such Pricing Rate Period in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

LIBOR

--------------------------------------------------------------------------------

1 — Reserve Requirement

“LIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate for such Pricing Rate Period
is determined with reference to the LIBO Rate.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing),

9


--------------------------------------------------------------------------------


and the filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

“Margin Deadline” has the meaning specified in Article 4(a).

“Margin Deficit” shall have the meaning specified in Article 4(a).

“Market Value” shall mean, with respect to any Purchased Asset as of any
relevant date, the market value for such Purchased Asset on such date as
determined by Buyer in its sole and absolute discretion, exercised in good
faith.  The Market Value shall, at Buyer’s option, be deemed to be zero with
respect to each Purchased Asset (i) in respect of which there is a Material
Breach of a representation and warranty set forth in Article 10(b)(x)(D) of this
Agreement that has not been cured by Seller, if a cure is permitted in
accordance with the terms of this Agreement, or such Material Breach is waived
in writing by Buyer (assuming that each representation and warranty is made or
remade as of each date that the Market Value is determined), (ii) subject to
Article 7(c), in respect of which the complete Purchased Asset File has not been
delivered to the Custodian in accordance with the terms of the Custodial
Agreement, (iii) that has been released from the possession of the Custodian
under the Custodial Agreement to Seller for a period in excess of twenty (20)
calendar days, (iv) upon the occurrence of any Act of Insolvency with respect to
any co-participant or any other Person having an interest in such Purchased
Asset or any related Underlying Mortgaged Property that is senior to, or pari
passu with, in right of payment or priority the rights of Buyer in such
Purchased Asset, and (v) that is determined by Buyer not to be an Eligible
Asset.

The Market Value of each Purchased Asset may be determined by Buyer, in its sole
discretion, on each Business Day during the term of this Agreement.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition or prospects of Seller, (b) the ability of Seller to perform
its obligations under any of the Transaction Documents, (c) the validity or
enforceability of any of the Transaction Documents, or (d) the rights and
remedies of Buyer under any of the Transaction Documents.

“Material Breach” shall mean, with respect to any Purchased Asset, a breach of a
representation or warranty applicable to such Purchased Asset that results in a
determination by Buyer in its sole and absolute discretion, exercised in good
faith, that the Market Value of the related Purchased Asset has decreased by an
amount greater than 25% of its then current Market Value as a result of the
existence of such breach.

“Materials of Environmental Concern” shall mean any toxic mold, any petroleum
(including, without limitation, crude oil or any fraction thereof) or petroleum
products (including, without limitation, gasoline) or any hazardous or toxic
substances, materials or wastes, defined as such in or regulated under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, and urea-formaldehyde insulation.

“Maturity Date” shall mean November 1, 2007, or such later date as may be in
effect pursuant to Article 3(l) hereof.  Notwithstanding anything to the
contrary in Article 3(l) hereof, the Maturity Date shall not be any date beyond
November 1, 2009.

10


--------------------------------------------------------------------------------


“Maximum Advance Rate” shall mean, with respect to each Purchased Asset, the
“Advance Rate” specified for the applicable Asset Type Grouping in Schedule I
attached to this Agreement for the applicable loan-to-value ratio shown in
Schedule I or Rating Agency rating, as applicable, or as otherwise agreed to by
Seller and Buyer, as determined by Buyer in the Confirmation.

“Mezzanine Loan” shall mean a performing loan (or a participation therein)
primarily secured by a pledge of full or partial equity ownership interests in
one or more entities that own directly or indirectly multifamily or commercial
properties that serve as collateral for Senior Mortgage Loans.

“Mezzanine Note” shall mean the original promissory note that was executed and
delivered in connection with a particular Mezzanine Loan.

“Minimum Transfer Amount” shall mean, with respect to Seller, $250,000;
provided, however, that if a Default or an Event of Default has occurred and is
continuing hereunder, the Minimum Transfer Amount shall be U.S. $0.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
ownership interest in an estate in fee simple in real property and the
improvements thereon, securing a Mortgage Note or similar evidence of
indebtedness.

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage, including any A-Note, B-Note or Junior
Certificate that is a Purchased Asset.

“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage, or the obligor on a Mezzanine Note or Junior Interest.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Article
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Assets” shall mean, for any Person, total assets (other than intangibles)
at cost, before deducting depreciation, reserves for bad debts or other non-cash
reserves, less total liabilities.

“Net Income” shall mean, with respect to any Person for any period, the net
income of such Person for such period as determined in accordance with GAAP.

“Net Operating Income” shall mean, with respect to any Underlying Mortgaged
Property, for any period, the actual net operating income (including, but not
limited to, any net income from Hedging Transactions) calculated in accordance
with customary Commercial Mortgage Securities Association (CMSA) criteria for
commercial mortgaged properties.

11


--------------------------------------------------------------------------------


“New Asset” shall mean an Eligible Asset that a Seller proposes to be included
as a Purchased Item.

“Originated Asset” shall mean any Eligible Asset originated by a Seller.

“Permitted Liens” shall have the meaning specified in Article 11(e) hereof.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Article 302 of ERISA or Article 412 of the Code, other than a
Multiemployer Plan.

“Plan Party” shall have the meaning set forth in Article 21(a) of this
Agreement.

“Pre-Existing Asset” shall mean any Eligible Asset that is not an Originated
Asset.

“Preliminary Due Diligence Package” shall mean with respect to any New Asset, a
summary memorandum outlining the proposed transaction, including potential
transaction benefits and all material underwriting risks, all Underwriting
Issues and all other characteristics of the proposed transaction that a
reasonable buyer would consider material, together with the following due
diligence information relating to the New Asset to be provided by Seller to
Buyer and Buyer’s counsel pursuant to this Agreement:

(i)       With respect to each Eligible Asset that consists of an Eligible Loan:

(i)       the Asset Information and, if available, maps and photos;

(ii)      Seller’s internal credit memoranda used for approval and underwriting;

(iii)     current rent roll and roll over schedule, if applicable;

(iv)    cash flow pro-forma, plus historical information, if available;

(v)     copies of appraisal, environmental, engineering and any other
third-party reports provided that, if same are not available to Seller at the
time of Seller’s submission of the Preliminary Due Diligence Package to Buyer,
Seller shall deliver such items to Buyer promptly upon Seller’s receipt of such
items;

(vi)    description of the underlying real estate directly or indirectly
securing or supporting such Purchased Asset and the ownership structure of the

12


--------------------------------------------------------------------------------


borrower and the sponsor (including, without limitation, the board of directors,
if applicable) and, to the extent that real property does not secure such
Eligible Loan, the related collateral securing such Eligible Loan, if any;

(vii)   indicative debt service coverage ratios;

(viii)  indicative loan-to-value ratio;

(ix)     term sheet outlining the transaction generally;

(x)      Seller’s relationship with the Mortgagor, if any, and Mortgagor’s
financial statements; and

(xi)     with respect to any New Asset that is a Pre-Existing Asset, a list that
specifically and expressly identifies any Purchased Asset Documents that relate
to such New Asset but are not in Seller’s possession;

(xii)    analyses and/or reports with respect to such other matters concerning
the New Asset as Buyer may approve in its sole discretion;

(xiii)   documents evidencing such New Asset, or current drafts thereof,
including, without limitation, underlying debt and security documents,
guaranties, the underlying borrower’s organizational documents, warrant
agreements, and loan and collateral pledge agreements, as applicable, provided
that, if same are not available to Seller at the time of Seller’s submission of
the Preliminary Due Diligence Package to Buyer, Seller shall deliver such items
to Buyer promptly upon Seller’s receipt of such items;

(xiv)   in the case of Subordinate Eligible Assets, all information described in
this definition that would otherwise be provided for the Underlying Mortgage
Loan if it were an Eligible Asset, and in addition, all documentation evidencing
such Subordinate Eligible Asset; and

(xv)    any exceptions to the representations and warranties set forth in
Exhibit VI to this Agreement.

(ii)      With respect to each Eligible Asset that consists of CMBS:

(i)       the related prospectus or offering circular;

(ii)      all structural and collateral term sheets and all other computational
or other similar materials provided to Seller in connection with its acquisition
of such CMBS;

(iii)     all distribution date statements issued in respect thereof during the
immediately preceding 12 months (or, if less, since the date such CMBS was
issued);

13


--------------------------------------------------------------------------------


(iv)    all monthly CMSA reporting packages issued in respect of such CMBS
during the immediately preceding 12 months (or, if less, since the date such
CMBS was issued);

(v)     all Rating Agency pre-sale reports;

(vi)    all asset summaries and any other due diligence materials, including,
without limitation, reports prepared by third parties, provided to Seller in
connection with its acquisition of such CMBS; and

(vii)   the related pooling and servicing agreement.

With respect to each Eligible Asset that consists of an CRE CDO:

(i)       the related prospectus or offering circular;

(ii)      all remittance statements or other reports issued in respect thereof
during the immediately preceding 12 months (or, if less, since the date such CRE
CDO was issued);

(iii)     any information or reports provided to Seller in connection with its
acquisition or ownership of the CRE CDO asset;

(iv)    the related indenture;

(v)     the most recent annual and quarterly 1934 Act reports filed with respect
to the related issuer, if applicable;

(vi)    all structural and collateral term sheets and all other computational or
other similar materials provided to Seller in connection with its acquisition of
such CRE CDO asset;

(vii)   all distribution date statements issued in respect thereof during the
immediately preceding 12 months (or, if less, since the date such CRE CDO was
issued);

(viii)  all monthly CMSA reporting packages issued in respect of such CRE CDO
during the immediately preceding 12 months (or, if less, since the date such CRE
CDO was issued);

(ix)     all Rating Agency pre-sale reports; and

(x)      all asset summaries and any other due diligence materials, including,
without limitation, reports prepared by third parties, provided to Seller in
connection with its acquisition of such CRE CDO.

“Pre-Purchase Due Diligence” shall have the meaning set forth in Article 3(b)(i)
hereof.

 

14


--------------------------------------------------------------------------------


“Pre-Purchase Legal Fees”  shall mean all of the reasonable and necessary out of
pocket legal fees, costs and expenses incurred by Buyer in connection with the
Pre-Purchase Due Diligence associated with Buyer’s decision as to whether or not
to enter into a particular Transaction.

“Price Differential” shall mean, with respect to any Purchased Asset as of any
date, the aggregate amount obtained by daily application of the applicable
Pricing Rate for such Purchased Asset to the Purchase Price of such Purchased
Asset on a 360-day-per-year basis for the actual number of days during each
Pricing Rate Period commencing on (and including) the Purchase Date for such
Purchased Asset and ending on (but excluding) the date of determination (reduced
by any amount of such Price Differential previously paid by Seller to Buyer with
respect to such Purchased Asset).

“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the sum of (i) the LIBO Rate and (ii) the relevant Applicable Spread, in each
case, for the applicable Pricing Rate Period for the related Purchased Asset.
The Pricing Rate shall be subject to adjustment and/or conversion as provided in
the Transaction Documents.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, with respect to any Transaction (a) in the
case of the first Pricing Rate Period, the period commencing on and including
the Purchase Date for such Transaction and ending on and excluding the following
Remittance Date, and (b) in the case of any subsequent Pricing Rate Period, the
period commencing on and including such Remittance Date and ending on and
excluding the following Remittance Date; provided, however, that in no event
shall any Pricing Rate Period for a Purchased Asset end subsequent to the
Repurchase Date for such Purchased Asset.

“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment received by the Depository in respect thereof.

“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Buyer purchases such Purchased Asset from Seller hereunder.

“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Buyer on the applicable
Purchase Date, adjusted after the Purchase Date as set forth below.  The
Purchase Price as of the Purchase Date for any Purchased Asset shall be an
amount (expressed in dollars) equal to the product obtained by multiplying (i)
the Market Value of such Purchased Asset (or the par amount of such Purchased
Asset, if lower than Market Value) by (ii) the “Advance Rate” for such Purchased
Asset, as set forth in Schedule I attached to this Agreement; provided, that
notwithstanding the foregoing, Seller may request that the Purchase Price set
forth in a Confirmation be determined by applying a percentage lower than the
Advance Rate set forth in Schedule I attached to this Agreement and, in such
event, such lower percentage shall be deemed the “Advance Rate” for purposes of
this Agreement.  The Purchase Price of any Purchased Asset shall be (x)
increased at Seller’s request

15


--------------------------------------------------------------------------------


by any additional amount advanced by Buyer to Seller with respect to such
Purchased Asset and (y) decreased by (i) the portion of any Principal Payments
on such Purchased Asset that are applied pursuant to Article 5 hereof to reduce
such Purchase Price and (ii) any other amounts paid to Buyer by Seller to reduce
such Purchase Price.

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset.

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in Article 7(b), together with any additional documents and
information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to this Agreement; provided that to the extent that Buyer
waives, including pursuant to Article 7(c), receipt of any document in
connection with the purchase of an Eligible Asset (but not if Buyer merely
agrees to accept delivery of such document after the Purchase Date), such
document shall not be a required component of the Purchased Asset File until
such time as the Buyer determines in good faith that such document is necessary
or appropriate for the servicing of the applicable Purchased Asset.

“Purchased Asset” shall mean (i) with respect to any Transaction, the Eligible
Asset sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Assets sold by Seller to Buyer and any
Additional Eligible Collateral delivered by Seller to Buyer pursuant to Article
4(a) of this Agreement (other than Eligible Assets or Additional Eligible
Collateral that have been repurchased by Seller).

“Purchased Asset Schedule” shall mean a schedule of Purchased Assets attached to
each Trust Receipt and Custodial Delivery containing information substantially
similar to the Asset Information.

“Purchased Items” shall have the meaning specified in Article 6(a) of this
Agreement.

“Qualified Hedge Counterparty” shall mean, with respect to any Hedging
Transaction, any entity, other than an Affiliated Hedge Counterparty, that (a)
qualifies as an “eligible contract participant” as such term is defined in the
Commodity Exchange Act (as amended by the Commodity Futures Modernization Act of
2000), (b) the long-term debt of which is rated no less than “A+” by Standard &
Poor’s Ratings Group, a division of the McGraw-Hill Companies, and “A1” by
Moody’s Investor Services, Inc and (c) is reasonably acceptable to Buyer;
provided, that with respect to clause (c), if Buyer has approved an entity as a
counterparty, it may not thereafter deem such counterparty unacceptable with
respect to any previously outstanding Transaction unless clause (a) or clause
(b) applies.

“Rating Agency” shall mean any of Fitch Inc., Moody’s Investor Services, Inc.
and Standard & Poor’s Ratings Group, a division of the McGraw-Hill Companies.

“Reference Banks” shall mean banks each of which shall (i) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (ii) have an established place of business in London.  Initially, the
Reference Banks shall be JPMorgan Chase Bank, Barclays Bank, Plc and Deutsche
Bank AG.  If any such Reference Bank should be unwilling or unable to act as
such or if Buyer shall terminate the appointment of any such Reference Bank or
if any of the Reference Banks should be removed from the Reuters Monitor

16


--------------------------------------------------------------------------------


Money Rates Service or in any other way fail to meet the qualifications of a
Reference Bank, Buyer, in its sole discretion exercised in good faith, may
designate alternative banks meeting the criteria specified in clauses (i) and
(ii) above.

“Release Letter” shall mean a letter substantially in the form of Exhibit XVII
hereto (or such other form as may be acceptable to Buyer).

“Relevant System” shall mean (a) The Depository Trust Company in New York, New
York, or (b) such other clearing organization or book-entry system as is
designated in writing by Buyer.

“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Internal Revenue Code.

“Remittance Date” shall mean the twentieth (20th) calendar day of each month, or
the immediately following Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and Buyer.

“REO Property” shall mean real property acquired by Seller, including a
mortgaged property acquired through foreclosure of an Eligible Asset or by deed
in lieu of such foreclosure.

“Repurchase Date” means the earliest to occur of (i) the Termination Date, (ii)
the date set forth in the applicable Confirmation, or (iii) the Accelerated
Repurchase Date.

“Repurchase Price” shall mean, with respect to any Eligible Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Eligible Asset is to be
transferred from Buyer to Seller; such price will be determined in each case as
the sum of the (i) Purchase Price of such Eligible Asset, (ii) the accrued but
unpaid Price Differential with respect to such Eligible Asset as of the date of
such determination (other than, with respect to calculations in connection with
the determination of a Margin Deficit, accrued but unpaid Price Differential for
the current Pricing Rate Period), (iii) any other amounts due and owing to Buyer
and its Affiliates pursuant to the terms of this Agreement as of such date, (iv)
any amounts that would be payable to (a positive amount) a Qualified Hedge
Counterparty under any related Hedging Transaction, if such Hedging Transaction
were terminated on the date of determination; and (v) any amounts that would be
payable to (a positive amount) or by (a negative amount) an Affiliated Hedge
Counterparty under any related Hedging Transaction, if such Hedging Transaction
were terminated on the date of determination; provided, that with respect to any
determination of Repurchase Price that is made in connection with the actual
repurchase by Seller of any Purchased Asset (and not in connection with any
calculation of Margin Deficit or other determination that is made during the
course of a Transaction and that is not related to such a repurchase), (x) the
Repurchase Price for such Purchased Asset shall take into account amounts
payable to (a positive amount) or by (a negative amount) an Affiliated Hedge
Counterparty under any related Hedging Transaction only (i) as long as no
Default or Event of Default shall have occurred and be continuing, (ii) to the
extent such amounts are actually then due and payable under the related Hedging
Transaction with an Affiliated Hedge Counterparty and (iii) to the extent that
Seller shall have provided the applicable Affiliated Hedge Counterparty with
written instructions that any amounts payable to

17


--------------------------------------------------------------------------------


Seller by such Affiliated Hedge Counterparty under the related Hedging
Transaction shall instead be paid by such Affiliated Hedge Counterparty directly
to Buyer and (y) no amounts relating to a Hedging Transaction with a Qualified
Hedge Counterparty shall be taken into account.

“Requested Exceptions Report” shall have the meaning assigned thereto in
Article 3(b)(vi).

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.

“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.

“Responsible Officer” shall mean any executive officer of Seller.

“Seller” shall mean the entity identified as “Seller” in the Recitals hereto and
(ii) such other seller as may be approved by Buyer from time to time.

“Senior Mortgage Loans”  shall mean performing senior commercial or multifamily
fixed or floating rate mortgage loans, A-notes or senior or pari passu
participation interests in those mortgage loans, in each case secured by first
liens on multifamily or commercial properties.

“Servicer” shall mean Midland Loan Services, Inc.

“Servicer Notice” shall mean a notice substantially in the form of Exhibit XVI
hereto, as amended, supplemented or otherwise modified from time to time.

“Servicing Agreement” shall have the meaning specified in Article 28(b).

“Servicing Records” shall have the meaning specified in Article 28(b).

“Structuring Fee” shall have the meaning specified in Article 3(a)(xi) of this
Agreement.

“Subordinate Eligible Assets” shall mean Eligible Assets described in items (ii)
and (iii) of the definition of Eligible Assets.

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation,

18


--------------------------------------------------------------------------------


partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Seller.

“Supplemental Due Diligence List” shall mean, with respect to any New Asset,
information or deliveries concerning the New Asset that Buyer shall request in
addition to the Preliminary Due Diligence Package, including, without
limitation, a credit approval memorandum representing the final terms of the
underlying transaction, a final loan-to-value ratio computation and a final debt
service coverage ratio computation for such proposed New Asset.

“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which the collateral is located) survey of the underlying real estate
directly or indirectly securing or supporting such Purchased Asset prepared by a
registered independent surveyor or engineer and in form and content satisfactory
to Buyer and the company issuing the Title Policy for such Property.

“Target Price” shall mean, with respect to any Purchased Asset as of any date,
the amount (expressed in dollars) obtained by multiplying (i) the Market Value
of such Purchased Asset as of such date by (ii) the then-applicable Maximum
Advance Rate for such Purchased Asset.

“Telerate Page 3750” shall mean the display page currently so designated on the
Dow Jones Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).

“Termination Date” means, with respect to any Transaction, the earlier of
(a) 364 days from the date of such Transaction, or if such Transaction is
extended, the date to which it is extended; (b) any Early Repurchase Date for
such Transaction; (c) the Maturity Date, or (d) the date of the occurrence of an
Event of Default.

“Termination Date Extension Conditions” shall have the meaning specified in
Article 3(f) of this Agreement.

“Title Company” shall mean a nationally-recognized title insurance company
acceptable to Buyer.

“Title Policy” shall have the meaning specified in paragraph 9 of the section of
Exhibit VI dealing with Eligible Loans.

“Total Indebtedness” shall mean, for any period, the aggregate Indebtedness of
Seller and its consolidated Subsidiaries during such period (including, without
limitation, off-balance sheet Indebtedness), less the amount of any nonspecific
balance sheet reserves maintained in accordance with GAAP, provided that the
calculation of Total Indebtedness will exclude (i) amounts of liabilities
resulting from the sale of participation interests classified as participations
sold on the liabilities side of Seller’s balance sheet, (ii) liabilities
resulting from consolidation of debt associated with securitizations where
Seller has no recourse obligation for the debt and

19


--------------------------------------------------------------------------------


which debt was not issued by Seller or its Subsidiaries and (iii) liabilities
resulting from the consolidation of vehicles managed by Seller or a Subsidiary
of Seller where Seller has less than a 50% equity interest.

“Total Non-Securitized Indebtedness” shall mean, for any period, the aggregate
Indebtedness of Seller and its consolidated Subsidiaries during such period
(including, without limitation, off-balance sheet Indebtedness), less the amount
of any nonspecific balance sheet reserves maintained in accordance with GAAP,
provided that the calculation of Total Indebtedness will exclude (i) amounts of
liabilities resulting from the sale of participation interests classified as
participations sold on the liabilities side of Seller’s balance sheet, (ii)
liabilities resulting from consolidation of debt associated with securitizations
where Seller has no recourse obligation for the debt and (iii) liabilities
resulting from the consolidation of vehicles managed by Seller or a Subsidiary
of Seller where Seller has less than a 50% equity interest.

“Transaction” shall mean a Transaction, as specified in Article 1 of this
Agreement.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Annexes to this Agreement, the Custodial Agreement, the Servicing Agreement, the
Control Agreement, all Hedging Transactions and all Confirmations and assignment
documentation executed pursuant to this Agreement in connection with specific
Transactions.

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Purchased Asset Files that are
the property of and held by Custodian for the benefit of Buyer (or any other
holder of such trust receipt) or a bailment arrangement with counsel or other
third party acceptable to Buyer in its sole discretion.

“UCC” shall have the meaning specified in Article 6(d) of this Agreement.

“Underlying Mortgage Loan” shall mean, with respect to any B-Note, Junior
Interest, Mezzanine Loan, CMBS or CRE CDO, a mortgage loan made in respect of
the related Underlying Mortgaged Property.

“Underlying Mortgaged Property” shall mean, in the case of:

(a)           a Senior Mortgage Loan, the Mortgaged Property securing such
Senior Mortgage Loan, as appropriate;

(b)           a Junior Interest, the Mortgaged Property securing such Junior
Interest, or the Mortgaged Property securing the Mortgage Loan in which such
Junior Interest represents a junior participation, as applicable;

(c)           a Mezzanine Loan, the Mortgaged Property that is owned by the
Person the equity of which is pledged as collateral security for such Mezzanine
Loan;

(d)           a CMBS, the Mortgaged Property securing the mortgage loans related
to such security;

20


--------------------------------------------------------------------------------


(e)           a CRE CDO, the Mortgaged Property securing the mortgage loans
related to such security.

“Underwriting Issues” shall mean, with respect to any Purchased Asset as to
which Seller intends to request a Transaction, all material information that has
come to Seller’s attention that, based on the making of reasonable inquiries and
the exercise of reasonable care and diligence under the circumstances, would be
considered a materially “negative” factor (either separately or in the aggregate
with other information), or a material defect in loan documentation or closing
deliveries (such as any absence of any material Purchased Asset Document(s)), to
a reasonable institutional mortgage buyer in determining whether to originate or
acquire the Purchased Asset in question.

All references to articles, schedules and exhibits are to articles, schedules
and exhibits in or to this Agreement unless otherwise specified.  The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles.  References to “good faith” in this Agreement shall mean “good
faith” as defined in Section 1-201(19) of the UCC as in effect in the State of
New York as of the date of the Agreement.


ARTICLE 3.
INITIATION; CONFIRMATION; TERMINATION; FEES; REDUCTION OF
FACILITY AMOUNT

Buyer’s agreement to enter into the initial Transaction hereunder is subject to
the satisfaction, immediately prior to or concurrently with the making of such
Transaction, of the condition precedent that Buyer shall have received from
Seller payment of an amount equal to all fees and expenses payable hereunder,
and all of the following documents, each of which shall be satisfactory in form
and substance to Buyer and its counsel:


(A)           THE FOLLOWING TRANSACTION DOCUMENTS, AS WELL AS CERTAIN OTHER
DOCUMENTS, DELIVERED TO BUYER:


(I)            THIS AGREEMENT, DULY COMPLETED AND EXECUTED BY EACH OF THE
PARTIES HERETO;


(II)           A CUSTODIAL AGREEMENT, DULY EXECUTED AND DELIVERED BY EACH OF THE
PARTIES THERETO;


(III)          A CONTROL AGREEMENT, DULY COMPLETED AND EXECUTED BY EACH OF THE
PARTIES THERETO;


(IV)          ANY AND ALL CONSENTS AND WAIVERS APPLICABLE TO SELLER OR TO THE
PURCHASED ASSETS;

21


--------------------------------------------------------------------------------



(V)           UCC FINANCING STATEMENTS FOR FILING IN EACH OF THE UCC FILING
JURISDICTIONS DESCRIBED ON EXHIBIT XIII HERETO, EACH NAMING SELLER AS “DEBTOR”
AND BUYER AS “SECURED PARTY” AND DESCRIBING AS “COLLATERAL” ALL OF THE ITEMS SET
FORTH IN THE DEFINITION OF COLLATERAL AND PURCHASED ITEMS IN THIS AGREEMENT,
TOGETHER WITH ANY OTHER DOCUMENTS NECESSARY OR REQUESTED BY BUYER TO PERFECT THE
SECURITY INTERESTS GRANTED BY SELLER IN FAVOR OF BUYER UNDER THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT;


(VI)          ANY DOCUMENTS RELATING TO ANY HEDGING TRANSACTIONS;


(VII)         AN OPINION OR OPINIONS OF OUTSIDE COUNSEL TO SELLER, REASONABLY
ACCEPTABLE TO BUYER;


(VIII)        GOOD STANDING CERTIFICATES AND CERTIFIED COPIES OF THE CHARTERS
AND BY-LAWS (OR EQUIVALENT DOCUMENTS) OF SELLER AND OF ALL CORPORATE OR OTHER
AUTHORITY FOR SELLER WITH RESPECT TO THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE TRANSACTION DOCUMENTS AND EACH OTHER DOCUMENT TO BE DELIVERED BY SELLER FROM
TIME TO TIME IN CONNECTION HEREWITH (AND BUYER MAY CONCLUSIVELY RELY ON SUCH
CERTIFICATE UNTIL IT RECEIVES NOTICE IN WRITING FROM SELLER TO THE CONTRARY);


(IX)           WITH RESPECT TO ANY ELIGIBLE ASSET TO BE PURCHASED HEREUNDER ON
THE RELATED PURCHASE DATE THAT IS NOT SERVICED BY SELLER, SELLER SHALL HAVE
PROVIDED TO BUYER A COPY OF THE RELATED SERVICING AGREEMENT, CERTIFIED AS A
TRUE, CORRECT AND COMPLETE COPY OF THE ORIGINAL, TOGETHER WITH A SERVICER
NOTICE, FULLY EXECUTED BY SELLER AND SERVICER;


(X)            BUYER SHALL HAVE RECEIVED PAYMENT FROM SELLER OF AN AMOUNT EQUAL
TO THE AMOUNT OF ACTUAL COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND EXPENSES OF COUNSEL TO BUYER, INCURRED BY BUYER IN
CONNECTION WITH THE DEVELOPMENT, PREPARATION AND EXECUTION OF THIS AGREEMENT,
THE OTHER TRANSACTION DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN CONNECTION
HEREWITH OR THEREWITH;


(XI)           BUYER SHALL HAVE RECEIVED PAYMENT FROM SELLER, AS CONSIDERATION
FOR BUYER’S AGREEMENT TO ENTER INTO THIS AGREEMENT, AN UP-FRONT STRUCTURING FEE
IN AN AMOUNT EQUAL [****] (CALCULATED AS [****] BASIS POINTS [****] MULTIPLIED
BY THE FACILITY AMOUNT), SUCH AMOUNT TO BE PAID TO BUYER IN U.S. DOLLARS, IN
IMMEDIATELY AVAILABLE FUNDS, WITHOUT DEDUCTION, SET-OFF OR COUNTERCLAIM (THE
“STRUCTURING FEE”); AND


(XII)          ALL SUCH OTHER AND FURTHER DOCUMENTS, DOCUMENTATION AND LEGAL
OPINIONS AS BUYER IN ITS DISCRETION SHALL REASONABLY REQUIRE.


(B)           BUYER’S AGREEMENT TO ENTER INTO EACH TRANSACTION (INCLUDING THE
INITIAL TRANSACTION) IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING FURTHER
CONDITIONS PRECEDENT, BOTH IMMEDIATELY PRIOR TO ENTERING INTO SUCH TRANSACTION
AND ALSO AFTER GIVING EFFECT TO THE CONSUMMATION THEREOF AND THE INTENDED USE OF
THE PROCEEDS OF THE SALE:

 

--------------------------------------------------------------------------------

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

22


--------------------------------------------------------------------------------



(I)            THE SUM OF (A) THE UNPAID REPURCHASE PRICE FOR ALL PRIOR
OUTSTANDING TRANSACTIONS, (B) THE REQUESTED PURCHASE PRICE FOR THE PENDING
TRANSACTION AND (C) ALL AVAILABLE AND UNFUNDED ADVANCES UNDER ALL PRIOR
OUTSTANDING TRANSACTIONS SHALL NOT EXCEED AN AMOUNT EQUAL TO THE FACILITY
AMOUNT.


(II)           SELLER SHALL GIVE BUYER WRITTEN NOTICE OF EACH TRANSACTION
(INCLUDING THE INITIAL TRANSACTION), TOGETHER WITH A SIGNED, WRITTEN
CONFIRMATION IN THE FORM OF EXHIBIT I ATTACHED HERETO PRIOR TO EACH TRANSACTION
(A “CONFIRMATION”).  EACH CONFIRMATION SHALL DESCRIBE THE PURCHASED ASSETS,
SHALL IDENTIFY BUYER AND SELLER, SHALL BE EXECUTED BY BOTH BUYER AND SELLER
(PROVIDED THAT, IN INSTANCES WHERE FUNDS ARE BEING WIRED TO AN ACCOUNT OTHER
THAN 230-254-632 AT JPMORGAN CHASE BANK, N.A., THE CONFIRMATION SHALL BE SIGNED
BY TWO (2) AUTHORIZED SIGNATORIES OF SELLER); PROVIDED, HOWEVER, THAT BUYER
SHALL NOT BE LIABLE TO SELLER IF IT INADVERTENTLY ACTS ON A CONFIRMATION THAT
HAS NOT BEEN SIGNED BY TWO (2) SUCH AUTHORIZED SIGNATORIES, AND SHALL SET FORTH:

(A)          THE PURCHASE DATE;

(B)           THE PURCHASE PRICE FOR THE PURCHASED ASSET INCLUDED IN THE
TRANSACTION;

(C)           THE REPURCHASE DATE;

(D)          ANY ADDITIONAL TERMS OR CONDITIONS NOT INCONSISTENT WITH THIS
AGREEMENT; AND

(E)           THE REQUESTED ADVANCE RATE AND THE RELATED MAXIMUM ADVANCE RATE.


(III)          BUYER SHALL HAVE THE RIGHT TO REVIEW THE ELIGIBLE ASSETS SELLER
PROPOSES TO SELL TO BUYER IN ANY TRANSACTION AND TO CONDUCT ITS OWN DUE
DILIGENCE INVESTIGATION OF SUCH ELIGIBLE ASSETS AS BUYER DETERMINES
(“PRE-PURCHASE DUE DILIGENCE”).  BUYER SHALL BE ENTITLED TO MAKE A
DETERMINATION, IN THE EXERCISE OF ITS SOLE DISCRETION, THAT, IN THE CASE OF A
TRANSACTION, IT SHALL OR SHALL NOT PURCHASE ANY OR ALL OF THE ASSETS PROPOSED TO
BE SOLD TO BUYER BY SELLER.  ON THE PURCHASE DATE FOR THE TRANSACTION THAT SHALL
BE NOT LESS THAN ONE (1) BUSINESS DAY FOLLOWING THE FINAL APPROVAL OF AN
ELIGIBLE ASSET BY BUYER IN ACCORDANCE WITH EXHIBIT VIII HERETO, THE PURCHASED
ASSETS SHALL BE TRANSFERRED TO BUYER OR THE CUSTODIAN AGAINST THE TRANSFER OF
THE PURCHASE PRICE TO AN ACCOUNT OF SELLER.  BUYER SHALL INFORM SELLER OF ITS
DETERMINATION WITH RESPECT TO ANY SUCH PROPOSED TRANSACTION SOLELY IN ACCORDANCE
WITH EXHIBIT VIII ATTACHED HERETO.  UPON THE APPROVAL BY BUYER OF A PARTICULAR
PROPOSED TRANSACTION, BUYER SHALL DELIVER TO SELLER A SIGNED COPY OF THE RELATED
CONFIRMATION DESCRIBED IN CLAUSE (I) ABOVE, ON OR BEFORE THE SCHEDULED DATE OF
THE UNDERLYING PROPOSED TRANSACTION. PRIOR TO THE APPROVAL OF EACH PROPOSED
TRANSACTION BY BUYER:

(A)          BUYER SHALL HAVE (I) DETERMINED, IN ITS SOLE AND ABSOLUTE
DISCRETION, THAT THE ASSET PROPOSED TO BE SOLD TO BUYER BY SELLER IN SUCH
TRANSACTION IS AN ELIGIBLE ASSET AND (II) OBTAINED INTERNAL CREDIT APPROVAL, TO
BE GRANTED OR DENIED IN BUYER’S SOLE AND ABSOLUTE DISCRETION, FOR THE INCLUSION
OF SUCH ELIGIBLE ASSET AS A

23


--------------------------------------------------------------------------------


PURCHASED ASSET IN A TRANSACTION, WITHOUT REGARD FOR ANY PRIOR CREDIT DECISIONS
BY BUYER OR ANY AFFILIATE OF BUYER, AND WITH THE UNDERSTANDING THAT BUYER SHALL
HAVE THE ABSOLUTE RIGHT TO CHANGE ANY OR ALL OF ITS INTERNAL UNDERWRITING
CRITERIA AT ANY TIME, WITHOUT NOTICE OF ANY KIND TO SELLER;

(B)           BUYER SHALL HAVE DETERMINED THE PRICING RATE APPLICABLE TO THE
TRANSACTION (INCLUDING THE APPLICABLE SPREAD) IN ACCORDANCE WITH SCHEDULE I
HERETO OR AS OTHERWISE AGREED BY BUYER AND SELLER;

(C)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND NO EVENT
SHALL HAVE OCCURRED WHICH HAS, OR WOULD REASONABLY BE EXPECTED TO HAVE, A
MATERIAL ADVERSE EFFECT;

(D)          SELLER SHALL HAVE DELIVERED TO BUYER A LIST OF ALL EXCEPTIONS TO
THE REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASED ASSET AND ANY OTHER
ELIGIBILITY CRITERIA FOR SUCH PURCHASED ASSET (THE “REQUESTED EXCEPTIONS
REPORT”);

(E)           BUYER SHALL HAVE WAIVED ALL EXCEPTIONS IN THE REQUESTED EXCEPTIONS
REPORT;

(F)           BOTH IMMEDIATELY PRIOR TO THE REQUESTED TRANSACTION AND ALSO AFTER
GIVING EFFECT THERETO AND TO THE INTENDED USE THEREOF,  (I)  THE REPRESENTATIONS
AND WARRANTIES MADE BY SELLER IN ARTICLE 10, AS APPLICABLE, (OTHER THAN THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 10(B)(X)(D) SHALL BE TRUE,
CORRECT AND COMPLETE ON AND AS OF SUCH PURCHASE DATE IN ALL MATERIAL RESPECTS
WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF SUCH DATE (OR, IF ANY
SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A
SPECIFIC DATE, AS OF SUCH SPECIFIC DATE) AND  (II) NO MATERIAL BREACH SHALL HAVE
OCCURRED AND BE CONTINUING WITH RESPECT TO THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN ARTICLE 10(B)(X)(D);

(G)           SUBJECT TO BUYER’S RIGHT TO PERFORM ONE OR MORE DUE DILIGENCE
REVIEWS PURSUANT TO ARTICLE 27, BUYER SHALL HAVE COMPLETED ITS DUE DILIGENCE
REVIEW OF THE PURCHASED ASSET FILE, AND SUCH OTHER DOCUMENTS, RECORDS,
AGREEMENTS, INSTRUMENTS, MORTGAGED PROPERTIES OR INFORMATION RELATING TO SUCH
PURCHASED ASSET AS BUYER IN ITS SOLE DISCRETION DEEMS APPROPRIATE TO REVIEW AND
SUCH REVIEW SHALL BE SATISFACTORY TO BUYER IN ITS SOLE DISCRETION AND BUYER HAS
CONSENTED IN WRITING TO THE ELIGIBLE ASSET BECOMING A PURCHASED ASSET; PROVIDED,
THAT IF BUYER’S DILIGENCE REVIEW OF THE PURCHASED ASSET FILE REQUIRES THE
DELIVERY OF A MORTGAGE FILE OR THE EQUIVALENT, SELLER SHALL HAVE THE BENEFIT OF
SUCH DELAYED DELIVERY PROVISIONS AS ARE CUSTOMARY IN POOLING AND SERVICING
AGREEMENTS (E.G., WHILE A PROMISSORY NOTE (OR ANALOGOUS DOCUMENT DIRECTLY
EVIDENCING THE OBLIGATION) MUST BE DELIVERED AS A CONDITION OF CLOSING, AN
ANCILLARY DOCUMENT OR ESTOPPELS MAY BE DELIVERED WITHIN A REASONABLE TIME FRAME
THEREAFTER);

24


--------------------------------------------------------------------------------


(H)          WITH RESPECT TO ANY ELIGIBLE ASSET TO BE PURCHASED HEREUNDER ON THE
RELATED PURCHASE DATE WHICH IS NOT SERVICED BY SELLER OR AN AFFILIATE THEREOF,
SELLER SHALL HAVE PROVIDED TO BUYER A COPY OF THE RELATED SERVICING AGREEMENT,
CERTIFIED AS A TRUE, CORRECT AND COMPLETE COPY OF THE ORIGINAL, TOGETHER WITH A
SERVICER NOTICE, FULLY EXECUTED BY SELLER AND SERVICER;

(I)            SELLER SHALL HAVE PAID TO BUYER ALL LEGAL FEES AND EXPENSES AND
THE REASONABLE COSTS AND EXPENSES INCURRED BY BUYER IN CONNECTION WITH THE
ENTERING INTO OF ANY TRANSACTION HEREUNDER, INCLUDING, WITHOUT LIMITATION, COSTS
ASSOCIATED WITH DUE DILIGENCE, RECORDING OR OTHER ADMINISTRATIVE EXPENSES
NECESSARY OR INCIDENTAL TO THE EXECUTION OF ANY TRANSACTION HEREUNDER, WHICH
AMOUNTS, AT BUYER’S OPTION, MAY BE WITHHELD FROM THE SALE PROCEEDS OF ANY
TRANSACTION HEREUNDER;

(J)            BUYER SHALL HAVE DETERMINED, IN ITS SOLE AND ABSOLUTE DISCRETION,
THAT NO MARGIN DEFICIT SHALL EXIST, EITHER IMMEDIATELY PRIOR TO OR AFTER GIVING
EFFECT TO THE REQUESTED TRANSACTION;

(K)          BUYER SHALL HAVE RECEIVED FROM CUSTODIAN ON EACH PURCHASE DATE AN
ASSET SCHEDULE AND EXCEPTION REPORT (AS DEFINED IN THE CUSTODIAL AGREEMENT) WITH
RESPECT TO EACH PURCHASED ASSET, DATED THE PURCHASE DATE, DULY COMPLETED AND
WITH EXCEPTIONS ACCEPTABLE TO BUYER IN ITS SOLE DISCRETION IN RESPECT OF
ELIGIBLE ASSETS TO BE PURCHASED HEREUNDER ON SUCH BUSINESS DAY;

(L)           BUYER SHALL HAVE RECEIVED FROM SELLER A RELEASE LETTER COVERING
EACH ELIGIBLE ASSET TO BE SOLD TO BUYER;

(M)         BUYER SHALL NOT HAVE REASONABLY DETERMINED THAT THE INTRODUCTION OF,
OR A CHANGE IN, ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR
ADMINISTRATION OF ANY REQUIREMENT OF LAW APPLICABLE TO BUYER HAS MADE IT
UNLAWFUL, AND NO GOVERNMENTAL AUTHORITY SHALL HAVE ASSERTED THAT IT IS UNLAWFUL,
FOR BUYER TO ENTER INTO TRANSACTIONS;

(N)          THE REPURCHASE DATE FOR SUCH TRANSACTION IS NOT LATER THAN THE
MATURITY DATE;

(O)          SELLER SHALL HAVE TAKEN SUCH OTHER ACTION AS BUYER SHALL HAVE
REASONABLY REQUESTED IN ORDER TO TRANSFER THE PURCHASED ASSETS PURSUANT TO THIS
AGREEMENT AND TO PERFECT ALL SECURITY INTERESTS GRANTED UNDER THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT IN FAVOR OF BUYER WITH RESPECT TO THE PURCHASED
ASSETS;

(P)           WITH RESPECT TO ANY ELIGIBLE ASSET TO BE PURCHASED HEREUNDER, IF
SUCH ELIGIBLE ASSET WAS ACQUIRED BY SELLER, SELLER SHALL HAVE DISCLOSED TO BUYER
THE ACQUISITION COST OF SUCH ELIGIBLE ASSET (INCLUDING THEREIN REASONABLE
SUPPORTING DOCUMENTATION REQUIRED BY BUYER, IF ANY);

 

25


--------------------------------------------------------------------------------


 

(Q)          BUYER SHALL HAVE RECEIVED ALL SUCH OTHER AND FURTHER DOCUMENTS,
DOCUMENTATION AND LEGAL OPINIONS (INCLUDING, WITHOUT LIMITATION, OPINIONS
REGARDING THE PERFECTION OF BUYER’S SECURITY INTERESTS) AS BUYER IN ITS
REASONABLE DISCRETION SHALL REASONABLY REQUIRE;

(R)           BUYER SHALL HAVE RECEIVED A COPY OF ANY DOCUMENTS RELATING TO ANY
HEDGING TRANSACTION, AND SELLER SHALL HAVE PLEDGED AND ASSIGNED TO BUYER,
PURSUANT TO ARTICLE 6 HEREUNDER, ALL OF SELLER’S RIGHTS UNDER EACH HEDGING
TRANSACTION INCLUDED WITHIN A PURCHASED ASSET, IF ANY;

(S)           NO “TERMINATION EVENT”, “EVENT OF DEFAULT”, “POTENTIAL EVENT OF
DEFAULT” OR ANY SIMILAR EVENT BY SELLER, HOWEVER DENOMINATED, SHALL HAVE
OCCURRED AND BE CONTINUING UNDER ANY HEDGING TRANSACTION; AND

(T)           THE COUNTERPARTY TO SELLER IN ANY HEDGING TRANSACTION SHALL BE AN
AFFILIATED HEDGE COUNTERPARTY OR A QUALIFIED HEDGE COUNTERPARTY, AND, IN THE
CASE OF A QUALIFIED HEDGE COUNTERPARTY, IN THE EVENT THAT SUCH COUNTERPARTY NO
LONGER QUALIFIES AS A QUALIFIED HEDGING COUNTERPARTY, THEN, AT THE ELECTION OF
BUYER, SELLER SHALL ENSURE THAT SUCH COUNTERPARTY POSTS ADDITIONAL ELIGIBLE
COLLATERAL IN AN AMOUNT SATISFACTORY TO BUYER UNDER ALL ITS HEDGING TRANSACTIONS
WITH SELLER, OR SELLER SHALL IMMEDIATELY TERMINATE THE HEDGING TRANSACTIONS WITH
SUCH COUNTERPARTY AND ENTER INTO NEW HEDGING TRANSACTIONS WITH A QUALIFIED HEDGE
COUNTERPARTY.


(C)           WITH RESPECT TO ANY TRANSACTION, THE PRICING RATE SHALL BE
DETERMINED INITIALLY ON THE PRICING RATE DETERMINATION DATE APPLICABLE TO THE
FIRST PRICING RATE PERIOD FOR SUCH TRANSACTION, AND SHALL BE RESET ON THE
PRICING RATE DETERMINATION DATE FOR ALL OF THE NEXT SUCCEEDING PRICING RATE
PERIODS FOR SUCH TRANSACTION.  BUYER OR ITS AGENT SHALL DETERMINE IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT THE PRICING RATE ON EACH PRICING RATE
DETERMINATION DATE FOR THE RELATED PRICING RATE PERIOD TAKING INTO ACCOUNT ANY
CHANGES IN THE APPLICABLE LOAN-TO-VALUE RATIO SHOWN ON SCHEDULE I OR RATING
AGENCY RATINGS, AS APPLICABLE, DETERMINED TO BE APPLICABLE TO SUCH TRANSACTION
IN THE BUYER’S SOLE AND ABSOLUTE DISCRETION, EXERCISED IN GOOD FAITH, AND NOTIFY
SELLER OF SUCH RATE FOR SUCH PERIOD EACH SUCH PRICING RATE DETERMINATION DATE;
PROVIDED, HOWEVER, THAT THE BUYER SHALL HAVE NO AFFIRMATIVE OBLIGATION TO
DETERMINE WHETHER THERE HAS BEEN ANY CHANGE IN THE RELATED TERMS OR QUALITY OF
THE PURCHASED ASSET TO CAUSE ANY CHANGE IN THE RELATED LOAN-TO-VALUE RATIO OR
RATING AGENCY RATINGS.


(D)           EACH CONFIRMATION, TOGETHER WITH THIS AGREEMENT, SHALL BE
CONCLUSIVE EVIDENCE OF THE TERMS OF THE TRANSACTION(S) COVERED THEREBY.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF SUCH CONFIRMATION AND THE TERMS OF
THIS AGREEMENT, OTHER THAN WITH RESPECT TO THE ADVANCE RATE OR THE APPLICABLE
PRICE DIFFERENTIAL SET FORTH IN THE RELATED CONFIRMATION, THIS AGREEMENT SHALL
PREVAIL.


(E)           BUYER SHALL NOT BE PERMITTED TO TERMINATE A TRANSACTION ON DEMAND
UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

26


--------------------------------------------------------------------------------



(F)            SELLER SHALL BE ENTITLED TO TERMINATE A TRANSACTION ON DEMAND AND
REPURCHASE THE PURCHASED ASSET SUBJECT TO A TRANSACTION ON ANY BUSINESS DAY
PRIOR TO THE REPURCHASE DATE (AN “EARLY REPURCHASE DATE”); PROVIDED, HOWEVER,
THAT:


(I)            SELLER NOTIFIES BUYER IN WRITING OF ITS INTENT TO TERMINATE SUCH
TRANSACTION AND REPURCHASE SUCH PURCHASED ASSETS NO LATER THAN ONE (1) BUSINESS
DAY PRIOR TO SUCH EARLY REPURCHASE DATE,


(II)           ON SUCH EARLY REPURCHASE DATE, SELLER PAYS TO BUYER AN AMOUNT
EQUAL TO THE SUM OF THE REPURCHASE PRICE FOR THE APPLICABLE PURCHASED ASSET AND
ANY OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
ARTICLE 3(I) OF THIS AGREEMENT) WITH RESPECT TO SUCH PURCHASED ASSET AGAINST
TRANSFER TO SELLER OR ITS AGENT OF SUCH PURCHASED ASSETS AND ANY RELATED HEDGING
TRANSACTIONS;


(III)          ON SUCH EARLY REPURCHASE DATE, IN ADDITION TO THE AMOUNTS SET
FORTH IN SUBCLAUSE (II) ABOVE, SELLER PAYS TO BUYER, ON ACCOUNT OF A PURCHASED
ASSET THEN SUBJECT TO A TRANSACTION, AN AMOUNT SUFFICIENT TO REDUCE THE PURCHASE
PRICE FOR SUCH PURCHASED ASSET TO AN AMOUNT EQUAL TO THE TARGET PRICE FOR SUCH
PURCHASED ASSET.

Such notice shall set forth the Early Repurchase Date and shall identify with
particularity the Purchased Asset to be repurchased on such Early Repurchase
Date.

(g)           On the Termination Date for any Transaction, termination of the
Transaction will be effected by transfer to Seller or its agent of the Purchased
Assets being repurchased and any Income in respect thereof received by Buyer
(and not previously credited or transferred to, or applied to the obligations
of, Seller pursuant to Article 5 of this Agreement) against the simultaneous
transfer of the Repurchase Price to an account of Buyer.  Notwithstanding the
foregoing, provided that all of the extension conditions listed in clauses (i)
through (iv) of this Article 3(g) (collectively, the “Termination Date Extension
Conditions”) shall have been satisfied, Seller may request to extend such
Termination Date by no more than 364 days from the date of such extension
request by giving written notice to Buyer of such request.  Any failure by Buyer
to deliver to Seller an objection in writing within thirty (30) days of such
request shall be deemed to be Buyer’s consent to extend such Termination Date. 
Notwithstanding the foregoing, in no event shall the Termination Date be
extended beyond the Maturity Date.  For purposes of the preceding sentence, the
Termination Date Extension Conditions shall be deemed to have been satisfied if:


(I)            SELLER SHALL HAVE GIVEN BUYER WRITTEN NOTICE, NOT LESS THAN
THIRTY (30) DAYS PRIOR BUT NO MORE THAN ONE HUNDRED AND EIGHTY (180) DAYS PRIOR
TO THE ORIGINALLY SCHEDULED TERMINATION DATE, OF SELLER’S DESIRE TO EXTEND THE
TERMINATION DATE; PROVIDED, THAT IF SELLER FAILS TO GIVE SUCH NOTICE, SELLER
SHALL BE DEEMED TO HAVE NOTIFIED BUYER OF ITS DESIRE TO EXTEND THE TERMINATION
DATE;


(II)           NO MATERIAL ADVERSE EFFECT, MARGIN DEFICIT, DEFAULT OR EVENT OF
DEFAULT UNDER THIS AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING AS OF THE
DATE NOTICE IS GIVEN UNDER SUBCLAUSE (I) ABOVE OR AS OF THE ORIGINALLY SCHEDULED
TERMINATION DATE AND NO “TERMINATION EVENT,” “EVENT OF DEFAULT” OR “POTENTIAL
EVENT OF DEFAULT” OR ANY SIMILAR

27


--------------------------------------------------------------------------------



EVENT BY SELLER, HOWEVER DENOMINATED, SHALL HAVE OCCURRED AND BE CONTINUING
UNDER ANY HEDGING TRANSACTION;


(III)          ALL REPRESENTATIONS AND WARRANTIES (OTHER THAN THE
REPRESENTATIONS OR WARRANTIES SET FORTH IN ARTICLE 10(B)(X)(D)) SHALL BE TRUE,
CORRECT, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AND THERE ARE NO
MATERIAL BREACHES OF THE REPRESENTATIONS OR WARRANTIES SET FORTH IN ARTICLE
10(B)(X)(D)); AND


(IV)          ON THE ORIGINALLY SCHEDULED TERMINATION DATE, SELLER PAYS TO
BUYER, ON ACCOUNT OF EACH PURCHASED ASSET, AN AMOUNT SUFFICIENT TO REDUCE THE
REPURCHASE PRICE FOR EACH PURCHASED ASSET TO AN AMOUNT EQUAL TO THE APPLICABLE
ADVANCE RATE USED TO CALCULATE THE PURCHASE PRICE OF SUCH PURCHASED ASSET
MULTIPLIED BY THE MARKET VALUE FOR EACH SUCH PURCHASED ASSET THEN SUBJECT TO A
TRANSACTION.


(H)           IF PRIOR TO THE FIRST DAY OF ANY PRICING RATE PERIOD WITH RESPECT
TO ANY TRANSACTION, (I) BUYER SHALL HAVE DETERMINED IN THE EXERCISE OF ITS
REASONABLE BUSINESS JUDGMENT (WHICH DETERMINATION SHALL BE CONCLUSIVE AND
BINDING UPON SELLER) THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT
MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE LIBO
RATE FOR SUCH PRICING RATE PERIOD, OR (II) THE LIBO RATE DETERMINED OR TO BE
DETERMINED FOR SUCH PRICING RATE PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT
THE COST TO BUYER (AS DETERMINED AND CERTIFIED BY BUYER) OF MAKING OR
MAINTAINING TRANSACTIONS DURING SUCH PRICING RATE PERIOD, BUYER SHALL GIVE
TELECOPY OR TELEPHONIC NOTICE THEREOF TO SELLER AS SOON AS PRACTICABLE
THEREAFTER.  IF SUCH NOTICE IS GIVEN, THE PRICING RATE WITH RESPECT TO SUCH
TRANSACTION FOR SUCH PRICING RATE PERIOD, AND FOR ANY SUBSEQUENT PRICING RATE
PERIODS UNTIL SUCH NOTICE HAS BEEN WITHDRAWN BY BUYER, SHALL BE A PER ANNUM RATE
EQUAL TO THE FEDERAL FUNDS RATE PLUS THE APPLICABLE SPREAD (THE “ALTERNATIVE
RATE”).


(I)            NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE ADOPTION OF OR
ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION
THEREOF SHALL MAKE IT UNLAWFUL FOR BUYER TO ENTER INTO OR MAINTAIN TRANSACTIONS
AS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, (A) THE COMMITMENT OF BUYER
HEREUNDER TO ENTER INTO NEW TRANSACTIONS AND TO CONTINUE TRANSACTIONS AS SUCH
SHALL FORTHWITH BE CANCELED, AND (B) THE TRANSACTIONS THEN OUTSTANDING SHALL BE
CONVERTED AUTOMATICALLY TO ALTERNATIVE RATE TRANSACTIONS ON THE LAST DAY OF THE
THEN CURRENT PRICING RATE PERIOD OR WITHIN SUCH EARLIER PERIOD AS MAY BE
REQUIRED BY LAW.


(J)            UPON DEMAND BY BUYER, SELLER SHALL INDEMNIFY BUYER AND HOLD BUYER
HARMLESS FROM ANY LOSS, COST OR EXPENSE (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND DISBURSEMENTS) THAT BUYER MAY SUSTAIN OR INCUR AS A
CONSEQUENCE OF (I) BUYER’S ENFORCEMENT OF THE TERMS OF ANY OF THE TRANSACTION
DOCUMENTS, (II) ANY ACTIONS TAKEN TO PERFECT OR CONTINUE ANY LIEN CREATED UNDER
ANY TRANSACTION DOCUMENTS, AND/OR (III) BUYER ENTERING INTO ANY OF THE
TRANSACTION DOCUMENTS OR OWNING ANY ASSET THAT IS THE SUBJECT OF ANY OF THE
TRANSACTION DOCUMENTS.  A CERTIFICATE AS TO SUCH COSTS, LOSSES, DAMAGES AND
EXPENSES, SETTING FORTH THE CALCULATIONS THEREFOR SHALL BE SUBMITTED PROMPTLY BY
BUYER TO SELLER AND SHALL BE PRIMA FACIE EVIDENCE OF THE INFORMATION SET FORTH
THEREIN.


(K)           IF THE ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN
THE INTERPRETATION OR APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY OR
COMPLIANCE BY BUYER

28


--------------------------------------------------------------------------------



WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER BUYER MADE
SUBSEQUENT TO THE DATE HEREOF:


(I)            SHALL SUBJECT BUYER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THE TRANSACTION DOCUMENTS, ANY PURCHASED ASSET OR ANY TRANSACTION, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO BUYER IN RESPECT THEREOF (EXCEPT FOR
INCOME TAXES AND ANY CHANGES IN THE RATE OF TAX ON BUYER’S OVERALL NET INCOME);


(II)           SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
BUYER THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE LIBO RATE
HEREUNDER; OR


(III)          SHALL IMPOSE ON BUYER ANY OTHER CONDITION;

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount that Buyer deems, in the exercise of its reasonable business judgment, to
be material, of entering into, continuing or maintaining Transactions or to
reduce any amount receivable under the Transaction Documents in respect thereof;
then, in any such case, Seller shall promptly pay Buyer, upon its demand, any
additional amounts necessary to compensate Buyer for such increased cost or
reduced amount receivable.  If Buyer becomes entitled to claim any additional
amounts pursuant to this Article 3(k), it shall, within ten (10) Business Days
of such event, notify Seller of the event by reason of which it has become so
entitled.  Such notification as to the calculation of any additional amounts
payable pursuant to this subsection shall be submitted by Buyer to Seller and
shall be prima facie evidence of such additional amounts.  This covenant shall
survive the termination of this Agreement and the repurchase by Seller of any or
all of the Purchased Assets.


(L)            IF BUYER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE
IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY BUYER OR ANY CORPORATION CONTROLLING BUYER
WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE DATE
HEREOF DOES OR SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON BUYER’S
OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A
LEVEL BELOW THAT WHICH BUYER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR
SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION BUYER’S OR SUCH
CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY
BUYER, IN THE EXERCISE OF ITS REASONABLE BUSINESS JUDGMENT, TO BE MATERIAL, THEN
FROM TIME TO TIME, AFTER SUBMISSION BY BUYER TO SELLER OF A WRITTEN REQUEST
THEREFOR, SELLER SHALL PAY TO BUYER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE BUYER FOR SUCH REDUCTION.  SUCH NOTIFICATION AS TO THE CALCULATION OF
ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SUBSECTION SHALL BE SUBMITTED BY
BUYER TO SELLER AND SHALL BE PRIMA FACIE EVIDENCE OF SUCH ADDITIONAL AMOUNTS. 
THIS COVENANT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE REPURCHASE
BY SELLER OF ANY OR ALL OF THE PURCHASED ASSETS.

29


--------------------------------------------------------------------------------



(M)          UPON WRITTEN REQUEST OF SELLER DELIVERED TO BUYER AT LEAST
FORTY-FIVE (45 ) DAYS, BUT IN NO EVENT EARLIER THAN ONE-HUNDRED AND TWENTY (120)
DAYS, PRIOR TO THE THEN CURRENT MATURITY DATE, AND SO LONG AS NO MARGIN DEFICIT,
DEFAULT OR EVENT OF DEFAULT AND NO EVENT WHICH HAS A MATERIAL ADVERSE EFFECT
SHALL HAVE OCCURRED AND BE CONTINUING ON THE THEN CURRENT MATURITY DATE, BUYER
MAY IN ITS SOLE DISCRETION AGREE TO EXTEND THE MATURITY DATE, FOR A PERIOD NOT
TO EXCEED 364 ADDITIONAL DAYS (THE “EXTENSION PERIOD”) BY GIVING NOTICE TO
SELLER OF SUCH EXTENSION AND OF THE NEW MATURITY DATE DETERMINED BY BUYER;
PROVIDED, THAT ANY FAILURE BY BUYER TO DELIVER SUCH NOTICE OF EXTENSION TO
SELLER WITHIN THIRTY (30) DAYS FROM THE DATE FIRST RECEIVED BY BUYER SHALL BE
DEEMED TO BE BUYER’S DETERMINATION NOT TO EXTEND THE MATURITY DATE.  IN NO EVENT
SHALL THE MATURITY DATE BE EXTENDED FOR MORE THAN TWO (2) EXTENSION PERIODS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE 3(M) OR OTHERWISE HEREIN,
NEITHER BUYER NOR ANY OF ITS AFFILIATES SHALL BE UNDER ANY OBLIGATION TO EXTEND
THE ORIGINAL MATURITY DATE, AS THE SAME MAY HAVE BEEN EXTENDED PURSUANT TO THIS
ARTICLE 3(M) HEREOF, OR INCREASE THE FACILITY AMOUNT.  IN ADDITION, NO SUCH
MATURITY DATE EXTENSION SHALL TAKE EFFECT UNLESS AND UNTIL BUYER SHALL HAVE
RECEIVED PAYMENT FROM SELLER, AS CONSIDERATION FOR BUYER’S AGREEMENT TO EXTEND
THE THEN-CURRENT MATURITY DATE, OF AN EXTENSION STRUCTURING FEE IN AN AMOUNT
EQUAL TO SIXTEEN AND ONE-HALF (16.5) BASIS POINTS (0.165%) MULTIPLIED BY THE
THEN-CURRENT FACILITY AMOUNT (THE “EXTENSION STRUCTURING FEE”), SUCH AMOUNT TO
BE PAID TO BUYER IN U.S. DOLLARS, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT
DEDUCTION, SET-OFF OR COUNTERCLAIM.


(N)           THE FACILITY AMOUNT MAY BE PERMANENTLY REDUCED FROM TIME TO TIME
AT THE ELECTION OF SELLER BY AN AMOUNT (THE “REDUCTION AMOUNT”) DETERMINED BY
SELLER UPON THIRTY (30) DAYS ADVANCE WRITTEN NOTICE TO THE BUYER; PROVIDED, THAT
(I) ANY SUCH REDUCTION SHALL BE IN INCREMENTS OF $50,000,000, (II) NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED, BE CONTINUING, OR EXIST IMMEDIATELY AFTER
GIVING EFFECT TO ANY SUCH REDUCTION, AND (III) NO MARGIN DEFICIT SHALL EXIST
BEFORE OR IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH REDUCTION (AND TO ANY
PAYMENTS MADE CONTEMPORANEOUSLY THEREWITH).  IN THE EVENT OF SUCH A REDUCTION,
BUYER SHALL PROMPTLY REMIT TO SELLER AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE
STRUCTURING FEE AND/OR THE EXTENSION STRUCTURING FEE, AS APPROPRIATE, (Y) THE
RATIO OF (A) THE NUMBER OF DAYS REMAINING UNTIL THE IMMEDIATELY SUCCEEDING
MATURITY DATE OVER (B) 364, AND (Z) THE REDUCTION AMOUNT.


ARTICLE 4.
MARGIN MAINTENANCE


(A)           IF AT ANY TIME THE BUYER’S MARGIN AMOUNT FOR ALL PURCHASED ASSETS
IS LESS THAN THE REPURCHASE PRICE FOR ALL PURCHASED ASSETS (A “MARGIN DEFICIT”),
THEN BUYER MAY BY NOTICE TO SELLER IN THE FORM OF EXHIBIT XII (A “MARGIN DEFICIT
NOTICE”) REQUIRE SELLER TO, AT SELLER’S OPTION, NO LATER THAN THREE (3) BUSINESS
DAYS FOLLOWING THE RECEIPT OF A MARGIN DEFICIT NOTICE (THE “MARGIN DEADLINE”) TO
THE EXTENT SUCH MARGIN DEFICIT EQUALS OR EXCEEDS THE MINIMUM TRANSFER AMOUNT,
(I) TRANSFER TO BUYER FOR NO ADDITIONAL CONSIDERATION (BY TRANSFER TO BUYER OR
ITS DESIGNEE (INCLUDING THE CUSTODIAN) ADDITIONAL ELIGIBLE COLLATERAL, (II)
REPURCHASE SOME OR ALL OF THE PURCHASED ASSETS AT THEIR RESPECTIVE REPURCHASE
PRICES, (III) MAKE A PAYMENT (SUBJECT TO THE REQUIREMENTS WITH RESPECT TO
TERMINATION SET FORTH IN ARTICLE 3 HEREOF) IN REDUCTION OF THE PURCHASE PRICE,
OR (IV) CHOOSE ANY COMBINATION OF THE FOREGOING, SUCH THAT, AFTER GIVING EFFECT
TO SUCH TRANSFERS, REPURCHASES AND PAYMENTS, BUYER’S MARGIN AMOUNT FOR EACH
PURCHASED ASSET,

30


--------------------------------------------------------------------------------



CONSIDERED INDIVIDUALLY, SHALL BE EQUAL TO OR GREATER THAN THE REPURCHASE PRICE
FOR SUCH PURCHASED ASSET.


(B)           THE FAILURE OF BUYER, ON ANY ONE OR MORE OCCASIONS, TO EXERCISE
ITS RIGHTS HEREUNDER, SHALL NOT CHANGE OR ALTER THE TERMS AND CONDITIONS TO
WHICH THIS AGREEMENT IS SUBJECT OR LIMIT THE RIGHT OF BUYER TO DO SO AT A LATER
DATE.  SELLER AND BUYER EACH AGREE THAT A FAILURE OR DELAY BY BUYER TO EXERCISE
ITS RIGHTS HEREUNDER SHALL NOT LIMIT OR WAIVE BUYER’S RIGHTS UNDER THIS
AGREEMENT OR OTHERWISE EXISTING BY LAW OR IN ANY WAY CREATE ADDITIONAL RIGHTS
FOR SELLER.


ARTICLE 5.
INCOME PAYMENTS AND PRINCIPAL PAYMENTS


(A)           THE CASH MANAGEMENT ACCOUNT SHALL BE ESTABLISHED AT THE DEPOSITORY
PURSUANT TO THE CONTROL AGREEMENT CONCURRENTLY WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY SELLER AND BUYER.  BUYER SHALL HAVE SOLE DOMINION AND
CONTROL OVER THE CASH MANAGEMENT ACCOUNT, WHICH SHALL BE SUBJECT TO THE CONTROL
AGREEMENT.  ALL INCOME IN RESPECT OF THE PURCHASED ASSETS AND ANY PAYMENTS MADE
TO SELLER IN RESPECT OF ASSOCIATED HEDGING TRANSACTIONS, AS WELL AS ANY INTEREST
RECEIVED FROM THE REINVESTMENT OF SUCH INCOME, SHALL BE DEPOSITED DIRECTLY INTO
THE CASH MANAGEMENT ACCOUNT AND SHALL BE REMITTED BY THE DEPOSITORY IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF ARTICLES 5(B), 5(C), 5(D), 5(E),
5(F), AND 5(G) OF THIS AGREEMENT.


(B)           WITH RESPECT TO PURCHASED ASSETS, EACH MORTGAGOR, ISSUER OF A
PARTICIPATION, SERVICER AND TRUSTEE WITH RESPECT TO THE PURCHASED ASSET OR
BORROWER UNDER A PURCHASED ASSET SHALL HAVE PREVIOUSLY RECEIVED FROM SELLER AN
IRREVOCABLE DIRECTION LETTER, INSTRUCTING, AS APPLICABLE, THE MORTGAGOR, ISSUER
OF A PARTICIPATION, SERVICER OR TRUSTEE WITH RESPECT TO THE PURCHASED ASSET OR
BORROWER TO PAY ALL AMOUNTS PAYABLE UNDER THE RELATED PURCHASED ASSET TO
SERVICER PURSUANT TO THE SERVICING AGREEMENT, FOR IMMEDIATE DEPOSIT BY SERVICER
INTO THE CASH MANAGEMENT ACCOUNT PURSUANT TO THE SERVICING AGREEMENT.  IF A
MORTGAGOR, ISSUER OF A PARTICIPATION, SERVICER OR TRUSTEE WITH RESPECT TO THE
PURCHASED ASSET OR BORROWER FORWARDS ANY INCOME WITH RESPECT TO A PURCHASED
ASSET TO SELLER OR ANY AFFILIATE OF SELLER RATHER THAN DIRECTLY TO SERVICER,
SELLER SHALL, OR SHALL CAUSE SUCH AFFILIATE TO, (I) DELIVER AN ADDITIONAL
IRREVOCABLE DIRECTION LETTER TO THE APPLICABLE MORTGAGOR, ISSUER OF A
PARTICIPATION, SERVICER OR TRUSTEE WITH RESPECT TO THE PURCHASED ASSET OR
BORROWER AND MAKE OTHER BEST EFFORTS TO CAUSE SUCH MORTGAGOR, ISSUER OF A
PARTICIPATION, SERVICER OR TRUSTEE WITH RESPECT TO THE PURCHASED ASSET OR
BORROWER TO FORWARD SUCH AMOUNTS DIRECTLY TO SERVICER AND (II) IMMEDIATELY
DEPOSIT IN THE CASH MANAGEMENT ACCOUNT ANY SUCH AMOUNTS.


(C)           SO LONG AS NO EVENT OF DEFAULT OR CF SWEEP EVENT WITH RESPECT TO
ANY PURCHASED ASSET SHALL HAVE OCCURRED AND BE CONTINUING, ALL INCOME RECEIVED
BY THE DEPOSITORY IN RESPECT OF THE PURCHASED ASSETS (OTHER THAN SCHEDULED OR
UNSCHEDULED PRINCIPAL PAYMENTS AND NET SALE PROCEEDS) AND THE ASSOCIATED HEDGING
TRANSACTIONS DURING EACH COLLECTION PERIOD SHALL BE APPLIED BY THE DEPOSITORY ON
THE RELATED REMITTANCE DATE IN THE FOLLOWING ORDER OF PRIORITY:


(I)            FIRST, PRO RATA, (I) TO BUYER, AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL THAT HAS ACCRUED AND IS OUTSTANDING AS OF SUCH REMITTANCE DATE AND
(II) TO ANY AFFILIATED HEDGE COUNTERPARTY, ANY AMOUNT THEN DUE AND PAYABLE TO AN
AFFILIATED HEDGE COUNTERPARTY UNDER ANY HEDGING TRANSACTION RELATED TO A
PURCHASED ASSET;

31


--------------------------------------------------------------------------------



(II)           SECOND, TO BUYER, AN AMOUNT EQUAL TO ANY OTHER AMOUNTS DUE AND
OWING TO BUYER OR ITS AFFILIATES UNDER ANY TRANSACTION DOCUMENT; AND


(III)          THIRD, TO SELLER, THE REMAINDER, IF ANY.


(D)           SO LONG AS NO EVENT OF DEFAULT OR CF SWEEP EVENT SHALL HAVE
OCCURRED AND BE CONTINUING, ANY UNSCHEDULED PRINCIPAL PAYMENTS AND ANY PRINCIPAL
PAYMENT DUE ON THE MATURITY DATE OF A PURCHASED ASSET SHALL BE APPLIED BY THE
DEPOSITORY ON THE BUSINESS DAY NEXT FOLLOWING THE BUSINESS DAY ON WHICH SUCH
FUNDS ARE DEPOSITED IN THE CASH MANAGEMENT ACCOUNT IN THE FOLLOWING ORDER OF
PRIORITY:


(I)            FIRST, PRO RATA, TO BUYER, UNTIL THE PURCHASE PRICE FOR SUCH
PURCHASED ASSET HAS BEEN REDUCED TO THE TARGET PRICE FOR SUCH PURCHASED ASSET AS
OF THE DATE OF SUCH PAYMENT (AS DETERMINED BY BUYER AFTER GIVING EFFECT TO SUCH
PRINCIPAL PAYMENT AND APPLICATION OF NET SALES PROCEEDS, IF APPLICABLE) AND,
SOLELY WITH RESPECT TO ANY HEDGING TRANSACTION WITH AN AFFILIATED HEDGE
COUNTERPARTY RELATED TO SUCH PURCHASED ASSET, AN AMOUNT EQUAL TO ANY ACCRUED AND
UNPAID BREAKAGE COSTS UNDER SUCH HEDGING TRANSACTION RELATED TO SUCH PURCHASED
ASSET;


(II)           SECOND, TO BUYER, UNTIL THE RELATED PURCHASE PRICE FOR ANY OTHER
PURCHASED ASSET AS TO WHICH THE REPURCHASE PRICE EXCEEDS THE TARGET PRICE (FOR
THIS PURPOSE, MAKING SUCH PAYMENT IN THE ORDER OF THOSE PURCHASED ASSETS WITH
THE LARGEST TO SMALLEST EXCESS OF REPURCHASE PRICE OVER TARGET PRICE), UNTIL THE
AGGREGATE REPURCHASE PRICE FOR ALL OF SUCH PURCHASED ASSETS HAS BEEN REDUCED TO
THE AGGREGATE TARGET PRICE FOR ALL OF THE PURCHASED ASSETS, RESPECTIVELY AS OF
THE DATE OF SUCH PAYMENT (AS DETERMINED BY BUYER AFTER GIVING EFFECT TO SUCH
PRINCIPAL PAYMENT AND APPLICATION OF NET SALE PROCEEDS, IF APPLICABLE);


(III)          THIRD, TO MAKE PAYMENT TO BUYER OF ANY OTHER AMOUNTS DUE AND
OWING TO BUYER OR ITS AFFILIATES UNDER ANY TRANSACTION DOCUMENT; AND


(IV)          FOURTH, TO SELLER, THE REMAINDER OF SUCH PRINCIPAL PAYMENTS OR NET
SALE PROCEEDS, IF APPLICABLE.


(E)           SO LONG AS NO EVENT OF DEFAULT OR CF SWEEP EVENT SHALL HAVE
OCCURRED AND BE CONTINUING, ANY SCHEDULED PRINCIPAL PAYMENTS AND ANY NET SALE
PROCEEDS IN EXCESS OF THE RELATED REPURCHASE PRICE IN RESPECT OF ANY PURCHASED
ASSETS THAT IS A PORTION OF THE INCOME RECEIVED BY THE DEPOSITORY DURING EACH
COLLECTION PERIOD SHALL BE APPLIED BY THE DEPOSITORY ON THE REMITTANCE DATE IN
THE FOLLOWING ORDER OF PRIORITY:


(I)            FIRST, PRO RATA, TO BUYER, UNTIL THE PURCHASE PRICE FOR SUCH
PURCHASED ASSET HAS BEEN REDUCED TO THE TARGET PRICE FOR SUCH PURCHASED ASSET AS
OF THE DATE OF SUCH PAYMENT (AS DETERMINED BY BUYER AFTER GIVING EFFECT TO SUCH
PRINCIPAL PAYMENT AND APPLICATION OF NET SALES PROCEEDS, IF APPLICABLE) AND,
SOLELY WITH RESPECT TO ANY HEDGING TRANSACTION WITH AN AFFILIATED HEDGE
COUNTERPARTY RELATED TO SUCH PURCHASED ASSET, AN AMOUNT EQUAL TO ANY ACCRUED AND
UNPAID BREAKAGE COSTS UNDER SUCH HEDGING TRANSACTION RELATED TO SUCH PURCHASED
ASSET;

32


--------------------------------------------------------------------------------



(II)           SECOND, TO BUYER, UNTIL THE RELATED PURCHASE PRICE FOR ANY OTHER
PURCHASED ASSET AS TO WHICH THE REPURCHASE PRICE EXCEEDS THE TARGET PRICE (FOR
THIS PURPOSE, MAKING SUCH PAYMENT IN THE ORDER OF THOSE PURCHASED ASSETS WITH
THE LARGEST TO SMALLEST EXCESS OF REPURCHASE PRICE OVER TARGET PRICE), UNTIL THE
AGGREGATE REPURCHASE PRICE FOR ALL OF SUCH PURCHASED ASSETS HAS BEEN REDUCED TO
THE AGGREGATE TARGET PRICE FOR ALL OF THE PURCHASED ASSETS, RESPECTIVELY AS OF
THE DATE OF SUCH PAYMENT (AS DETERMINED BY BUYER AFTER GIVING EFFECT TO SUCH
PRINCIPAL PAYMENT AND APPLICATION OF NET SALE PROCEEDS, IF APPLICABLE);


(III)          THIRD, TO MAKE PAYMENT TO BUYER OF ANY OTHER AMOUNTS DUE AND
OWING TO BUYER OR ITS AFFILIATES UNDER ANY TRANSACTION DOCUMENT; AND


(IV)          FOURTH, TO SELLER, THE REMAINDER OF SUCH PRINCIPAL PAYMENTS OR NET
SALE PROCEEDS, IF APPLICABLE.


(F)            IF BUYER SHALL HAVE DETERMINED THAT A CF SWEEP EVENT SHALL HAVE
OCCURRED, BUT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL
INCOME (EXCLUDING PRINCIPAL PAYMENTS AND ANY NET SALE PROCEEDS IN EXCESS OF THE
RELATED REPURCHASE PRICE) RECEIVED BY THE DEPOSITORY IN RESPECT OF THE PURCHASED
ASSETS AND THE ASSOCIATED HEDGING TRANSACTIONS SHALL BE APPLIED BY THE
DEPOSITORY ON THE RELATED REMITTANCE DATE IN THE FOLLOWING ORDER OF PRIORITY:


(I)            FIRST, PRO RATA, (I) TO BUYER, AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL THAT HAS ACCRUED AND IS OUTSTANDING IN RESPECT OF ALL OF THE
PURCHASED ASSETS AS OF SUCH BUSINESS DAY AND (II) TO ANY AFFILIATED HEDGE
COUNTERPARTY, ANY AMOUNTS THEN DUE AND PAYABLE TO SUCH AFFILIATED HEDGE
COUNTERPARTY UNDER ANY HEDGING TRANSACTION RELATED TO SUCH PURCHASED ASSET;


(II)           SECOND, TO BUYER, AN AMOUNT EQUAL TO THE REPURCHASE PRICE OF EACH
PURCHASED ASSET UNTIL THE REPURCHASE PRICE FOR SUCH PURCHASED ASSET HAS BEEN
REDUCED TO THE TARGET PRICE FOR SUCH PURCHASED ASSET AS OF THE DATE OF SUCH
PAYMENT (AS DETERMINED BY BUYER AFTER GIVING EFFECT TO SUCH PRINCIPAL PAYMENT
AND APPLICATION OF NET SALE PROCEEDS, IF ANY);


(III)          THIRD, TO BUYER, AN AMOUNT EQUAL TO ANY OTHER AMOUNTS DUE AND
OWING TO BUYER OR ITS AFFILIATES UNDER ANY TRANSACTION DOCUMENT; AND


(IV)          FOURTH, TO SELLER, ANY REMAINDER.


(G)           UPON THE OCCURRENCE AND CONTINUANCE OF A CF SWEEP EVENT, BUT NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL PRINCIPAL PAYMENTS
AND ANY NET SALE PROCEEDS IN EXCESS OF THE RELATED REPURCHASE PRICE RECEIVED BY
THE DEPOSITORY IN RESPECT OF THE PURCHASED ASSETS AND THE ASSOCIATED HEDGING
TRANSACTIONS SHALL BE APPLIED BY THE DEPOSITORY ON THE RELATED REMITTANCE DATE
IN THE FOLLOWING ORDER OF PRIORITY:


(I)            FIRST, PRO RATA, TO BUYER, AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL THAT HAS ACCRETED AND IS OUTSTANDING IN RESPECT OF ALL OF THE
PURCHASED ASSETS AS OF SUCH BUSINESS DAY AND ANY AMOUNTS THEN DUE AND PAYABLE TO
AN AFFILIATED HEDGE COUNTERPARTY UNDER ANY HEDGING TRANSACTION RELATED TO SUCH
PURCHASED ASSET;

33


--------------------------------------------------------------------------------



(II)           SECOND, TO BUYER, ON ACCOUNT OF THE REPURCHASE PRICE OF EACH
PURCHASED ASSET UNTIL THE REPURCHASE PRICE FOR SUCH PURCHASED ASSET HAS BEEN
REDUCED TO THE TARGET PRICE FOR SUCH PURCHASED ASSET AS OF THE DATE OF SUCH
PAYMENT (AS DETERMINED BY BUYER AFTER GIVING EFFECT TO SUCH PRINCIPAL PAYMENT
AND APPLICATION OF NET SALE PROCEEDS, IF ANY);


(III)          THIRD, TO BUYER, AN AMOUNT EQUAL TO ANY OTHER AMOUNTS DUE AND
OWING TO BUYER OR ITS AFFILIATES UNDER ANY TRANSACTION DOCUMENT; AND


(IV)          FOURTH, TO REMIT TO SELLER ANY REMAINDER.


(H)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL
INCOME RECEIVED BY THE DEPOSITORY IN RESPECT OF THE PURCHASED ASSETS AND THE
ASSOCIATED HEDGING TRANSACTIONS SHALL BE APPLIED BY THE DEPOSITORY ON THE
BUSINESS DAY NEXT FOLLOWING THE BUSINESS DAY ON WHICH SUCH FUNDS ARE DEPOSITED
IN THE CASH MANAGEMENT ACCOUNT IN THE FOLLOWING ORDER OF PRIORITY:


(I)            FIRST, PRO RATA, (I) TO BUYER, AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL THAT HAS ACCRUED AND IS OUTSTANDING IN RESPECT OF ALL OF THE
PURCHASED ASSETS AS OF SUCH BUSINESS DAY AND (II) TO ANY AFFILIATED HEDGE
COUNTERPARTY, ANY AMOUNTS THEN DUE AND PAYABLE TO AN AFFILIATED HEDGE
COUNTERPARTY UNDER ANY HEDGING TRANSACTION RELATED TO SUCH PURCHASED ASSET;


(II)           SECOND, TO BUYER ON ACCOUNT OF THE REPURCHASE PRICE OF THE
PURCHASED ASSETS UNTIL THE REPURCHASE PRICE FOR ALL OF THE PURCHASED ASSETS HAS
BEEN REDUCED TO ZERO;


(III)          THIRD, TO BUYER , AN AMOUNT EQUAL TO ANY OTHER AMOUNTS DUE AND
OWING TO BUYER OR ITS AFFILIATES UNDER ANY TRANSACTION DOCUMENT; AND


(IV)          FOURTH, TO REMIT TO SELLER ANY REMAINDER.


ARTICLE 6.
SECURITY INTEREST


(A)           BUYER AND SELLER INTEND THAT THE TRANSACTIONS HEREUNDER BE SALES
TO BUYER OF THE PURCHASED ASSETS AND NOT LOANS FROM BUYER TO SELLER SECURED BY
THE PURCHASED ASSETS.  HOWEVER, IN ORDER TO PRESERVE BUYER’S RIGHTS UNDER THIS
AGREEMENT IN THE EVENT THAT A COURT OR OTHER FORUM RE-CHARACTERIZES THE
TRANSACTIONS HEREUNDER AS LOANS AND AS SECURITY FOR THE PERFORMANCE BY SELLER OF
ALL OF SELLER’S OBLIGATIONS TO BUYER UNDER THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS ENTERED INTO HEREUNDER, OR IN THE EVENT THAT A TRANSFER OF A
PURCHASED ASSET IS OTHERWISE INEFFECTIVE TO EFFECT AN OUTRIGHT TRANSFER OF SUCH
PURCHASED ASSET TO BUYER, SELLER HEREBY ASSIGNS, PLEDGES AND GRANTS A SECURITY
INTEREST IN ALL OF ITS RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE PURCHASED
ITEMS (AS DEFINED BELOW) TO BUYER TO SECURE THE PAYMENT OF THE REPURCHASE PRICE
ON ALL TRANSACTIONS TO WHICH IT IS A PARTY AND ALL OTHER AMOUNTS OWING BY IT TO
BUYER HEREUNDER, INCLUDING, WITHOUT LIMITATION, AMOUNTS OWING PURSUANT TO
ARTICLE 26, AND UNDER THE OTHER TRANSACTION DOCUMENTS, INCLUDING ANY OBLIGATIONS
OF SELLER UNDER ANY HEDGING TRANSACTION ENTERED INTO WITH ANY AFFILIATED HEDGE
COUNTERPARTY (INCLUDING, WITHOUT LIMITATION,

34


--------------------------------------------------------------------------------



ALL AMOUNTS ANTICIPATED TO BE PAID TO BUYER BY AN AFFILIATED HEDGE COUNTERPARTY
AS PROVIDED FOR IN THE DEFINITION OF REPURCHASE PRICE) (COLLECTIVELY, THE
“REPURCHASE OBLIGATIONS”).  SELLER AGREES TO MARK ITS COMPUTER RECORDS AND TAPES
TO EVIDENCE THE INTERESTS GRANTED TO BUYER HEREUNDER.  ALL OF SELLER’S RIGHT,
TITLE AND INTEREST IN, TO AND UNDER EACH OF THE FOLLOWING ITEMS OF PROPERTY,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, NOW EXISTING OR HEREAFTER CREATED AND
WHEREVER LOCATED, IS HEREINAFTER REFERRED TO AS THE “PURCHASED ITEMS”:


(I)            THE PURCHASED ASSETS AND ALL “SECURITIES ACCOUNTS” (AS DEFINED IN
ARTICLE 8-501(A) OF THE UCC) TO WHICH ANY OR ALL OF THE PURCHASED ASSETS ARE
CREDITED;


(II)           ANY AND ALL ADDITIONAL ELIGIBLE COLLATERAL TRANSFERRED TO BUYER
IN ACCORDANCE WITH ARTICLE 4(A);


(III)          THE PURCHASED ASSET DOCUMENTS, SERVICING AGREEMENTS, SERVICING
RECORDS, INSURANCE RELATING TO THE PURCHASED ASSETS, AND COLLECTION AND ESCROW
ACCOUNTS AND LETTERS OF CREDIT RELATING TO THE PURCHASED ASSETS;


(IV)          ALL “GENERAL INTANGIBLES”, “ACCOUNTS”, “CHATTEL PAPER”,
“INVESTMENT PROPERTY”, “INSTRUMENTS” AND “DEPOSIT ACCOUNTS”, EACH AS DEFINED IN
THE UCC, RELATING TO OR CONSTITUTING ANY AND ALL OF THE FOREGOING; AND


(V)           ALL REPLACEMENTS, SUBSTITUTIONS OR DISTRIBUTIONS ON OR PROCEEDS,
PAYMENTS, INCOME AND PROFITS OF, AND RECORDS (BUT EXCLUDING ANY FINANCIAL MODELS
OR OTHER PROPRIETARY INFORMATION) AND FILES RELATING TO ANY AND ALL OF ANY OF
THE FOREGOING.


(B)           WITHOUT LIMITING ARTICLE 6(A) HERETO, TO SECURE PAYMENT OF THE
REPURCHASE OBLIGATIONS OWING TO BUYER, SELLER HEREBY GRANTS TO BUYER A SECURITY
INTEREST IN ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER EACH OF
THE FOLLOWING ITEMS OF PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, NOW
EXISTING OR HEREAFTER CREATED AND WHEREVER LOCATED, HEREINAFTER REFERRED TO AS
THE “COLLATERAL”:


(I)            THE CASH MANAGEMENT ACCOUNT AND ALL MONIES FROM TIME TO TIME ON
DEPOSIT IN THE CASH MANAGEMENT ACCOUNT;


(II)           THE PURCHASED ITEMS;


(III)          ANY AND ALL ADDITIONAL ELIGIBLE COLLATERAL TRANSFERRED TO BUYER
IN ACCORDANCE WITH ARTICLE 4(A);


(IV)          ANY AND ALL REPLACEMENTS, SUBSTITUTIONS, DISTRIBUTIONS ON, INCOME
RELATING TO OR PROCEEDS OF ANY AND ALL OF THE FOREGOING; AND


(V)           SELLER’S RIGHT UNDER EACH HEDGING TRANSACTION, IF ANY, RELATING TO
THE PURCHASED ASSETS TO SECURE THE REPURCHASE OBLIGATIONS.


(C)           BUYER AGREES TO ACT AS AGENT FOR AND ON BEHALF OF THE AFFILIATED
HEDGE COUNTERPARTIES WITH RESPECT TO THE SECURITY INTEREST GRANTED HEREBY TO
SECURE THE OBLIGATIONS OWING TO THE AFFILIATED HEDGE COUNTERPARTIES UNDER ANY
HEDGING TRANSACTIONS, INCLUDING,

35


--------------------------------------------------------------------------------



WITHOUT LIMITATION, WITH RESPECT TO THE PURCHASED ASSETS AND THE PURCHASED ASSET
FILES HELD BY THE CUSTODIAN PURSUANT TO THE CUSTODIAL AGREEMENT.


(D)           BUYER’S SECURITY INTEREST IN THE COLLATERAL AND PURCHASED ITEMS
SHALL TERMINATE ONLY UPON TERMINATION OF SELLER’S OBLIGATIONS UNDER THIS
AGREEMENT, ALL HEDGING TRANSACTIONS AND THE DOCUMENTS DELIVERED IN CONNECTION
HEREWITH AND THEREWITH.  UPON SUCH TERMINATION, BUYER SHALL DELIVER TO SELLER
SUCH UCC TERMINATION STATEMENTS AND OTHER RELEASE DOCUMENTS AS MAY BE
COMMERCIALLY REASONABLE AND RETURN THE PURCHASED ASSETS TO SELLER AND RECONVEY
THE PURCHASED ITEMS TO SELLER AND RELEASE ITS SECURITY INTEREST IN THE
COLLATERAL.  FOR PURPOSES OF THE GRANT OF THE SECURITY INTEREST PURSUANT TO THIS
ARTICLE 6, THIS AGREEMENT SHALL BE DEEMED TO CONSTITUTE A SECURITY AGREEMENT
UNDER THE NEW YORK UNIFORM COMMERCIAL CODE (THE “UCC”).  BUYER SHALL HAVE ALL OF
THE RIGHTS AND MAY EXERCISE ALL OF THE REMEDIES OF A SECURED CREDITOR UNDER THE
UCC AND THE OTHER LAWS OF THE STATE OF NEW YORK.  IN FURTHERANCE OF THE
FOREGOING, (A) BUYER, AT SELLER’S SOLE COST AND EXPENSE, SHALL CAUSE TO BE FILED
IN SUCH LOCATIONS AS MAY BE NECESSARY TO PERFECT AND MAINTAIN PERFECTION AND
PRIORITY OF THE SECURITY INTEREST GRANTED HEREBY, UCC FINANCING STATEMENTS AND
CONTINUATION STATEMENTS (COLLECTIVELY, THE “FILINGS”), AND SHALL FORWARD COPIES
OF SUCH FILINGS TO SELLER UPON COMPLETION THEREOF, AND (B) SELLER SHALL FROM
TIME TO TIME TAKE SUCH FURTHER ACTIONS AS MAY BE REQUESTED BY BUYER TO MAINTAIN
AND CONTINUE THE PERFECTION AND PRIORITY OF THE SECURITY INTEREST GRANTED HEREBY
(INCLUDING MARKING ITS RECORDS AND FILES TO EVIDENCE THE INTERESTS GRANTED TO
BUYER HEREUNDER).


ARTICLE 7.
PAYMENT, TRANSFER AND CUSTODY


(A)           ON THE PURCHASE DATE FOR EACH TRANSACTION, OWNERSHIP OF THE
PURCHASED ASSET SHALL BE TRANSFERRED TO BUYER OR ITS DESIGNEE (INCLUDING THE
CUSTODIAN) AGAINST THE SIMULTANEOUS TRANSFER OF THE PURCHASE PRICE TO AN ACCOUNT
OF SELLER SPECIFIED IN THE CONFIRMATION RELATING TO SUCH TRANSACTION.


(B)           ON OR BEFORE EACH PURCHASE DATE, SELLER SHALL DELIVER OR CAUSE TO
BE DELIVERED TO BUYER OR ITS DESIGNEE THE CUSTODIAL DELIVERY IN THE FORM
ATTACHED HERETO AS EXHIBIT IV, PROVIDED, THAT NOTWITHSTANDING THE FOREGOING,
UPON REQUEST OF SELLER, BUYER IN ITS SOLE BUT GOOD FAITH DISCRETION MAY ELECT TO
PERMIT SELLER TO MAKE SUCH DELIVERY BY NOT LATER THAN THE THIRD (3RD) BUSINESS
DAY AFTER THE RELATED PURCHASE DATE, SO LONG AS SELLER CAUSES AN ACCEPTABLE
ATTORNEY, TITLE COMPANY OR OTHER PERSON ACCEPTABLE TO BUYER TO DELIVER TO BUYER
AND THE CUSTODIAN A BAILEE LETTER ON OR PRIOR TO SUCH PURCHASE DATE.  SUBJECT TO
ARTICLE 7(C), IN CONNECTION WITH EACH SALE, TRANSFER, CONVEYANCE AND ASSIGNMENT
OF A PURCHASED ASSET, ON OR PRIOR TO EACH PURCHASE DATE WITH RESPECT TO SUCH
PURCHASED ASSET, SELLER SHALL DELIVER OR CAUSE TO BE DELIVERED AND RELEASED TO
THE CUSTODIAN THE FOLLOWING ORIGINAL DOCUMENTS (COLLECTIVELY, THE “PURCHASED
ASSET FILE”), PERTAINING TO EACH OF THE PURCHASED ASSETS IDENTIFIED IN THE
CUSTODIAL DELIVERY DELIVERED THEREWITH, TOGETHER WITH ANY OTHER DOCUMENTATION IN
RESPECT OF SUCH PURCHASED ASSET REQUESTED BY BUYER, IN BUYER’S SOLE BUT GOOD
FAITH DISCRETION:

With respect to each Purchased Asset that is a Senior Mortgage Loan (to the
extent that Seller is the holder of the senior participation and is the
custodian of the related loan documents):

 

36


--------------------------------------------------------------------------------


(i)                                     The original Mortgage Note (and if
applicable, one or more allonges) bearing all intervening endorsements, endorsed
“Pay to the order of                  without recourse” and signed in the name
of the last endorsee (the “Last Endorsee”) by an authorized Person (in the event
that the Purchased Asset was acquired by the Last Endorsee in a merger, the
signature must be in the following form:  “[Last Endorsee], successor by merger
to [name of predecessor]”; in the event that the Purchased Asset was acquired or
originated by the Last Endorsee while doing business under another name, the
signature must be in the following form:  “[Last Endorsee], formerly known as
[previous name]”).

(ii)                                  An original of any guarantee executed in
connection with the Mortgage Note (if any).

(iii)                               The original Mortgage with evidence of
recording thereon, or a copy thereof together with an officer’s certificate of
Seller certifying that such represents a true and correct copy of the original
and that such original has been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the underlying real
estate directly or indirectly securing or supporting such Purchased Asset is
located.

(iv)                              The originals of all assumption, modification,
consolidation or extension agreements with evidence of recording thereon, or
copies thereof together with an officer’s certificate of Seller certifying that
such represent true and correct copies of the originals and that such originals
have each been submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the underlying real estate directly
or indirectly securing or supporting such Purchased Asset is located.

(v)                                 The original Assignment of Mortgage in blank
for each Purchased Asset, in form and substance acceptable for recording and
otherwise acceptable to Buyer and signed in the name of the Last Endorsee (in
the event that the Purchased Asset was acquired by the Last Endorsee in a
merger, the signature must be in the following form:  “[Last Endorsee],
successor by merger to [name of predecessor]”; in the event that the Purchased
Asset was acquired or originated while doing business under another name, the
signature must be in the following form: “[Last Endorsee], formerly known as
[previous name]”).

(vi)                              The originals of all intervening assignments
of mortgage with evidence of recording thereon, or copies thereof together with
an officer’s certificate of Seller certifying that such represent true and
correct copies of the originals and that such originals have each been submitted
for recordation in the appropriate governmental recording office of the
jurisdiction where the underlying real estate directly or indirectly securing or
supporting such Purchased Asset is located.

(vii)                           The original attorney’s opinion of title and
abstract of title or the original mortgagee title insurance policy, or if the
original mortgagee title insurance policy has not been issued, the irrevocable
marked commitment to issue the same.

37


--------------------------------------------------------------------------------


(viii)                        The original of any security agreement, chattel
mortgage or equivalent document executed in connection with the Purchased Asset.

(ix)                                The original assignment of leases and rents,
if any, with evidence of recording thereon, or a copy thereof together with an
officer’s certificate of Seller, certifying that such copy represents a true and
correct copy of the original and that such original has been submitted for
recordation in the appropriate governmental recording office of the jurisdiction
where the underlying real estate directly or indirectly securing or supporting
such Purchased Asset is located.

(x)                                   The originals of all intervening
assignments of assignment of leases and rents, if any, or copies thereof, with
evidence of recording thereon.

(xi)                                A copy of the UCC financing statements,
certified as true and correct by Seller, and all necessary UCC continuation
statements with evidence of filing thereon or copies thereof certified by Seller
that such financing statements have been sent for filing, and UCC assignments,
which UCC assignments shall be in form and substance acceptable for filing.

(xii)                             An environmental indemnity agreement (if any).

(xiii)                          An omnibus assignment in blank (if any).

(xiv)                         A disbursement letter from the Mortgagor to the
original mortgagee (if any).

(xv)                            Mortgagor’s certificate or title affidavit (if
any).

(xvi)                         A survey of the underlying real estate directly or
indirectly securing or supporting such Purchased Asset (if any) as accepted by
the title company for issuance of the Title Policy.

(xvii)                      A copy of the Mortgagor’s opinion of counsel (if
any).

(xviii)                   An assignment of permits, contracts and agreements (if
any).

With respect to each Purchased Asset that is a Mezzanine Loan:

(i)                                     The original Mezzanine Note (and if
applicable, one or more allonges) signed in connection with the Purchased Asset
bearing all intervening endorsements, endorsed “Pay to the order of
                  without recourse” and signed in the name of the Last Endorsee
by an authorized Person (in the event that the Mezzanine Note was acquired by
the Last Endorsee in a merger, the signature must be in the following form: 
“[Last Endorsee], successor by merger to [name of predecessor]”; in the event
that the Purchased Asset was acquired or originated by the Last Endorsee while
doing business under another name, the signature must be in the following form: 
“[Last Endorsee], formerly known as [previous name]”).

38


--------------------------------------------------------------------------------


(ii)                                  The original of the loan agreement and the
guarantee, if any, executed in connection with the Purchased Asset.

(iii)                               The original intercreditor or loan
coordination agreement, if any, executed in connection with the Purchased Asset.

(iv)                              The original security agreement executed in
connection with the Purchased Asset.

(v)                                 Copies of all documents relating to the
formation and organization of the borrower of such Purchased Asset, together
with all consents and resolutions delivered in connection with such borrower’s
obtaining the Purchased Asset.

(vi)                              All other documents and instruments
evidencing, guaranteeing, insuring or otherwise constituting or modifying or
otherwise affecting such Purchased Asset, or otherwise executed or delivered in
connection with, or otherwise relating to, such Purchased Asset, including all
documents establishing or implementing any lockbox pursuant to which Seller is
entitled to receive any payments from cash flow of the underlying real property.

(vii)                           The assignment of Purchased Asset sufficient to
transfer to Buyer all of Seller’s rights, title and interest in and to the
Purchased Asset.

(viii)                        A copy of the borrower’s opinion of counsel (if
any).

(ix)                                A copy of the UCC financing statements,
certified as true and correct by Seller, and all necessary UCC continuation
statements with evidence of filing thereon or copies thereof certified by Seller
that such financing statements have been sent for filing, and UCC assignments,
which UCC assignments shall be in form and substance acceptable for filing.

(x)                                   The original certificates representing the
pledged equity interests (if any).

(xi)                                Stock powers (or their equivalent) relating
to each pledged equity interest, executed in blank, if an original stock
certificate (or its equivalent) is provided.

(xii)                             Assignment of any agreements among equity
interest holders or other material contracts.

(xiii)                          If no original stock certificate (or its
equivalent) is provided, evidence (which may be an officer’s certificate
confirming such circumstances) that the pledged ownership interests have been
transferred to, or otherwise made subject to a first priority security interest
in favor of, Seller.

With respect to each Purchased Asset that is a Junior Interest:

(i)                                     with respect to a B-Note, the original
Mortgage Note and guarantee, if any, described in the second paragraph of this
Article 7(b), and with respect to a B-Note

39


--------------------------------------------------------------------------------


or a junior participation interest, to the extent applicable, a copy of all of
the documents described in clauses (iii), (iv), (vii), (viii), (ix), (x), (xi),
(xii), (xiii), (xiv), (xv), (xvi), (xvii) and (xviii) of the second paragraph of
this Article 7(b) with respect to a Purchased Asset;

(ii)                                  with respect to a junior participation,
the original participation certificate, if any, together with the original of
any participation agreement, intercreditor agreement and/or servicing agreement
executed in connection with the Purchased Asset; and

(iii)                               the assignment of Purchased Asset, in blank,
sufficient to transfer to Buyer all of Seller’s rights, title and interest in
and to the Purchased Asset.

With respect to each Purchased Asset that is a CMBS:

(i)                                     With respect to (A) any CMBS that is in
physical form, the original certificate, bond or other physical form of such
CMBS, which shall (1) be endorsed (either on the face thereof or pursuant to a
separate allonge) by the most recent endorsee prior to Seller, without recourse,
to the order of Seller and further reflect a complete, unbroken chain of
endorsement from the originator to Seller and (2) be accompanied by a separate
allonge pursuant to which Seller has endorsed such certificate, without
recourse, in blank, or, (B) with respect to any CMBS registered with DTC,
evidence of re-registration to the securities intermediary in Buyer’s name,
denoting same with a “repo” code;

(ii)                                  to the extent in Seller’s possession or
reasonably obtainable by Seller, true and correct copies of the pooling and
servicing agreement or indenture and all other material documents (including,
without limitation, opinions of counsel) or agreements related to the creation
or issuance of the CMBS or otherwise affecting the rights (including, without
limitation, the security interests) of any holder thereof;

(iii)                               to the extent in Seller’s possession, as
applicable, true and correct copies of any assignment, assumption, modification,
consolidation or extension made prior to the Purchase Date in respect of any
document or agreement referred to in clause (ii) above, in each case, if the
document or agreement being assigned, assumed, modified, consolidated or
extended is recordable, with evidence of recording thereon (unless the
particular item has not been returned from the applicable recording office);

(iv)                              as applicable, an original assignment of each
agreement referred to in clause (iii) above, in recordable form if the agreement
being assigned is a recordable document, executed in blank by Seller;

(v)                                 with respect to any CMBS that is in physical
form, a blank endorsement which, when properly completed and delivered, is
sufficient to cause Buyer to become the registered holder of the CMBS; and

(vi)                              any other documents that Buyer may reasonably
request Seller to deliver to Custodian from time to time with respect to any
CMBS.

40


--------------------------------------------------------------------------------


With respect to each Purchased Asset that is a CRE CDO:

(i)                                     With respect to any (A) CRE CDO that is
in physical form, the original certificate, bond or other physical form of such
CRE CDO, which shall (1) be endorsed (either on the face thereof or pursuant to
a separate allonge) by the most recent endorsee prior to Seller, without
recourse, to the order of Seller and further reflect a complete, unbroken chain
of endorsement from the originator to Seller and (2) be accompanied by a
separate allonge pursuant to which Seller has endorsed such certificate, without
recourse, in blank, or, (B) with respect to any CRE CDO registered with DTC,
evidence of re-registration to the securities intermediary in Buyer’s name
denoting same with a “repo” code;

(ii)                                  to the extent in Seller’s possession or
obtainable by Seller, true and correct copies of the indenture and all other
material documents (including, without limitation, opinions of counsel) or
agreements related to the creation or issuance of the CRE CDO or otherwise
affecting the rights (including, without limitation, the security interests) of
any holder thereof;

(iii)                               to the extent in Seller’s possession, as
applicable, true and correct copies of any assignment, assumption, modification,
consolidation or extension made prior to the Purchase Date in respect of any
document or agreement referred to in clause (ii) above, in each case, if the
document or agreement being assigned, assumed, modified, consolidated or
extended is recordable, with evidence of recording thereon (unless the
particular item has not been returned from the applicable recording office);

(iv)                              as applicable, an original assignment of each
agreement referred to in clause (iii) above, in recordable form if the agreement
being assigned is a recordable document, executed in blank by Seller;

(v)                                 with respect to any CRE CDO that is in
physical form, a blank endorsement which, when properly completed and delivered,
is sufficient to cause Buyer to become the registered holder of the CRE CDO; and

(vi)                              any other documents that Buyer may reasonably
request Seller to deliver to Custodian from time to time with respect to any CRE
CDO.

With respect to each Purchased Asset that is of the type described in clause
(viii) of the definition of Eligible Asset:  any of the documentation referred
to above in this Article 7(b) or other documentation with respect to such
Eligible Asset that is determined by Buyer to be necessary to effectuate the
sale, transfer, conveyance and assignment of such Eligible Asset.

From time to time, Seller shall forward to the Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Asset approved in accordance with the
terms of this Agreement, and upon receipt of any such other documents, the
Custodian shall hold such other documents as Buyer shall request from time to
time.  With respect to any documents that have been delivered or are being
delivered to recording offices for recording and have not been returned to
Seller in time to permit their delivery hereunder at the time required, in lieu
of delivering such original documents, Seller

41


--------------------------------------------------------------------------------


shall deliver to Buyer a true copy thereof with an officer’s certificate
certifying that such copy is a true, correct and complete copy of the original,
which has been transmitted for recordation.  Seller shall deliver such original
documents to the Custodian promptly when they are received.  With respect to all
of the Purchased Assets delivered by Seller to Buyer or its designee (including
the Custodian), Seller shall execute an omnibus power of attorney substantially
in the form of Exhibit V attached hereto irrevocably appointing Buyer its
attorney-in-fact with full power to (i) complete and record each Assignment of
Mortgage, (ii) complete the endorsement of each Mortgage Note or Mezzanine Note,
(iii) take any action (including exercising voting and/or consent rights) with
respect to CMBS, Junior Interests, or intercreditor or participation agreements,
and (iv) take such other steps as may be necessary or desirable to enforce
Buyer’s rights against, under or with respect to such Purchased Assets and the
related Purchased Asset Files and the Servicing Records.  Buyer shall deposit
the Purchased Asset Files representing the Purchased Assets, or direct that the
Purchased Asset Files be deposited directly, with the Custodian.  The Purchased
Asset Files shall be maintained in accordance with the Custodial Agreement.  Any
Purchased Asset Files not delivered to Buyer or its designee (including the
Custodian) are and shall be held in trust by Seller or its designee for the
benefit of Buyer as the owner thereof.  Seller or its designee shall maintain a
copy of the Purchased Asset File and the originals of the Purchased Asset File
not delivered to Buyer or its designee.  The possession of the Purchased Asset
File by Seller or its designee is at the will of Buyer for the sole purpose of
servicing the related Purchased Asset, and such retention and possession by
Seller or its designee is in a custodial capacity only.  The books and records
(including, without limitation, any computer records or tapes) of Seller or its
designee shall be marked appropriately to reflect clearly the sale of the
related Purchased Asset to Buyer.  Seller or its designee (including the
Custodian) shall release its custody of the Purchased Asset File only in
accordance with written instructions from Buyer, unless such release is required
as incidental to the servicing of the Purchased Assets, is in connection with a
repurchase of any Purchased Asset by Seller or as otherwise required by law.

(c)                                  Unless an Event of Default shall have
occurred and be continuing, Seller shall exercise all voting and corporate
rights with respect to the Purchased Assets in accordance with Seller’s written
instructions; provided, however, that Seller shall provide Buyer with prior
written notice of each such action that may have a material adverse effect on
any Purchased Asset.  Upon the occurrence and during the continuation of an
Event of Default, Buyer shall be entitled to exercise all voting and corporate
rights with respect to the Purchased Assets without regard to Seller’s
instructions (including, but not limited to, if an Act of Insolvency shall occur
with respect to Seller, to the extent Seller controls or is entitled to control
selection of any servicer, Buyer may transfer any or all of such servicing to an
entity satisfactory to Buyer).

(d)                                 Notwithstanding the provisions of
Article 7(b) above requiring the execution of the Custodial Delivery and
corresponding delivery of the Purchased Asset File to the Custodian on or prior
to the related Purchase Date, with respect to each Transaction involving a
Purchased Asset that is identified in the related Confirmation as a “Table
Funded” Transaction, Seller shall, in lieu of effectuating the delivery of all
or a portion of the Purchased Asset File on or prior to the related Purchase
Date, (i) deliver to the Custodian by facsimile on or before the related
Purchase Date for the Transaction (A) the promissory note(s), original stock
certificate or participation certificate in favor of Seller evidencing the
making of the Purchased Asset, with Seller’s endorsement of such instrument to
Buyer, (B) such other components of the Purchased

42


--------------------------------------------------------------------------------


Asset File as Buyer may require on a case by case basis with respect to the
particular Transaction, and (C) evidence satisfactory to Buyer that all
documents necessary to perfect Seller’s (and, by means of assignment to Buyer on
the Purchase Date, Buyer’s) interest in the Collateral for the Purchased Asset,
and (ii) not later than the third (3rd) Business Day following the Purchase
Date, deliver to Buyer the Custodial Delivery and to the Custodian the entire
Purchased Asset File.

ARTICLE 8.

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

(a)                                  Title to all Purchased Assets shall pass to
Buyer on the applicable Purchase Date, and Buyer shall have free and
unrestricted use of all Purchased Assets, subject, however, to the terms of this
Agreement.  Nothing in this Agreement or any other Transaction Document shall
preclude Buyer from engaging in repurchase transactions with the Purchased
Assets or otherwise selling, transferring, pledging, repledging, hypothecating,
or rehypothecating the Purchased Assets, but no such transaction shall relieve
Buyer of its obligations to transfer the Purchased Assets to Seller pursuant to
Article 3 of this Agreement or of Buyer’s obligation to credit or pay Income to,
or apply Income to the obligations of, Seller pursuant to Article 5 hereof.

(b)                                 Nothing contained in this Agreement or any
other Transaction Document shall obligate Buyer to segregate any Purchased
Assets delivered to Buyer by Seller.  Notwithstanding anything to the contrary
in this Agreement or any other Transaction Document, no Purchased Asset shall
remain in the custody of Seller or an Affiliate of Seller.

ARTICLE 9.

RESERVED

ARTICLE 10.

REPRESENTATIONS AND WARRANTIES

(a)                                  Each of Buyer and Seller represent and
warrant to the other that (i) it is duly authorized to execute and deliver this
Agreement, to enter into Transactions contemplated hereunder and to perform its
obligations hereunder and has taken all necessary action to authorize such
execution, delivery and performance, (ii) it will engage in such Transactions as
principal (or, if agreed in writing, in the form of an annex hereto or
otherwise, in advance of any Transaction by the other party hereto, as agent for
a disclosed principal), (iii) the person signing this Agreement on its behalf is
duly authorized to do so on its behalf (or on behalf of any such disclosed
principal), (iv) it has obtained all authorizations of any governmental body
required in connection with this Agreement and the Transactions hereunder and
such authorizations are in full force and effect and (v) the execution, delivery
and performance of this Agreement and the Transactions hereunder will not
violate any law, ordinance or rule applicable to it or its organizational
documents or any agreement by which it is bound or by which any of its assets
are affected.  On the Purchase Date for any Transaction, Buyer and Seller shall
each be deemed to repeat all the foregoing representations made by it.

43


--------------------------------------------------------------------------------


(b)                                 In addition to the representations and
warranties in subsection (a) above, Seller represents and warrants to Buyer as
of the date of this Agreement and will be deemed to represent and warrant to
Buyer as of the Purchase Date for the purchase of any Purchased Assets by Buyer
from Seller and any Transaction thereunder and covenants that at all times while
this Agreement and any Transaction thereunder is in effect, unless otherwise
stated herein:

(i)                                     Organization.  Seller is duly organized,
validly existing and in good standing under the laws and regulations of the
state of Seller’s incorporation and is duly licensed, qualified, and in good
standing in every state where such licensing or qualification is necessary for
the transaction of Seller’s business, except where failure to so qualify could
not be reasonably likely to have a Material Adverse Effect.  Seller has the
power to own and hold the assets it purports to own and hold, and to carry on
its business as now being conducted and proposed to be conducted, and has the
power to execute, deliver, and perform its obligations under this Agreement and
the other Transaction Documents.

(ii)                                  Due Execution; Enforceability.  The
Transaction Documents have been or will be duly executed and delivered by
Seller, for good and valuable consideration.  The Transaction Documents
constitute the legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles.

(iii)                               Ability to Perform.  Seller does not
believe, nor does it have any reason or cause to believe, that it cannot perform
each and every covenant contained in the Transaction Documents applicable to it
to which it is a party.

(iv)                              Non-Contravention.  Neither the execution and
delivery of the Transaction Documents, nor consummation by Seller of the
transactions contemplated by the Transaction Documents (or any of them), nor
compliance by Seller with the terms, conditions and provisions of the
Transaction Documents (or any of them) will conflict with or result in a breach
of any of the terms, conditions or provisions of (i) the organizational
documents of Seller, (ii) any contractual obligation to which Seller is now a
party or the rights under which have been assigned to Seller or the obligations
under which have been assumed by Seller or to which the assets of Seller are
subject or constitute a default thereunder, or result thereunder in the creation
or imposition of any lien upon any of the assets of Seller, other than pursuant
to the Transaction Documents, (iii) any judgment or order, writ, injunction,
decree or demand of any court applicable to Seller, or (iv) any applicable
Requirement of Law, in the case of clauses (ii)-(iv) above, to the extent that
such conflict or breach would have a Material Adverse Effect upon Seller’s
ability to perform its obligations hereunder.

(v)                                 Litigation; Requirements of Law.  As of the
date hereof and as of the Purchase Date for any Transaction hereunder, there is
no action, suit, proceeding, investigation, or arbitration pending or, to the
best knowledge of Seller, threatened against Seller or any of its assets, nor is
there any action, suit, proceeding, investigation, or arbitration pending or
threatened against Seller that may result in any Material

44


--------------------------------------------------------------------------------


Adverse Effect.  Seller is in compliance in all material respects with all
Requirements of Law.  Seller is not in default in any material respect with
respect to any judgment, order, writ, injunction, decree, rule or regulation of
any arbitrator or Governmental Authority.

(vi)                              No Broker.  Seller has not dealt with any
broker, investment banker, agent, or other Person (other than Buyer or an
Affiliate of Buyer) who may be entitled to any commission or compensation in
connection with the sale of Purchased Assets pursuant to any of the Transaction
Documents.

(vii)                           Good Title to Purchased Assets.  Immediately
prior to the purchase of any Purchased Assets by Buyer from Seller, such
Purchased Assets are free and clear of any lien, encumbrance or impediment to
transfer (including any “adverse claim” as defined in Article 8-102(a)(1) of the
UCC), and Seller is the record and beneficial owner of and has good and
marketable title to and the right to sell and transfer such Purchased Assets to
Buyer and, upon transfer of such Purchased Assets to Buyer, Buyer shall be the
owner of such Purchased Assets free of any adverse claim.  In the event the
related Transaction is recharacterized as a secured financing of the Purchased
Assets, the provisions of this Agreement are effective to create in favor of the
Buyer a valid security interest in all rights, title and interest of Seller in,
to and under the Purchased Assets and the Buyer shall have a valid, perfected
first priority security interest in the Purchased Assets (and without limitation
on the foregoing, the Buyer, as entitlement holder, shall have a “security
entitlement” to the Purchased Assets).

(viii)                        No Decline in Market Value; No Defaults.  No Event
of Default has occurred or exists under or with respect to the Transaction
Documents and Seller is not aware of any post-Transaction facts or circumstances
that are reasonably likely to cause or have caused the Market Value of any
Purchased Asset to decline in value.

(ix)                                Authorized Representatives.  The duly
authorized representatives of Seller are listed on, and true signatures of such
authorized representatives are set forth on, Exhibit II attached to this
Agreement.

(x)                                   Representations and Warranties Regarding
Purchased Assets; Delivery of Purchased Asset File.

(A)                              As of the date hereof, Seller has not assigned,
pledged, or otherwise conveyed or encumbered any Purchased Asset to any other
Person, and immediately prior to the sale of such Purchased Asset to Buyer,
Seller was the sole owner of such Purchased Asset and had good and marketable
title thereto, free and clear of all liens, in each case except for (1) liens to
be released simultaneously with the sale to Buyer hereunder and (2) liens
granted by Seller in favor of the counterparty to any Hedging Transaction,
solely to the extent such liens are expressly subordinate to the rights and
interests of Buyer hereunder.

(B)                                The provisions of this Agreement and the
related Confirmation are effective to either constitute a sale of Purchased
Items to Buyer or to create in

45


--------------------------------------------------------------------------------


favor of Buyer a legal, valid and enforceable security interest in all right,
title and interest of Seller in, to and under the Purchased Items.

(C)                                Upon receipt by the Custodian of each
Mortgage Note, Mezzanine Loan note, B-Note or Junior Interest certificate,
endorsed in blank by a duly authorized officer of Seller, either a purchase
shall have been completed by Buyer of such Mezzanine Loan note, B-Note or Junior
Interest certificate, as applicable, or Buyer shall have a valid and fully
perfected first priority security interest in all right, title and interest of
Seller in the Purchased Items described therein.

(D)                               Each of the representations and warranties
made in respect of the Purchased Assets pursuant to Exhibit VI are true,
complete and correct, except to the extent disclosed in a Requested Exceptions
Report.

(E)                                 Upon the filing of financing statements on
Form UCC-1 naming Buyer as “Secured Party”, Seller as “Debtor” and describing
the Purchased Items, in the jurisdiction and recording office listed on Exhibit
XIII attached hereto, the security interests granted hereunder in that portion
of the Purchased Items which can be perfected by filing under the Uniform
Commercial Code will constitute fully perfected security interests under the
Uniform Commercial Code in all right, title and interest of Seller in, to and
under such Purchased Items.

(F)                                 Upon execution and delivery of the Control
Agreement, Buyer shall either be the owner of, or have a valid and fully
perfected first priority security interest in, the “investment property” and all
“deposit accounts” (each as defined in the Uniform Commercial Code) comprising
Purchased Items or any after-acquired property related to such Purchased Items. 
Except to the extent disclosed in a Requested Exceptions Report, Seller or its
designee is in possession of a complete, true and accurate Purchased Asset File
with respect to each Purchased Asset, except for such documents the originals of
which have been delivered to the Custodian.

(xi)                                Adequate Capitalization; No Fraudulent
Transfer.  Seller has, as of such Purchase Date, adequate capital for the normal
obligations foreseeable in a business of its size and character and in light of
its contemplated business operations.  Seller is generally able to pay, and as
of the date hereof is paying, its debts as they come due.  Seller has not
become, or is presently, financially insolvent nor will Seller be made insolvent
by virtue of Seller’s execution of or performance under any of the Transaction
Documents within the meaning of the bankruptcy laws or the insolvency laws of
any jurisdiction.  Seller has not entered into any Transaction Document or any
Transaction pursuant thereto in contemplation of insolvency or with intent to
hinder, delay or defraud any creditor.

(xii)                             No Conflicts or Consents.  Neither the
execution and delivery of this Agreement and the other Transaction Documents by
Seller, nor the consummation of any of the transactions by it herein or therein
contemplated, nor compliance with the terms and provisions hereof or with the
terms and provisions thereof, will contravene or conflict with or result in the
creation or imposition of (or the obligation to create or impose) any

46


--------------------------------------------------------------------------------


lien upon any of the property or assets of Seller pursuant to the terms of any
indenture, mortgage, deed of trust, or other agreement or instrument to which
Seller is a party or by which Seller may be bound, or to which Seller may be
subject, other than liens created pursuant to the Transaction Documents.  No
consent, approval, authorization, or order of any third party is required in
connection with the execution and delivery by Seller of the Transaction
Documents to which it is a party or to consummate the transactions contemplated
hereby or thereby which has not already been obtained.

(xiii)                          Governmental Approvals.  No order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by, any Governmental Authority is required to
authorize, or is required in connection with, (i) the execution, delivery and
performance of any Transaction Document to which Seller is or will be a party,
(ii) the legality, validity, binding effect or enforceability of any such
Transaction Document against Seller or (iii) the consummation of the
transactions contemplated by this Agreement (other than the filing of certain
financing statements in respect of certain security interests).

(xiv)                         Organizational Documents.  Seller has delivered to
Buyer certified copies of its organization documents, together with all
amendments thereto, if any.

(xv)                            No Encumbrances.  There are (i) no outstanding
rights, options, warrants or agreements on the part of Seller for a purchase,
sale or issuance, in connection with the Purchased Assets, (ii) no agreements on
the part of Seller to issue, sell or distribute the Purchased Assets, and (iii)
no obligations on the part of Seller (contingent or otherwise) to purchase,
redeem or otherwise acquire any securities or any interest therein.

(xvi)                         Federal Regulations.  Seller is not required to
register as an “investment company,” or a company “controlled by an investment
company,” within the meaning of the Investment Company Act of 1940, as amended. 
Seller is not a “holding company,” or a “subsidiary company of a holding
company,” or an “affiliate” of either a “holding company” or a “subsidiary
company of a holding company,” as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended.

(xvii)                      Taxes.  Seller has filed or caused to be filed all
tax returns that, to the knowledge of Seller, would be delinquent if they had
not been filed on or before the date hereof and has paid all taxes shown to be
due and payable on or before the date hereof on such returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it and any of its assets by any Governmental Authority
except for any such taxes as (A) are being appropriately contested in good faith
by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been provided in accordance with GAAP or (B) are de
minimis in amount; no tax liens have been filed against any of Seller’s assets
and, no claims are being asserted with respect to any such taxes, fees or other
charges.

(xviii)                   Judgments/Bankruptcy.  Except as disclosed in writing
to Buyer, there are no judgments against Seller unsatisfied of record or
docketed in any court located in the

47


--------------------------------------------------------------------------------


United States of America and no Act of Insolvency has ever occurred with respect
to Seller.

(xix)                           Solvency.  Neither the Transaction Documents nor
any Transaction thereunder are entered into in contemplation of insolvency or
with intent to hinder, delay or defraud any of Seller’s creditors.  The transfer
of the Purchased Assets subject hereto and the obligation to repurchase such
Purchased Assets is not undertaken with the intent to hinder, delay or defraud
any of Seller’s creditors.  As of the Repurchase Date, Seller is not insolvent
within the meaning of 11 U.S.C. Section 101(32) or any successor provision
thereof and the transfer and sale of the Purchased Assets pursuant hereto and
the obligation to repurchase such Purchased Asset (i) will not cause the
liabilities of Seller to exceed the assets of Seller, (ii) will not result in
Seller having unreasonably small capital, and (iii) will not result in debts
that would be beyond Seller’s ability to pay as the same mature.  No petition in
bankruptcy has been filed against Seller in the last ten (10) years, and Seller
has not in the last ten (10) years made an assignment for the benefit of
creditors or taken advantage of any debtors relief laws.  Seller has only
entered into agreements on terms that would be considered arm’s length and
otherwise on terms consistent with other similar agreements with other similarly
situated entities.

(xx)                              Use of Proceeds; Margin Regulations.  All
proceeds of each Transaction shall be used by Seller for purposes permitted
under Seller’s governing documents, provided that no part of the proceeds of any
Transaction will be used by Seller to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.  Neither the entering into of any Transaction nor the use of any proceeds
thereof will violate, or be inconsistent with, any provision of Regulation T, U
or X of the Board of Governors of the Federal Reserve System.

(xxi)                           Full and Accurate Disclosure.  No information
contained in the Transaction Documents, or any written statement furnished by or
on behalf of Seller pursuant to the terms of the Transaction Documents, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made.

(xxii)                        Financial Information.  All financial data
concerning Seller and the Purchased Assets that has been delivered by or on
behalf of Seller to Buyer is true, complete and correct in all material
respects.  All financial data concerning Seller has been prepared fairly in
accordance with GAAP.  All financial data concerning the Purchased Assets has
been prepared in accordance with standard industry practices.  Since the
delivery of such data, except as otherwise disclosed in writing to Buyer, there
has been no change in the financial position of Seller or the Purchased Assets,
or in the results of operations of Seller, which change is reasonably likely to
have in a Material Adverse Effect on Seller.

(xxiii)                     Hedging Transactions.  To the actual knowledge of
Seller, as of the Purchase Date for any Purchased Asset that is subject to a
Hedging Transaction, each such Hedging Transaction is in full force and effect
in accordance with its terms, each

48


--------------------------------------------------------------------------------


counterparty thereto is an Affiliated Hedge Counterparty or a Qualified Hedge
Counterparty, and no “Termination Event”, “Event of Default”, “Potential Event
of Default” or any similar event, however denominated, has occurred and is
continuing with respect thereto.

(xxiv)                    Servicing Agreements.  Seller has delivered to Buyer
all Servicing Agreements pertaining to the Purchased Assets and to the actual
knowledge of Seller, as of the date of this Agreement and as of the Purchase
Date for the purchase of any Purchased Assets subject to a Servicing Agreement,
each such Servicing Agreement is in full force and effect in accordance with its
terms and no default or event of default exists thereunder.

(xxv)                       No Reliance.  Seller has made its own independent
decisions to enter into the Transaction Documents and each Transaction and as to
whether such Transaction is appropriate and proper for it based upon its own
judgment and upon advice from such advisors (including without limitation, legal
counsel and accountants) as it has deemed necessary.  Seller is not relying upon
any advice from Buyer as to any aspect of the Transactions, including without
limitation, the legal, accounting or tax treatment of such Transactions.

(xxvi)                    Patriot Act.  Seller is in compliance, in all material
respects, with the (i) the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other applicable enabling
legislation or executive order relating thereto, and (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001).  No part of the proceeds of any
Transaction will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(xxvii)                   Environmental Matters.

(a)                                  No properties owned or leased by Seller and
no properties formerly owned or leased by Seller, its predecessors, or any
former Subsidiaries or predecessors thereof (the “Properties”), contain, or have
previously contained, any Materials of Environmental Concern in amounts or
concentrations which constitute or constituted a violation of, or reasonably
could be expected to give rise to liability under, Environmental Laws;

(b)                                 Seller is in compliance with all applicable
Environmental Laws, and there is no violation of any Environmental Laws which
reasonably would be expected to interfere with the continued operations of
Seller;

(c)                                  Seller has not received any notice of
violation, alleged violation, non-compliance, liability or potential liability
under any Environmental

49


--------------------------------------------------------------------------------


Law, nor does Seller have knowledge that any such notice will be received or is
being threatened;

(d)                                 Materials of Environmental Concern have not
been transported or disposed by Seller in violation of, or in a manner or to a
location which reasonably would be expected to give rise to liability under, any
applicable Environmental Law, nor has Seller generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that reasonably would be expected to give rise to liability under, any
applicable Environmental Law;

(e)                                  No judicial proceedings or governmental or
administrative action is pending, or, to the knowledge of Seller, threatened,
under any Environmental Law which Seller is or will be named as a party, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements arising
out of judicial proceedings or governmental or administrative actions,
outstanding under any Environmental Law to which Seller is a party;

(f)                                    There has been no release or threat of
release of Materials of Environmental Concern in violation of or in amounts or
in a manner that reasonably would be expected to give rise to liability under
any Environmental Law for which Seller may become liable; and

(g)                                 Each of the representations and warranties
set forth in the preceding clauses (A) through (F) is true and correct with
respect to each parcel of real property owned or operated by Seller.

(xxviii)              Insider.  Seller is not an “executive officer,”
“director,” or “person who directly or indirectly or acting through or in
concert with one or more persons owns, controls, or has the power to vote more
than 10% of any class of voting securities” (as those terms are defined in 12
U.S.C. § 375(b) or in regulations promulgated pursuant thereto) of Buyer, of a
bank holding company of which Buyer is a Subsidiary, or of any Subsidiary, of a
bank holding company of which Buyer is a Subsidiary, of any bank at which Buyer
maintains a correspondent account or of any lender which maintains a
correspondent account with Buyer

(xxix)                      Office of Foreign Assets Control.  Seller is not a
person (i) whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) who engages in
any dealings or transactions prohibited by Section 2 of such executive order, or
to the best of Seller’s knowledge,  is otherwise associated with any such person
in any manner in violation of Section 2 of such executive order, or (iii) on the
current list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order.

50


--------------------------------------------------------------------------------



(XXX)        NOTICE ADDRESS; JURISDICTION OF ORGANIZATION.  ON THE DATE OF THIS
AGREEMENT, SELLER’S ADDRESS FOR NOTICES IS AS SPECIFIED ON ANNEX I.  SELLER’S
JURISDICTION OF ORGANIZATION IS MARYLAND.  THE LOCATION WHERE SELLER KEEPS ITS
BOOKS AND RECORDS, INCLUDING ALL COMPUTER TAPES AND RECORDS RELATING TO THE
COLLATERAL AND PURCHASED ITEMS, IS ITS NOTICE ADDRESS.  SELLER MAY CHANGE ITS
ADDRESS FOR NOTICES AND FOR THE LOCATION OF ITS BOOKS AND RECORDS BY GIVING
BUYER WRITTEN NOTICE OF SUCH CHANGE.


ARTICLE 11.
NEGATIVE COVENANTS OF SELLER

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of Buyer:


(A)           TAKE ANY ACTION THAT WOULD DIRECTLY OR INDIRECTLY IMPAIR OR
ADVERSELY AFFECT BUYER’S TITLE TO THE PURCHASED ASSETS;


(B)           TRANSFER, ASSIGN, CONVEY, GRANT, BARGAIN, SELL, SET OVER, DELIVER
OR OTHERWISE DISPOSE OF, OR PLEDGE OR HYPOTHECATE, DIRECTLY OR INDIRECTLY, ANY
INTEREST IN THE PURCHASED ASSETS (OR ANY OF THEM) TO ANY PERSON OTHER THAN
BUYER, OR ENGAGE IN REPURCHASE TRANSACTIONS OR SIMILAR TRANSACTIONS WITH RESPECT
TO THE PURCHASED ASSETS (OR ANY OF THEM) WITH ANY PERSON OTHER THAN BUYER;


(C)           MODIFY IN ANY MATERIAL ADVERSE RESPECT ANY SERVICING AGREEMENTS;


(D)           CREATE, INCUR OR PERMIT TO EXIST ANY LIEN, ENCUMBRANCE OR SECURITY
INTEREST IN OR ON ANY OF THE PURCHASED ASSETS, THE OTHER COLLATERAL OR PURCHASED
ITEMS, OTHER THAN THE SECURITY INTEREST GRANTED BY SELLER PURSUANT TO ARTICLE 6
OF THIS AGREEMENT;


(E)           ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION OR
AMALGAMATION, THAT IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE
CREDITWORTHINESS OR FINANCIAL CONDITION OF SELLER, OR LIQUIDATE, WIND UP OR
DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION, WINDING UP OR DISSOLUTION), SELL ALL
OR SUBSTANTIALLY ALL OF ITS ASSETS WITHOUT THE CONSENT OF BUYER IN ITS SOLE AND
ABSOLUTE DISCRETION;


(F)            CONSENT OR ASSENT TO ANY MATERIAL AMENDMENT OR SUPPLEMENT TO, OR
TERMINATION OF, ANY NOTE, LOAN AGREEMENT, MORTGAGE OR GUARANTEE RELATING TO THE
PURCHASED ASSETS OR OTHER MATERIAL AGREEMENT OR INSTRUMENT RELATING TO THE
PURCHASED ASSETS OTHER THAN IN ACCORDANCE WITH ARTICLE 28;


(G)           ACQUIRE OR MAINTAIN ANY RIGHT OR INTEREST IN ANY PURCHASED ASSET
OR UNDERLYING MORTGAGED PROPERTY THAT IS SENIOR TO OR PARI PASSU WITH THE RIGHTS
AND INTERESTS OF BUYER THEREIN UNDER THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS UNLESS SUCH RIGHT OR INTEREST BECOMES A PURCHASED ASSET HEREUNDER ;


(H)           USE ANY PART OF THE PROCEEDS OF ANY TRANSACTION HEREUNDER FOR ANY
PURPOSE WHICH VIOLATES, OR WOULD BE INCONSISTENT WITH, THE PROVISIONS OF
REGULATION T, U OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM;

51


--------------------------------------------------------------------------------



(I)            PERMIT SELLER’S EBITDA TO FIXED CHARGE RATIO AS OF THE LAST DAY
OF ANY FISCAL QUARTER TO BE LESS THAN 1.20:1;


(J)            PERMIT SELLER’S RATIO OF TOTAL INDEBTEDNESS TO TANGIBLE NET WORTH
AT ANY TIME TO BE GREATER THAN 10.00:1.00;


(K)           PERMIT SELLER’S RATIO OF TOTAL NON-SECURITIZED  INDEBTEDNESS TO
TANGIBLE NET WORTH AT ANY TIME TO BE GREATER THAN 5.00:1.00; OR


(L)            ENTER INTO ANY HEDGING TRANSACTION WITH RESPECT TO ANY PURCHASED
ASSET WITH ANY ENTITY THAT IS NOT AN AFFILIATED HEDGING COUNTERPARTY OR A
QUALIFIED HEDGING COUNTERPARTY.


ARTICLE 12.
AFFIRMATIVE COVENANTS OF SELLER


(A)           SELLER SHALL PROMPTLY NOTIFY BUYER OF ANY MATERIAL ADVERSE CHANGE
IN ITS BUSINESS OPERATIONS AND/OR FINANCIAL CONDITION; PROVIDED, HOWEVER, THAT
NOTHING IN THIS ARTICLE 12 SHALL RELIEVE SELLER OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.


(B)           SELLER SHALL PROVIDE BUYER WITH COPIES OF SUCH DOCUMENTS AS BUYER
MAY REASONABLY REQUEST EVIDENCING THE TRUTHFULNESS OF THE REPRESENTATIONS SET
FORTH IN ARTICLE 10.


(C)           SELLER (1) SHALL DEFEND THE RIGHT, TITLE AND INTEREST OF BUYER IN
AND TO THE COLLATERAL AND PURCHASED ITEMS AGAINST, AND TAKE SUCH OTHER ACTION AS
IS NECESSARY TO REMOVE, THE LIENS, SECURITY INTERESTS, CLAIMS AND DEMANDS OF ALL
PERSONS (OTHER THAN SECURITY INTERESTS BY OR THROUGH BUYER) AND (2) SHALL, AT
BUYER’S REASONABLE REQUEST, TAKE ALL ACTION NECESSARY TO ENSURE THAT BUYER WILL
HAVE A FIRST PRIORITY SECURITY INTEREST IN THE PURCHASED ASSETS SUBJECT TO ANY
OF THE TRANSACTIONS IN THE EVENT SUCH TRANSACTIONS ARE RECHARACTERIZED AS
SECURED FINANCINGS.


(D)           SELLER SHALL NOTIFY BUYER AND THE DEPOSITORY OF THE OCCURRENCE OF
ANY DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO SELLER AS SOON AS POSSIBLE BUT
IN NO EVENT LATER THAN THE SECOND (2ND) BUSINESS DAY AFTER OBTAINING ACTUAL
KNOWLEDGE OF SUCH EVENT.


(E)           SELLER SHALL CAUSE THE SPECIAL SERVICER RATING OF THE SPECIAL
SERVICER WITH RESPECT TO ALL MORTGAGE LOANS UNDERLYING PURCHASED ASSETS OTHER
THAN SELLER ITSELF TO BE NO LOWER THAN “AVERAGE” BY STANDARD & POOR’S RATINGS
GROUP TO THE EXTENT SELLER CONTROLS OR IS ENTITLED TO CONTROL THE SELECTION OF
THE SPECIAL SERVICER.  IN THE EVENT THE SPECIAL SERVICER RATING WITH RESPECT TO
ANY PERSON ACTING AS SPECIAL SERVICER FOR ANY MORTGAGE LOANS UNDERLYING
PURCHASED ASSETS OTHER THAN SELLER ITSELF SHALL BE BELOW “AVERAGE” BY STANDARD &
POOR’S RATING GROUP, OR IF AN ACT OF INSOLVENCY OCCURS WITH RESPECT TO SELLER,
BUYER SHALL BE ENTITLED TO TRANSFER SPECIAL SERVICING WITH RESPECT TO ALL
PURCHASED ASSETS TO AN ENTITY SATISFACTORY TO BUYER, TO THE EXTENT SELLER
CONTROLS OR IS ENTITLED TO CONTROL THE SELECTION OF THE SPECIAL SERVICER.


(F)            SELLER SHALL PROMPTLY (AND IN ANY EVENT NOT LATER THAN TWO (2)
BUSINESS DAYS FOLLOWING RECEIPT) DELIVER TO BUYER (I) ANY NOTICE OF THE
OCCURRENCE OF AN EVENT OF DEFAULT UNDER OR REPORT RECEIVED BY SELLER PURSUANT TO
THE PURCHASED ASSET DOCUMENTS; (II) ANY NOTICE OF

52


--------------------------------------------------------------------------------



TRANSFER OF SERVICING UNDER THE PURCHASED ASSET DOCUMENTS AND (III) ANY OTHER
INFORMATION WITH RESPECT TO THE PURCHASED ASSETS THAT MAY BE REQUESTED BY BUYER
FROM TIME TO TIME.


(G)           SELLER WILL PERMIT BUYER OR ITS DESIGNATED REPRESENTATIVE TO
INSPECT SELLER’S RECORDS WITH RESPECT TO THE COLLATERAL AND THE PURCHASED ITEMS
AND THE CONDUCT AND OPERATION OF ITS BUSINESS RELATED THERETO UPON REASONABLE
PRIOR WRITTEN NOTICE FROM BUYER OR ITS DESIGNATED REPRESENTATIVE, AT SUCH
REASONABLE TIMES AND WITH REASONABLE FREQUENCY, AND TO MAKE COPIES OF EXTRACTS
OF ANY AND ALL THEREOF, SUBJECT TO THE TERMS OF ANY CONFIDENTIALITY AGREEMENT
BETWEEN BUYER AND SELLER.  BUYER SHALL ACT IN A COMMERCIALLY REASONABLE MANNER
IN REQUESTING AND CONDUCTING ANY INSPECTION RELATING TO THE CONDUCT AND
OPERATION OF SELLER’S BUSINESS.


(H)           IF SELLER SHALL AT ANY TIME BECOME ENTITLED TO RECEIVE OR SHALL
RECEIVE ANY RIGHTS, WHETHER IN ADDITION TO, IN SUBSTITUTION OF, AS A CONVERSION
OF, OR IN EXCHANGE FOR A PURCHASED ASSET, OR OTHERWISE IN RESPECT THEREOF,
SELLER SHALL ACCEPT THE SAME AS BUYER’S AGENT, HOLD THE SAME IN TRUST FOR BUYER
AND DELIVER THE SAME FORTHWITH TO BUYER IN THE EXACT FORM RECEIVED, DULY
ENDORSED BY SELLER TO BUYER, IF REQUIRED, TOGETHER WITH AN UNDATED BOND POWER
COVERING SUCH CERTIFICATE DULY EXECUTED IN BLANK TO BE HELD BY BUYER HEREUNDER
AS ADDITIONAL COLLATERAL SECURITY FOR THE TRANSACTIONS.  IF ANY SUMS OF MONEY OR
PROPERTY SO PAID OR DISTRIBUTED IN RESPECT OF THE PURCHASED ASSETS SHALL BE
RECEIVED BY SELLER, SELLER SHALL, UNTIL SUCH MONEY OR PROPERTY IS PAID OR
DELIVERED TO BUYER, HOLD SUCH MONEY OR PROPERTY IN TRUST FOR BUYER, SEGREGATED
FROM OTHER FUNDS OF SELLER, AS ADDITIONAL COLLATERAL SECURITY FOR THE
TRANSACTIONS.


(I)            AT ANY TIME FROM TIME TO TIME UPON THE REASONABLE REQUEST OF
BUYER, AT THE SOLE EXPENSE OF SELLER, SELLER WILL PROMPTLY AND DULY EXECUTE AND
DELIVER SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS
BUYER MAY REQUEST FOR THE PURPOSES OF OBTAINING OR PRESERVING THE FULL BENEFITS
OF THIS AGREEMENT INCLUDING THE FIRST PRIORITY SECURITY INTEREST GRANTED
HEREUNDER AND OF THE RIGHTS AND POWERS HEREIN GRANTED (INCLUDING, AMONG OTHER
THINGS, FILING SUCH UCC FINANCING STATEMENTS AS BUYER MAY REQUEST).  IF ANY
AMOUNT PAYABLE UNDER OR IN CONNECTION WITH ANY OF THE COLLATERAL OR PURCHASED
ITEMS SHALL BE OR BECOME EVIDENCED BY ANY PROMISSORY NOTE, OTHER INSTRUMENT OR
CHATTEL PAPER, SUCH NOTE, INSTRUMENT OR CHATTEL PAPER SHALL BE IMMEDIATELY
DELIVERED TO BUYER, DULY ENDORSED IN A MANNER SATISFACTORY TO BUYER, TO BE
ITSELF HELD AS A PURCHASED ITEM AND/OR COLLATERAL, AS APPLICABLE, PURSUANT TO
THIS AGREEMENT, AND THE DOCUMENTS DELIVERED IN CONNECTION HEREWITH.


(J)            SELLER SHALL PROVIDE, OR TO CAUSE TO BE PROVIDED, TO BUYER THE
FOLLOWING FINANCIAL AND REPORTING INFORMATION:


(I)            WITHIN SIXTY (60) DAYS AFTER THE LAST DAY OF EACH OF THE FIRST
THREE FISCAL QUARTERS IN ANY FISCAL YEAR, CONSOLIDATED UNAUDITED FINANCIAL
STATEMENTS OF SELLER PRESENTED FAIRLY IN ACCORDANCE WITH GAAP INCLUDING A
STATEMENT OF OPERATIONS AND A STATEMENT OF CHANGES IN CASH FLOWS FOR SUCH
QUARTER AND STATEMENT OF NET ASSETS AS OF THE END OF SUCH QUARTER, AND CERTIFIED
AS BEING TRUE AND CORRECT BY AN OFFICER’S CERTIFICATE;


(II)           PROMPTLY AFTER THE END OF EACH MONTH, TO THE EXTENT PROVIDED BY
THE APPLICABLE SERVICER, WITH RESPECT TO ELIGIBLE ASSETS THAT ARE ELIGIBLE
LOANS, ANY AND ALL CERTIFIED FINANCIAL STATEMENTS AND RENT ROLLS RECEIVED FROM
AN APPLICABLE ELIGIBLE LOAN BORROWER;

53


--------------------------------------------------------------------------------



(III)          WITHIN ONE-HUNDRED AND TWENTY (120) DAYS AFTER THE LAST DAY OF
ITS FISCAL YEAR, SELLER’S CONSOLIDATED AUDITED FINANCIAL STATEMENTS, PREPARED BY
A NATIONALLY RECOGNIZED INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM AND
PRESENTED FAIRLY IN ACCORDANCE WITH GAAP INCLUDING A STATEMENT OF OPERATIONS AND
A STATEMENT OF CHANGES IN CASH FLOWS FOR SUCH QUARTER AND STATEMENT OF NET
ASSETS AS OF THE END OF SUCH QUARTER IN A SIMILAR MANNER AS PRESENTED IN THE
AICPA AUDIT AND ACCOUNTING GUIDE, “AUDITS OF INVESTMENT COMPANIES”, AND (Y) THE
AUDITED STATEMENTS OF INCOME AND STATEMENTS OF CHANGES IN CASH FLOW FOR SUCH
YEAR AND BALANCE SHEETS AS OF THE END OF SUCH YEAR OF SELLER ACCOMPANIED BY AN
UNQUALIFIED REPORT OF THE NATIONALLY RECOGNIZED INDEPENDENT CERTIFIED PUBLIC
ACCOUNTING FIRM THAT PREPARED THEM;


(IV)          PROMPTLY AFTER RECEIPT OF SAME, BUT, IN ANY EVENT, WITHIN 20 DAYS
AFTER THE LAST DAY OF EACH CALENDAR QUARTER IN ANY FISCAL YEAR, ANY AND ALL
PROPERTY LEVEL FINANCIAL INFORMATION WITH RESPECT TO THE PURCHASED ASSETS THAT
IS IN THE POSSESSION OF SELLER INCLUDING, WITHOUT LIMITATION, RENT ROLLS AND
INCOME STATEMENTS FOR THE IMMEDIATELY PRECEDING QUARTER AND, WHEN AVAILABLE, FOR
THE PRECEDING YEAR;


(V)           WITHIN SIXTY (60) DAYS AFTER THE LAST DAY OF EACH CALENDAR QUARTER
IN ANY FISCAL YEAR, AN OFFICER’S CERTIFICATE FROM SELLER ADDRESSED TO BUYER
CERTIFYING THAT, AS OF SUCH CALENDAR MONTH, (X) SELLER IS IN COMPLIANCE WITH ALL
OF THE TERMS, CONDITIONS AND REQUIREMENTS OF THIS AGREEMENT, AND (Y) NO EVENT OF
DEFAULT EXISTS;


(VI)          WITHIN FIFTEEN (15) DAYS AFTER THE LAST DAY OF EACH MONTH, A
CERTIFICATE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT XIX TO THIS
AGREEMENT (THE “COVENANT COMPLIANCE CERTIFICATE”), FROM A RESPONSIBLE OFFICER OF
SELLER, DELIVERED NO LATER THAN ONE BUSINESS DAY PRIOR TO THE DATE OF SUCH
TRANSACTION, (I) STATING THAT AS OF THE DATE OF SUCH CERTIFICATE, SELLER IS NOT
AWARE OF ANY FACTS, OR PENDING DEVELOPMENTS, THAT HAVE CAUSED, OR MAY IN THE
FUTURE CAUSE, THE MARKET VALUE OF ANY PURCHASED ASSET TO DECLINE AT ANY TIME
WITHIN THE REASONABLY FORESEEABLE FUTURE; (II) STATING THAT, AS OF THE DATE OF
SUCH CERTIFICATE AND SINCE THE DATE OF THE CERTIFICATE MOST RECENTLY DELIVERED
PURSUANT TO ARTICLE 12(J), SELLER HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS
AND OTHER AGREEMENTS IN ALL MATERIAL RESPECTS, AND SATISFIED IN ALL MATERIAL
RESPECTS, EVERY CONDITION, CONTAINED IN THIS AGREEMENT AND THE RELATED DOCUMENTS
TO BE OBSERVED, PERFORMED OR SATISFIED BY IT; (III) STATING THAT AS OF THE DATE
OF SUCH CERTIFICATE SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE OF ANY
DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;
(IV) STATING THAT (A) OTHER THAN AS SET FORTH IN CLAUSE (B) BELOW, AS OF THE
DATE OF SUCH CERTIFICATE THE REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN
ARTICLE 10 ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS WITH THE SAME
FORCE AND EFFECT AS IF MADE ON AND AS OF SUCH DATE (OR, IF ANY SUCH
REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A
SPECIFIC DATE, AS OF SUCH SPECIFIC DATE), AND (B) WITH RESPECT TO THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 10(B)(X)(D) OF THIS
AGREEMENT, NO MATERIAL BREACH HAS OCCURRED; (V) STATING THAT AS OF THE DATE OF
SUCH CERTIFICATE NO “TERMINATION EVENT”, “EVENT OF DEFAULT”, “POTENTIAL EVENT OF
DEFAULT” OR ANY SIMILAR EVENT BY SELLER, HOWEVER DENOMINATED, HAS OCCURRED AND
IS CONTINUING UNDER ANY HEDGING TRANSACTION; AND (VII) SHOWING IN DETAIL THE
CALCULATIONS SUPPORTING SUCH RESPONSIBLE OFFICER’S CERTIFICATION OF THE
APPLICABLE SELLER’S COMPLIANCE WITH THE FINANCIAL REQUIREMENTS OF ARTICLE 11;

54


--------------------------------------------------------------------------------



(VII)         WITH RESPECT TO EACH ELIGIBLE ASSET THAT IS A CMBS OR A JUNIOR
INTEREST, AS SOON AS AVAILABLE BUT IN ANY EVENT NOT LATER THAN TEN (10) DAYS
AFTER RECEIPT THEREOF, THE RELATED MONTHLY SECURITIZATION REPORT;


(VIII)        WITHIN FIFTEEN (15) DAYS AFTER EACH MONTH END, A LISTING OF ANY
CHANGES IN ALL HEDGING TRANSACTIONS, QUALIFIED HEDGE COUNTERPARTIES AND THE
MATERIAL TERMS OF EACH HEDGING TRANSACTION; AND


(IX)           WITHIN FIFTEEN (15) DAYS AFTER EACH MONTH END, A MONTHLY
REPORTING PACKAGE SUBSTANTIALLY IN THE FORM OF EXHIBIT III ATTACHED HERETO.


(K)           SELLER SHALL MAKE A REPRESENTATIVE AVAILABLE TO BUYER EVERY MONTH
FOR ATTENDANCE AT A TELEPHONE CONFERENCE, THE DATE OF WHICH TO BE MUTUALLY
AGREED UPON BY BUYER AND SELLER, REGARDING THE STATUS OF EACH PURCHASED ASSET,
SELLER’S COMPLIANCE WITH THE REQUIREMENTS OF ARTICLES 11 AND 12, AND ANY OTHER
MATTERS RELATING TO THE TRANSACTION DOCUMENTS OR TRANSACTIONS THAT BUYER WISHES
TO DISCUSS WITH SELLER.


(L)            SELLER SHALL AT ALL TIMES COMPLY IN ALL MATERIAL RESPECTS WITH
ALL LAWS, ORDINANCES, RULES AND REGULATIONS OF ANY FEDERAL, STATE, MUNICIPAL OR
OTHER PUBLIC AUTHORITY HAVING JURISDICTION OVER SELLER OR ANY OF ITS ASSETS AND
SELLER SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE AND
MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE, AND ALL LICENSES MATERIAL
TO ITS BUSINESS.


(M)          SELLER SHALL AT ALL TIMES KEEP PROPER BOOKS OF RECORDS AND ACCOUNTS
IN WHICH FULL, TRUE AND CORRECT ENTRIES SHALL BE MADE OF ITS TRANSACTIONS FAIRLY
IN ACCORDANCE WITH GAAP, IN A SIMILAR MANNER AS PRESENTED IN THE AICPA AUDIT AND
ACCOUNTING GUIDE, “AUDITS OF INVESTMENT COMPANIES,” AND SET ASIDE ON ITS BOOKS
FROM ITS EARNINGS FOR EACH FISCAL YEAR ALL SUCH PROPER RESERVES IN ACCORDANCE
WITH GAAP.


(N)           SELLER SHALL OBSERVE, PERFORM AND SATISFY ALL THE TERMS,
PROVISIONS, COVENANTS AND CONDITIONS REQUIRED TO BE OBSERVED, PERFORMED OR
SATISFIED BY IT, AND SHALL PAY WHEN DUE ALL COSTS, FEES AND EXPENSES REQUIRED TO
BE PAID BY IT, UNDER THE TRANSACTION DOCUMENTS.  SELLER SHALL PAY AND DISCHARGE
ALL TAXES, LEVIES, LIENS AND OTHER CHARGES ON ITS ASSETS AND ON THE COLLATERAL
THAT, IN EACH CASE, IN ANY MANNER WOULD CREATE ANY LIEN OR CHARGE UPON THE
COLLATERAL, OTHER THAN ANY SUCH TAXES THAT ARE BEING APPROPRIATELY CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND WITH RESPECT TO
WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP.


(O)           SELLER SHALL ADVISE BUYER IN WRITING OF THE OPENING OF ANY NEW
CHIEF EXECUTIVE OFFICE OR THE CLOSING OF ANY SUCH OFFICE AND OF ANY CHANGE IN
SELLER’S NAME OR THE PLACES WHERE THE BOOKS AND RECORDS PERTAINING TO THE
PURCHASED ASSETS ARE HELD NOT LESS THAN FIFTEEN (15) BUSINESS DAYS PRIOR TO
TAKING ANY SUCH ACTION.


(P)           SELLER WILL MAINTAIN RECORDS WITH RESPECT TO THE COLLATERAL AND
PURCHASED ITEMS AND THE CONDUCT AND OPERATION OF ITS BUSINESS WITH NO LESS A
DEGREE OF PRUDENCE THAN IF THE COLLATERAL AND PURCHASED ITEMS WERE HELD BY
SELLER FOR ITS OWN ACCOUNT AND WILL FURNISH BUYER, UPON REASONABLE REQUEST BY
BUYER OR ITS DESIGNATED REPRESENTATIVE, WITH REASONABLE INFORMATION

55


--------------------------------------------------------------------------------



OBTAINABLE BY SELLER WITH RESPECT TO THE COLLATERAL AND PURCHASED ITEMS AND THE
CONDUCT AND OPERATION OF ITS BUSINESS.


(Q)           SELLER SHALL PROVIDE BUYER WITH REASONABLE ACCESS TO OPERATING
STATEMENTS, THE OCCUPANCY STATUS AND OTHER PROPERTY LEVEL INFORMATION WITH
RESPECT TO THE UNDERLYING REAL ESTATE DIRECTLY OR INDIRECTLY SECURING OR
SUPPORTING SUCH PURCHASED ASSETS THAT EITHER IS IN SELLER’S POSSESSION OR IS
AVAILABLE TO SELLER, PLUS ANY SUCH ADDITIONAL REPORTS AS BUYER MAY REASONABLY
REQUEST.


(R)            SELLER SHALL ENTER INTO HEDGING TRANSACTIONS WITH RESPECT TO EACH
OF THE HEDGE-REQUIRED ASSETS TO THE EXTENT NECESSARY TO HEDGE INTEREST RATE RISK
ASSOCIATED WITH THE PURCHASE PRICE ON SUCH HEDGE-REQUIRED ASSETS, IN A MANNER
REASONABLY ACCEPTABLE TO BUYER, TO THE EXTENT THAT SUCH HEDGING TRANSACTIONS
WILL NOT GIVE RISE TO NON-QUALIFYING REIT INCOME UNDER SECTION 856 OF THE CODE.


(S)           SELLER SHALL TAKE ALL SUCH STEPS AS THE BUYER DEEMS NECESSARY TO
PERFECT THE SECURITY INTEREST GRANTED PURSUANT TO ARTICLE 6 IN THE HEDGING
TRANSACTIONS, SHALL TAKE SUCH ACTION AS SHALL BE NECESSARY OR ADVISABLE TO
PRESERVE AND PROTECT SELLER’S INTEREST UNDER ALL SUCH HEDGING TRANSACTIONS
(INCLUDING, WITHOUT LIMITATION, REQUIRING THE POSTING OF ANY REQUIRED ADDITIONAL
ELIGIBLE COLLATERAL THEREUNDER, AND HEREBY AUTHORIZES BUYER TO TAKE ANY SUCH
ACTION THAT SELLER FAILS TO TAKE AFTER DEMAND THEREFOR BY BUYER.  SELLER SHALL
PROVIDE THE CUSTODIAN WITH COPIES OF ALL DOCUMENTATION RELATING TO HEDGING
TRANSACTIONS WITH QUALIFIED HEDGE COUNTERPARTIES PROMPTLY AFTER ENTERING INTO
SAME.  ALL HEDGING TRANSACTIONS, IF ANY, ENTERED INTO BY SELLER WITH BUYER OR
ANY OF ITS AFFILIATES IN RESPECT OF ANY PURCHASED ASSET SHALL BE TERMINATED
CONTEMPORANEOUSLY WITH THE REPURCHASE OF SUCH PURCHASED ASSET ON THE REPURCHASE
DATE THEREFOR.


ARTICLE 13.
EVENTS OF DEFAULT; REMEDIES


(A)           EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN “EVENT OF
DEFAULT” UNDER THIS AGREEMENT:


(I)            SELLER SHALL FAIL TO REPURCHASE PURCHASED ASSETS UPON THE
APPLICABLE REPURCHASE DATE;


(II)           BUYER SHALL FAIL TO RECEIVE ON ANY REMITTANCE DATE THE ACCRETED
VALUE OF THE PRICE DIFFERENTIAL (LESS ANY AMOUNT OF SUCH PRICE DIFFERENTIAL
PREVIOUSLY PAID BY SELLER TO BUYER) (INCLUDING, WITHOUT LIMITATION, IN THE EVENT
THE INCOME PAID OR DISTRIBUTED ON OR IN RESPECT OF THE PURCHASED ASSETS IS
INSUFFICIENT TO MAKE SUCH PAYMENT AND SELLER DOES NOT MAKE SUCH PAYMENT OR CAUSE
SUCH PAYMENT TO BE MADE) (EXCEPT THAT SUCH FAILURE SHALL NOT BE AN EVENT OF
DEFAULT BY SELLER IF SUFFICIENT INCOME, INCLUDING PRINCIPAL PAYMENTS WHICH WOULD
OTHERWISE BE REMITTED TO SELLER PURSUANT TO ARTICLE 5 OF THIS AGREEMENT, IS ON
DEPOSIT IN THE CASH MANAGEMENT ACCOUNT AND THE DEPOSITORY FAILS TO REMIT SUCH
FUNDS TO BUYER);

56


--------------------------------------------------------------------------------



(III)          SELLER SHALL FAIL TO CURE ANY MARGIN DEFICIT, TO THE EXTENT SUCH
MARGIN DEFICIT EQUALS OR EXCEEDS THE MINIMUM TRANSFER AMOUNT, IN ACCORDANCE WITH
ARTICLE 4 OF THIS AGREEMENT;


(IV)          SELLER SHALL FAIL TO MAKE ANY PAYMENT NOT OTHERWISE ADDRESSED
UNDER THIS ARTICLE 13(A) OWING TO BUYER THAT HAS BECOME DUE, WHETHER BY
ACCELERATION OR OTHERWISE UNDER THE TERMS OF THIS AGREEMENT, WHICH FAILURE IS
NOT REMEDIED WITHIN FIVE (5) BUSINESS DAYS;


(V)           SELLER SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN ARTICLE 11 OF THIS AGREEMENT AND, SOLELY WITH RESPECT TO
ARTICLE 11(D), SUCH DEFAULT SHALL NOT BE CURED WITHIN TEN (10) BUSINESS DAYS
AFTER NOTICE BY BUYER TO SELLER;


(VI)          AN ACT OF INSOLVENCY OCCURS WITH RESPECT TO SELLER;


(VII)         SELLER SHALL ADMIT TO ANY PERSON ITS INABILITY TO, OR ITS
INTENTION NOT TO, PERFORM ANY OF ITS OBLIGATIONS HEREUNDER;


(VIII)        THE CUSTODIAL AGREEMENT, THE CONTROL AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT OR A REPLACEMENT THEREFOR ACCEPTABLE TO BUYER SHALL FOR
WHATEVER REASON BE TERMINATED OR CEASE TO BE IN FULL FORCE AND EFFECT, OR THE
ENFORCEABILITY THEREOF SHALL BE CONTESTED BY SELLER;


(IX)           SELLER SHALL BE IN DEFAULT UNDER (I) ANY INDEBTEDNESS OF SELLER,
AS APPROPRIATE, WHICH DEFAULT (1) INVOLVES THE FAILURE TO PAY A MATURED
OBLIGATION IN EXCESS OF $5,000,000, OR (2) PERMITS THE ACCELERATION OF THE
MATURITY OF OBLIGATIONS BY ANY OTHER PARTY TO OR BENEFICIARY WITH RESPECT TO
SUCH INDEBTEDNESS, IF THE AGGREGATE AMOUNT OF THE INDEBTEDNESS IN RESPECT OF
WHICH SUCH DEFAULT OR DEFAULTS SHALL HAVE OCCURRED IS AT LEAST $5,000,000; OR
(II) ANY OTHER MATERIAL CONTRACT TO WHICH SELLER IS A PARTY WHICH DEFAULT (1)
INVOLVES THE FAILURE TO PAY A MATURED OBLIGATION, OR (2) PERMITS THE
ACCELERATION OF THE MATURITY OF OBLIGATIONS BY ANY OTHER PARTY TO OR BENEFICIARY
OF SUCH CONTRACT IF THE AGGREGATE AMOUNT OF SUCH OBLIGATIONS IS $5,000,000;


(X)            (I) SELLER OR AN ERISA AFFILIATE SHALL ENGAGE IN ANY “PROHIBITED
TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE)
INVOLVING ANY PLAN THAT IS NOT EXEMPT FROM SUCH SECTIONS OF ERISA AND THE CODE,
(II) ANY MATERIAL “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF
ERISA), WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN
IN FAVOR OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF SELLER OR ANY ERISA
AFFILIATE, (III) A REPORTABLE EVENT (AS REFERENCED IN SECTION 4043(B)(3) OF
ERISA) SHALL OCCUR WITH RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A
TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO
TERMINATE, ANY PLAN, WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR
APPOINTMENT OF A TRUSTEE IS, IN THE REASONABLE OPINION OF BUYER, LIKELY TO
RESULT IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA,
(IV) ANY PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) SELLER OR
ANY ERISA AFFILIATE SHALL, OR IN THE REASONABLE OPINION OF BUYER IS LIKELY TO,
INCUR ANY LIABILITY IN CONNECTION WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR
REORGANIZATION OF, A MULTIEMPLOYER PLAN OR (VI) ANY

57


--------------------------------------------------------------------------------



OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST WITH RESPECT TO A PLAN; AND IN
EACH CASE IN CLAUSES (I) THROUGH (VI) ABOVE, SUCH EVENT OR CONDITION, TOGETHER
WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT;


(XI)           EITHER (A) THE TRANSACTION DOCUMENTS SHALL FOR ANY REASON NOT
CAUSE, OR SHALL CEASE TO CAUSE, BUYER TO BE THE OWNER FREE OF ANY ADVERSE CLAIM
OF ANY OF THE PURCHASED ASSETS, AND SUCH CONDITION IS NOT CURED BY SELLER WITHIN
FIVE (5) BUSINESS DAYS AFTER NOTICE THEREOF FROM BUYER TO SELLER, OR (B) IF A
TRANSACTION IS RECHARACTERIZED AS A SECURED FINANCING, AND THE TRANSACTION
DOCUMENTS WITH RESPECT TO ANY TRANSACTION SHALL FOR ANY REASON CEASE TO CREATE
AND MAINTAIN A VALID FIRST PRIORITY SECURITY INTEREST IN FAVOR OF BUYER IN ANY
OF THE PURCHASED ASSETS AND SUCH CONDITION IS NOT CURED BY SELLER WITHIN FIVE
(5) BUSINESS DAYS AFTER NOTICE THEREOF FROM BUYER TO SELLER;


(XII)          AN “EVENT OF DEFAULT,” “TERMINATION EVENT,” “POTENTIAL EVENT OF
DEFAULT” OR OTHER DEFAULT OR BREACH, HOWEVER DENOMINATED, OCCURS UNDER ANY
HEDGING TRANSACTION ON THE PART OF SELLER, OR THE COUNTERPARTY TO SELLER ON ANY
SUCH HEDGING TRANSACTION WITH A QUALIFIED HEDGE COUNTERPARTY CEASES TO BE A
QUALIFIED HEDGE COUNTERPARTY, THAT IS OTHERWISE NOT CURED WITHIN ANY APPLICABLE
CURE PERIOD THEREUNDER OR, IF NO CURE PERIOD EXISTS THEREUNDER, WHICH IS NOT
CURED BY SELLER WITHIN FIVE (5) BUSINESS DAYS AFTER NOTICE THEREOF FROM AN
AFFILIATED HEDGE COUNTERPARTY OR QUALIFIED HEDGE COUNTERPARTY TO SELLER;


(XIII)         ANY GOVERNMENTAL, REGULATORY, OR SELF-REGULATORY AUTHORITY SHALL
HAVE TAKEN ANY ACTION TO REMOVE, LIMIT, RESTRICT, SUSPEND OR TERMINATE THE
RIGHTS, PRIVILEGES, OR OPERATIONS OF SELLER, WHICH SUSPENSION HAS A MATERIAL
ADVERSE EFFECT IN THE DETERMINATION OF BUYER AND THAT IS NOT CURED BY SELLER,
WITHIN FIFTEEN (15) BUSINESS DAYS AFTER NOTICE THEREOF FROM BUYER TO SELLER;


(XIV)        ANY CONDITION SHALL EXIST THAT CONSTITUTES A MATERIAL ADVERSE
EFFECT IN BUYER’S SOLE DISCRETION EXERCISED IN GOOD FAITH THAT IS NOT CURED BY
SELLER, WITHIN SEVEN (7) BUSINESS DAYS AFTER NOTICE THEREOF FROM BUYER TO
SELLER;


(XV)         (A) ANY REPRESENTATION MADE BY SELLER TO BUYER SHALL HAVE BEEN
INCORRECT OR UNTRUE IN ANY MATERIAL RESPECT WHEN MADE OR REPEATED OR DEEMED TO
HAVE BEEN MADE OR REPEATED (OTHER THAN THE REPRESENTATIONS AND WARRANTIES OF
SELLER SET FORTH IN ARTICLE 10(B)(X), (OTHER THAN ARTICLE 10(B)(X)(D)), ARTICLE
10(B)(XXI) OR ARTICLE 10(B)(XXII) OF THIS AGREEMENT, AND (B) ANY MATERIAL BREACH
SHALL HAVE OCCURRED WITH RESPECT TO THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN ARTICLE 10(B)(X)(D), WHICH SHALL NOT BE CONSIDERED AN EVENT OF DEFAULT IF
INCORRECT OR UNTRUE IN ANY MATERIAL RESPECT, PROVIDED SELLER TERMINATES THE
RELATED TRANSACTION, AS APPLICABLE, AND REPURCHASES THE RELATED PURCHASED ASSETS
ON AN EARLY REPURCHASE DATE NO LATER THAN THREE (3) BUSINESS DAYS AFTER
RECEIVING NOTICE OF SUCH INCORRECT OR UNTRUE REPRESENTATION; UNLESS SELLER SHALL
HAVE MADE ANY SUCH REPRESENTATION WITH KNOWLEDGE THAT IT WAS MATERIALLY
INCORRECT OR UNTRUE AT THE TIME MADE;


(XVI)        A FINAL NON-APPEALABLE JUDGMENT BY ANY COMPETENT COURT IN THE
UNITED STATES OF AMERICA FOR THE PAYMENT OF MONEY IN AN AMOUNT GREATER THAN
$5,000,000 SHALL

58


--------------------------------------------------------------------------------



HAVE BEEN RENDERED AGAINST SELLER, AND REMAINED UNDISCHARGED OR UNPAID FOR A
PERIOD OF SIXTY (60) DAYS, DURING WHICH PERIOD EXECUTION OF SUCH JUDGMENT IS NOT
EFFECTIVELY STAYED BY BONDING OVER OR OTHER MEANS ACCEPTABLE TO BUYER; AND


(XVII)       IF SELLER SHALL BREACH OR FAIL TO PERFORM ANY OF THE TERMS,
COVENANTS, OBLIGATIONS OR CONDITIONS OF THIS AGREEMENT, OTHER THAN AS
SPECIFICALLY OTHERWISE REFERRED TO IN THIS DEFINITION OF “EVENT OF DEFAULT”, AND
SUCH BREACH OR FAILURE TO PERFORM IS NOT REMEDIED WITHIN THE EARLIER OF THIRTY
(30) DAYS AFTER (A) DELIVERY OF NOTICE THEREOF TO SELLER BY BUYER, OR (B) ACTUAL
KNOWLEDGE ON THE PART OF SELLER OF SUCH BREACH OR FAILURE TO PERFORM; PROVIDED
THAT, IF BUYER DETERMINES, IN ITS SOLE DISCRETION, THAT ANY SUCH BREACH IS
CAPABLE OF BEING CURED AND SELLER IS DILIGENTLY AND CONTINUOUSLY PURSUING SUCH A
CURE IN GOOD FAITH BUT IS NOT ABLE TO DO SO ON A TIMELY BASIS, SELLER SHALL HAVE
AN ADDITIONAL PERIOD OF TIME, NOT TO EXCEED THIRTY (30) ADDITIONAL DAYS, WITHIN
WHICH TO COMPLETE SUCH CURE.


(B)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, SELLER HEREBY APPOINTS BUYER AS ATTORNEY-IN-FACT OF SELLER FOR THE
PURPOSE OF CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND TAKING ANY ACTION
AND EXECUTING OR ENDORSING ANY INSTRUMENTS THAT BUYER MAY DEEM NECESSARY OR
ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF, WHICH APPOINTMENT AS
ATTORNEY-IN-FACT IS IRREVOCABLE AND COUPLED WITH AN INTEREST.  IF AN EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING WITH RESPECT TO SELLER, THE FOLLOWING
RIGHTS AND REMEDIES SHALL BE AVAILABLE TO BUYER:


(I)            AT THE OPTION OF BUYER, EXERCISED BY WRITTEN NOTICE TO SELLER
(WHICH OPTION SHALL BE DEEMED TO HAVE BEEN EXERCISED, EVEN IF NO NOTICE IS
GIVEN, IMMEDIATELY UPON THE OCCURRENCE OF AN ACT OF INSOLVENCY WITH RESPECT TO
SELLER), THE REPURCHASE DATE FOR EACH TRANSACTION HEREUNDER SHALL, IF IT HAS NOT
ALREADY OCCURRED, BE DEEMED IMMEDIATELY TO OCCUR (THE DATE ON WHICH SUCH OPTION
IS EXERCISED OR DEEMED TO HAVE BEEN EXERCISED BEING REFERRED TO HEREINAFTER AS
THE “ACCELERATED REPURCHASE DATE”).


(II)           IF BUYER EXERCISES OR IS DEEMED TO HAVE EXERCISED THE OPTION
REFERRED TO IN ARTICLE 13(B)(I) OF THIS AGREEMENT:

(A)          SELLER’S OBLIGATIONS HEREUNDER TO REPURCHASE ALL PURCHASED ASSETS
SHALL BECOME IMMEDIATELY DUE AND PAYABLE ON AND AS OF THE ACCELERATED REPURCHASE
DATE; AND

(B)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE REPURCHASE PRICE
WITH RESPECT TO EACH TRANSACTION (DETERMINED AS OF THE ACCELERATED REPURCHASE
DATE) SHALL BE INCREASED BY THE AGGREGATE AMOUNT OBTAINED BY DAILY APPLICATION
OF, ON A 360 DAY PER YEAR BASIS FOR THE ACTUAL NUMBER OF DAYS DURING THE PERIOD
FROM AND INCLUDING THE ACCELERATED REPURCHASE DATE TO BUT EXCLUDING THE DATE OF
PAYMENT OF THE REPURCHASE PRICE (AS SO INCREASED), (X) THE PRICING RATE FOR SUCH
TRANSACTION MULTIPLIED BY (Y) THE REPURCHASE PRICE FOR SUCH TRANSACTION
(DECREASED BY (I) ANY AMOUNTS ACTUALLY REMITTED TO BUYER BY THE DEPOSITORY OR
SELLER FROM TIME TO TIME PURSUANT TO ARTICLE 5 OF THIS AGREEMENT AND APPLIED TO
SUCH REPURCHASE PRICE, AND (II) ANY AMOUNTS APPLIED TO THE REPURCHASE PRICE
PURSUANT TO ARTICLE 13(B)(III) OF THIS AGREEMENT); AND

 

59


--------------------------------------------------------------------------------


(C)           THE CUSTODIAN SHALL, UPON THE REQUEST OF BUYER, DELIVER TO BUYER
ALL INSTRUMENTS, CERTIFICATES AND OTHER DOCUMENTS THEN HELD BY THE CUSTODIAN
RELATING TO THE PURCHASED ASSETS.


(III)          UPON THE OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO
SELLER, BUYER MAY (A) IMMEDIATELY SELL, AT A PUBLIC OR PRIVATE SALE IN A
COMMERCIALLY REASONABLE MANNER AND AT SUCH PRICE OR PRICES AS BUYER MAY DEEM
SATISFACTORY ANY OR ALL OF THE PURCHASED ASSETS, AND/OR (B) IN ITS SOLE
DISCRETION ELECT, IN LIEU OF SELLING ALL OR A PORTION OF SUCH PURCHASED ASSETS,
TO GIVE SELLER CREDIT FOR SUCH PURCHASED ASSETS IN AN AMOUNT EQUAL TO THE MARKET
VALUE OF SUCH PURCHASED ASSETS AGAINST THE AGGREGATE UNPAID REPURCHASE PRICE FOR
SUCH PURCHASED ASSETS AND ANY OTHER AMOUNTS OWING BY SELLER UNDER THE
TRANSACTION DOCUMENTS.  THE PROCEEDS OF ANY DISPOSITION OF PURCHASED ASSETS
EFFECTED PURSUANT TO THIS ARTICLE 13(B)(III) SHALL BE APPLIED, (U) FIRST, TO THE
COSTS AND EXPENSES INCURRED BY BUYER IN CONNECTION WITH SELLER’S DEFAULT; (V)
SECOND, TO CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, COSTS OF COVER
AND/OR HEDGING TRANSACTIONS, IF ANY; (W) THIRD, TO THE REPURCHASE PRICE; (X)
FOURTH, TO ANY OTHER OUTSTANDING OBLIGATION OF SELLER TO BUYER; AND (Y) FIFTH,
TO RETURN ANY EXCESS TO SELLER.


(IV)          THE PARTIES RECOGNIZE THAT IT MAY NOT BE POSSIBLE TO PURCHASE OR
SELL ALL OF THE PURCHASED ASSETS ON A PARTICULAR BUSINESS DAY, OR IN A
TRANSACTION WITH THE SAME PURCHASER, OR IN THE SAME MANNER BECAUSE THE MARKET
FOR SUCH  PURCHASED ASSETS MAY NOT BE LIQUID.  IN VIEW OF THE NATURE OF THE
PURCHASED ASSETS, THE PARTIES AGREE THAT LIQUIDATION OF A TRANSACTION OR THE
PURCHASED ASSETS DOES NOT REQUIRE A PUBLIC PURCHASE OR SALE AND THAT A GOOD
FAITH PRIVATE PURCHASE OR SALE SHALL BE DEEMED TO HAVE BEEN MADE IN A
COMMERCIALLY REASONABLE MANNER.  ACCORDINGLY, BUYER MAY ELECT, IN ITS SOLE
DISCRETION, THE TIME AND MANNER OF LIQUIDATING ANY PURCHASED ASSETS, AND NOTHING
CONTAINED HEREIN SHALL (A) OBLIGATE BUYER TO LIQUIDATE ANY PURCHASED ASSETS ON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT OR TO LIQUIDATE
ALL OF THE PURCHASED ASSETS IN THE SAME MANNER OR ON THE SAME BUSINESS DAY OR
(B) CONSTITUTE A WAIVER OF ANY RIGHT OR REMEDY OF BUYER.


(V)           SELLER SHALL BE LIABLE TO BUYER FOR (A) THE AMOUNT OF ALL ACTUAL
OUT-OF-POCKET EXPENSES, INCLUDING REASONABLE LEGAL FEES AND EXPENSES, ACTUALLY
INCURRED BY BUYER IN CONNECTION WITH OR AS A CONSEQUENCE OF AN EVENT OF DEFAULT
WITH RESPECT TO SELLER AND (B) ALL COSTS INCURRED BY BUYER IN CONNECTION WITH
HEDGING TRANSACTIONS IN THE EVENT THAT SELLER, FROM AND AFTER AN EVENT OF
DEFAULT, TAKES ANY ACTION TO IMPEDE OR OTHERWISE AFFECT BUYER’S REMEDIES UNDER
THIS AGREEMENT.


(VI)          BUYER SHALL HAVE, IN ADDITION TO ITS RIGHTS AND REMEDIES UNDER THE
TRANSACTION DOCUMENTS, ALL OF THE RIGHTS AND REMEDIES PROVIDED BY APPLICABLE
FEDERAL, STATE, FOREIGN (WHERE RELEVANT), AND LOCAL LAWS (INCLUDING, WITHOUT
LIMITATION, IF THE TRANSACTIONS ARE RECHARACTERIZED AS SECURED FINANCINGS, THE
RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UCC OF THE STATE OF NEW YORK,
TO THE EXTENT THAT THE UCC IS APPLICABLE, AND THE RIGHT TO OFFSET ANY MUTUAL
DEBT AND CLAIM), IN EQUITY, AND UNDER ANY OTHER AGREEMENT BETWEEN BUYER AND
SELLER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER SHALL BE
ENTITLED TO SET OFF THE PROCEEDS OF THE LIQUIDATION OF THE

60


--------------------------------------------------------------------------------



PURCHASED ASSETS AGAINST ALL OF SELLER’S OBLIGATIONS TO BUYER UNDER THIS
AGREEMENT, WITHOUT PREJUDICE TO BUYER’S RIGHT TO RECOVER ANY DEFICIENCY.


(VII)         SUBJECT TO THE NOTICE AND CURE PERIODS SET FORTH HEREIN, BUYER MAY
EXERCISE ANY OR ALL OF THE REMEDIES AVAILABLE TO BUYER IMMEDIATELY UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO SELLER AND AT ANY TIME DURING
THE CONTINUANCE THEREOF.  ALL RIGHTS AND REMEDIES ARISING UNDER THE TRANSACTION
DOCUMENTS, AS AMENDED FROM TIME TO TIME, ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
OTHER RIGHTS OR REMEDIES THAT BUYER MAY HAVE.


(VIII)        BUYER MAY ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITHOUT PRIOR
JUDICIAL PROCESS OR HEARING, AND SELLER HEREBY EXPRESSLY WAIVES ANY DEFENSES
SELLER MIGHT OTHERWISE HAVE TO REQUIRE BUYER TO ENFORCE ITS RIGHTS BY JUDICIAL
PROCESS.  SELLER ALSO WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY DEFENSE SELLER
MIGHT OTHERWISE HAVE ARISING FROM THE USE OF NONJUDICIAL PROCESS, DISPOSITION OF
ANY OR ALL OF THE PURCHASED ASSETS, OR FROM ANY OTHER ELECTION OF REMEDIES. 
SELLER RECOGNIZES THAT NONJUDICIAL REMEDIES ARE CONSISTENT WITH THE USAGES OF
THE TRADE, ARE RESPONSIVE TO COMMERCIAL NECESSITY AND ARE THE RESULT OF A
BARGAIN AT ARM’S LENGTH.

ARTICLE 14.
SINGLE AGREEMENT

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other.  Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

ARTICLE 15.
RECORDING OF COMMUNICATIONS

EACH OF BUYER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME
TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY.  EACH OF BUYER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE

61


--------------------------------------------------------------------------------


RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER PROCEEDINGS, AND AGREES THAT A
DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE RECORDING SHALL BE DEEMED TO BE A
WRITING CONCLUSIVELY EVIDENCING THE PARTIES’ AGREEMENT.

ARTICLE 16.
NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of delivery, (b) certified or registered United States mail, postage
prepaid, (c) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or (d) by telecopier (with
answerback acknowledged) provided that such telecopied notice must also be
delivered by one of the means set forth in (a), (b) or (c) above, to the address
specified in Annex I hereto or at such other address and person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Article.  A notice shall be deemed to have been given: (w) in the case of hand
delivery, at the time of delivery, (x) in the case of registered or certified
mail, when delivered or the first attempted delivery on a Business Day, (y) in
the case of expedited prepaid delivery upon the first attempted delivery on a
Business Day, or (z) in the case of telecopier, upon receipt of answerback
confirmation, provided that such telecopied notice was also delivered as
required in this Article.  A party receiving a notice that does not comply with
the technical requirements for notice under this Article may elect to waive any
deficiencies and treat the notice as having been properly given.

ARTICLE 17.
ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

ARTICLE 18.
NON-ASSIGNABILITY


(A)           SUBJECT TO ARTICLE 18(B) BELOW, SELLER MAY NOT ASSIGN ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
BUYER NOT TO BE UNREASONABLY WITHHELD OR DELAYED AND ANY ATTEMPT BY SELLER TO
ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF BUYER SHALL BE NULL AND VOID.  BUYER MAY UPON NOTICE TO
SELLER AND WITHOUT CONSENT OF SELLER, SELL TO ONE OR MORE BANKS, FINANCIAL
INSTITUTIONS OR OTHER ENTITIES (“PARTICIPANTS”) PARTICIPATING INTERESTS IN ANY
TRANSACTION, ITS INTEREST IN THE PURCHASED ASSETS, OR ANY OTHER INTEREST OF
BUYER UNDER THIS AGREEMENT.  BUYER MAY, AT ANY TIME AND FROM TIME TO TIME,
ASSIGN TO ANY PERSON (AN “ASSIGNEE” AND TOGETHER WITH

62


--------------------------------------------------------------------------------



PARTICIPANTS, EACH A “TRANSFEREE” AND COLLECTIVELY, THE “TRANSFEREES”) ALL OR
ANY PART OF ITS RIGHTS ITS INTEREST IN THE PURCHASED ASSETS, OR ANY OTHER
INTEREST OF BUYER UNDER THIS AGREEMENT, EXCEPT THAT, PRIOR TO AN EVENT OF
DEFAULT, NO SUCH TRANSFEREE SHALL BE ONE OF THE PROHIBITED TRANSFEREES SET FORTH
ON EXHIBIT IX HERETO.  SELLER AGREES TO COOPERATE WITH BUYER IN CONNECTION WITH
ANY SUCH ASSIGNMENT, TRANSFER OR SALE OF PARTICIPATING INTEREST AND TO ENTER
INTO SUCH RESTATEMENTS OF, AND AMENDMENTS, SUPPLEMENTS AND OTHER MODIFICATIONS
TO, THIS AGREEMENT IN ORDER TO GIVE EFFECT TO SUCH ASSIGNMENT, TRANSFER OR SALE.


(B)           TITLE TO ALL PURCHASED ASSETS AND PURCHASED ITEMS SHALL PASS TO
BUYER AND BUYER SHALL HAVE FREE AND UNRESTRICTED USE OF ALL PURCHASED ASSETS. 
NOTHING IN THIS AGREEMENT SHALL PRECLUDE BUYER FROM ENGAGING IN REPURCHASE
TRANSACTIONS WITH THE PURCHASED ASSETS AND PURCHASED ITEMS OR OTHERWISE SELLING,
PLEDGING, REPLEDGING, TRANSFERRING, HYPOTHECATING, OR REHYPOTHECATING THE
PURCHASED ASSETS AND PURCHASED ITEMS, ALL ON TERMS THAT BUYER MAY DETERMINE IN
ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT BUYER SHALL (I) PROVIDE SELLER WITH
THE NAME OF EACH SUCH THIRD-PARTY INVOLVED IN ANY SUCH TRANSACTION AND (II)
TRANSFER THE PURCHASED ASSETS TO SELLER ON THE APPLICABLE REPURCHASE DATE FREE
AND CLEAR OF ANY PLEDGE, LIEN, SECURITY INTEREST, ENCUMBRANCE, CHARGE OR OTHER
ADVERSE CLAIM ON ANY OF THE PURCHASED ASSETS AND (III) CREDIT INCOME AND
PRINCIPAL TO SELLER IN ACCORDANCE WITH ARTICLE 5 HEREOF.  NOTHING CONTAINED IN
THIS AGREEMENT SHALL OBLIGATE BUYER TO SEGREGATE ANY PURCHASED ASSETS OR
PURCHASED ITEMS TRANSFERRED TO BUYER BY SELLER.

ARTICLE 19.
GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

ARTICLE 20.
NO WAIVERS, ETC.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation on any of the foregoing, the failure to give
a notice pursuant to Articles 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.

ARTICLE 21.
USE OF EMPLOYEE PLAN ASSETS


(A)           IF ASSETS OF AN EMPLOYEE BENEFIT PLAN SUBJECT TO ANY PROVISION OF
ERISA ARE INTENDED TO BE USED BY EITHER PARTY HERETO (THE “PLAN PARTY”) IN A
TRANSACTION, THE PLAN PARTY SHALL SO NOTIFY THE OTHER PARTY PRIOR TO THE
TRANSACTION.  THE PLAN PARTY SHALL REPRESENT IN WRITING TO THE OTHER PARTY THAT
THE TRANSACTION DOES NOT CONSTITUTE A PROHIBITED TRANSACTION UNDER ERISA OR IS

63


--------------------------------------------------------------------------------



OTHERWISE EXEMPT THEREFROM, AND THE OTHER PARTY MAY PROCEED IN RELIANCE THEREON
BUT SHALL NOT BE REQUIRED SO TO PROCEED.


(B)           SUBJECT TO THE LAST SENTENCE OF SUBPARAGRAPH (A) OF THIS ARTICLE,
ANY SUCH TRANSACTION SHALL PROCEED ONLY IF SELLER FURNISHES OR HAS FURNISHED TO
BUYER ITS MOST RECENT AVAILABLE AUDITED STATEMENT OF ITS FINANCIAL CONDITION AND
ITS MOST RECENT SUBSEQUENT UNAUDITED STATEMENT OF ITS FINANCIAL CONDITION.


(C)           BY ENTERING INTO A TRANSACTION, PURSUANT TO THIS ARTICLE, SELLER
SHALL BE DEEMED (I) TO REPRESENT TO BUYER THAT SINCE THE DATE OF SELLER’S LATEST
SUCH FINANCIAL STATEMENTS, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN SELLER’S
FINANCIAL CONDITION THAT SELLER HAS NOT DISCLOSED TO BUYER, AND (II) TO AGREE TO
PROVIDE BUYER WITH FUTURE AUDITED AND UNAUDITED STATEMENTS OF ITS FINANCIAL
CONDITION AS THEY ARE ISSUED, SO LONG AS IT IS SELLER IN ANY OUTSTANDING
TRANSACTION INVOLVING A PLAN PARTY.

ARTICLE 22.
INTENT


(A)           THE PARTIES RECOGNIZE THAT EACH TRANSACTION IS A “REPURCHASE
AGREEMENT” AS THAT TERM IS DEFINED IN SECTION 101(47) OF TITLE 11 OF THE UNITED
STATES CODE, AS AMENDED (EXCEPT INSOFAR AS THE TYPE OF ASSETS SUBJECT TO SUCH
TRANSACTION OR THE TERM OF SUCH TRANSACTION WOULD RENDER SUCH DEFINITION
INAPPLICABLE), AND A “SECURITIES CONTRACT” AS THAT TERM IS DEFINED IN
SECTION 741 OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED (EXCEPT INSOFAR AS
THE TYPE OF ASSETS SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH DEFINITION
INAPPLICABLE).


(B)           IT IS UNDERSTOOD THAT EITHER PARTY’S RIGHT TO LIQUIDATE ASSETS
DELIVERED TO IT IN CONNECTION WITH TRANSACTIONS HEREUNDER OR TO EXERCISE ANY
OTHER REMEDIES PURSUANT TO ARTICLE 13 HEREOF IS A CONTRACTUAL RIGHT TO LIQUIDATE
SUCH TRANSACTION AS DESCRIBED IN SECTIONS 555, 559 AND 561 OF TITLE 11 OF THE
UNITED STATES CODE, AS AMENDED.


(C)           THE PARTIES AGREE AND ACKNOWLEDGE THAT IF A PARTY HERETO IS AN
“INSURED DEPOSITORY INSTITUTION,” AS SUCH TERM IS DEFINED IN THE FEDERAL DEPOSIT
INSURANCE ACT, AS AMENDED (“FDIA”), THEN EACH TRANSACTION HEREUNDER IS A
“QUALIFIED FINANCIAL CONTRACT,” AS THAT TERM IS DEFINED IN THE FDIA AND ANY
RULES, ORDERS OR POLICY STATEMENTS THEREUNDER (EXCEPT INSOFAR AS THE TYPE OF
ASSETS SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH DEFINITION INAPPLICABLE).


(D)           IT IS UNDERSTOOD THAT THIS AGREEMENT CONSTITUTES A “NETTING
CONTRACT” AS DEFINED IN AND SUBJECT TO TITLE IV OF THE FEDERAL DEPOSIT INSURANCE
CORPORATION IMPROVEMENT ACT OF 1991 (“FDICIA”) AND EACH PAYMENT ENTITLEMENT AND
PAYMENT OBLIGATION UNDER ANY TRANSACTION HEREUNDER SHALL CONSTITUTE A “COVERED
CONTRACTUAL PAYMENT ENTITLEMENT” OR “COVERED CONTRACTUAL PAYMENT OBLIGATION”,
RESPECTIVELY, AS DEFINED IN AND SUBJECT TO FDICIA (EXCEPT INSOFAR AS ONE OR BOTH
OF THE PARTIES IS NOT A “FINANCIAL INSTITUTION” AS THAT TERM IS DEFINED IN
FDICIA).


(E)           IT IS UNDERSTOOD THAT THIS AGREEMENT CONSTITUTES A “MASTER NETTING
AGREEMENT” AS DEFINED IN SECTION 101(38A) OF TITLE 11 OF THE UNITED STATES CODE,
AS AMENDED, AND AS USED IN SECTION 561 OF TITLE 11 OF THE UNITED STATES CODE, AS
AMENDED.

64


--------------------------------------------------------------------------------



(F)            IT IS THE INTENTION OF THE PARTIES THAT, FOR U.S. FEDERAL, STATE
AND LOCAL INCOME AND FRANCHISE TAX PURPOSES AND FOR ACCOUNTING PURPOSES, EACH
TRANSACTION CONSTITUTE A FINANCING, AND THAT SELLER BE (EXCEPT TO THE EXTENT
THAT BUYER SHALL HAVE EXERCISED ITS REMEDIES FOLLOWING AN EVENT OF DEFAULT) THE
OWNER OF THE PURCHASED ASSETS FOR SUCH PURPOSES.  UNLESS PROHIBITED BY
APPLICABLE LAW, SELLER AND BUYER AGREE TO TREAT THE TRANSACTIONS AS DESCRIBED IN
THE PRECEDING SENTENCE ON ANY AND ALL FILINGS WITH ANY U.S. FEDERAL, STATE, OR
LOCAL TAXING AUTHORITY.

ARTICLE 23.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:


(A)           IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
BROKER OR DEALER REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
UNDER SECTION 15 OF THE SECURITIES EXCHANGE ACT OF 1934 (“1934 ACT”), THE
SECURITIES INVESTOR PROTECTION CORPORATION HAS TAKEN THE POSITION THAT THE
PROVISIONS OF THE SECURITIES INVESTOR PROTECTION ACT OF 1970 (“SIPA”) DO NOT
PROTECT THE OTHER PARTY WITH RESPECT TO ANY TRANSACTION HEREUNDER;


(B)           IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
GOVERNMENT SECURITIES BROKER OR A GOVERNMENT SECURITIES DEALER REGISTERED WITH
THE SEC UNDER SECTION 15C OF THE 1934 ACT, SIPA WILL NOT PROVIDE PROTECTION TO
THE OTHER PARTY WITH RESPECT TO ANY TRANSACTION HEREUNDER; AND


(C)           IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
FINANCIAL INSTITUTION, FUNDS HELD BY THE FINANCIAL INSTITUTION PURSUANT TO A
TRANSACTION HEREUNDER ARE NOT A DEPOSIT AND THEREFORE ARE NOT INSURED BY THE
FEDERAL DEPOSIT INSURANCE CORPORATION OR THE NATIONAL CREDIT UNION SHARE
INSURANCE FUND, AS APPLICABLE.

ARTICLE 24.
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


(A)           EACH PARTY IRREVOCABLY AND UNCONDITIONALLY (I) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN MANHATTAN, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY FOR
THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS OBLIGATIONS
UNDER THIS AGREEMENT OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY TRANSACTION
UNDER THIS AGREEMENT AND (II) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, ANY DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS
PLACE OF RESIDENCE OR DOMICILE.


(B)           TO THE EXTENT THAT EITHER PARTY HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY (SOVEREIGN OR OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING,
FROM JURISDICTION OF ANY COURT OR FROM SET OFF OR ANY LEGAL PROCESS (WHETHER
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY
OF ITS PROPERTY, SUCH PARTY HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ANY ACTION BROUGHT TO ENFORCE ITS OBLIGATIONS
UNDER THIS AGREEMENT OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY TRANSACTION
UNDER THIS AGREEMENT.

65


--------------------------------------------------------------------------------



(C)           THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING AND IRREVOCABLY CONSENT TO THE SERVICE OF ANY SUMMONS
AND COMPLAINT AND ANY OTHER PROCESS BY THE MAILING OF COPIES OF SUCH PROCESS TO
THEM AT THEIR RESPECTIVE ADDRESS SPECIFIED HEREIN.  THE PARTIES HEREBY AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS ARTICLE 24 SHALL AFFECT THE RIGHT OF
BUYER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE
RIGHT OF BUYER TO BRING ANY ACTION OR PROCEEDING AGAINST SELLER OR ITS PROPERTY
IN THE COURTS OF OTHER JURISDICTIONS.


(D)           EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

ARTICLE 25.
NO RELIANCE

Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:


(A)           IT IS NOT RELYING (FOR PURPOSES OF MAKING ANY INVESTMENT DECISION
OR OTHERWISE) UPON ANY ADVICE, COUNSEL OR REPRESENTATIONS (WHETHER WRITTEN OR
ORAL) OF THE OTHER PARTY TO THE TRANSACTION DOCUMENTS, OTHER THAN THE
REPRESENTATIONS EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS;


(B)           IT HAS CONSULTED WITH ITS OWN LEGAL, REGULATORY, TAX, BUSINESS,
INVESTMENT, FINANCIAL AND ACCOUNTING ADVISORS TO THE EXTENT THAT IT HAS DEEMED
NECESSARY, AND IT HAS MADE ITS OWN INVESTMENT, HEDGING AND TRADING DECISIONS
(INCLUDING DECISIONS REGARDING THE SUITABILITY OF ANY TRANSACTION) BASED UPON
ITS OWN JUDGMENT AND UPON ANY ADVICE FROM SUCH ADVISORS AS IT HAS DEEMED
NECESSARY AND NOT UPON ANY VIEW EXPRESSED BY THE OTHER PARTY;


(C)           IT IS A SOPHISTICATED AND INFORMED PERSON THAT HAS A FULL
UNDERSTANDING OF ALL THE TERMS, CONDITIONS AND RISKS (ECONOMIC AND OTHERWISE) OF
THE TRANSACTION DOCUMENTS AND EACH TRANSACTION THEREUNDER AND IS CAPABLE OF
ASSUMING AND WILLING TO ASSUME (FINANCIALLY AND OTHERWISE) THOSE RISKS;


(D)           IT IS ENTERING INTO THE TRANSACTION DOCUMENTS AND EACH TRANSACTION
THEREUNDER FOR THE PURPOSES OF MANAGING ITS BORROWINGS OR INVESTMENTS OR HEDGING
ITS UNDERLYING ASSETS OR LIABILITIES AND NOT FOR PURPOSES OF SPECULATION; AND


(E)           IT IS NOT ACTING AS A FIDUCIARY OR FINANCIAL, INVESTMENT OR
COMMODITY TRADING ADVISOR FOR THE OTHER PARTY AND HAS NOT GIVEN THE OTHER PARTY
(DIRECTLY OR INDIRECTLY THROUGH ANY OTHER PERSON) ANY ASSURANCE, GUARANTEE OR
REPRESENTATION WHATSOEVER AS TO THE MERITS (EITHER

66


--------------------------------------------------------------------------------



LEGAL, REGULATORY, TAX, BUSINESS, INVESTMENT, FINANCIAL ACCOUNTING OR OTHERWISE)
OF THE TRANSACTION DOCUMENTS OR ANY TRANSACTION THEREUNDER.

ARTICLE 26.
INDEMNITY

Seller hereby agrees to indemnify the Buyer, the Buyer’s designee, Buyer’s
Affiliates and each of its officers, directors, employees and agents
(“Indemnified Parties”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, taxes (including stamp,
excise, sales or other taxes that may be payable or determined to be payable
with respect to any of the Purchased Assets, Purchased Items or Collateral or in
connection with any of the transactions contemplated by this Agreement and the
documents delivered in connection herewith and for relying on the receipt by
Buyer from Seller of any written instrument received hereunder that on its face
purports to be genuine, other than income, withholding or other taxes of the
Buyer), fees, costs, expenses (including reasonable attorneys fees and
disbursements) or disbursements (all of the foregoing, collectively “Indemnified
Amounts”) that may at any time (including, without limitation, such time as this
Agreement shall no longer be in effect and the Transactions shall have been
repaid in full) be imposed on or asserted against any Indemnified Party in any
way whatsoever arising out of or in connection with, or relating to, this
Agreement or any Transactions hereunder or any action taken or omitted to be
taken by any Indemnified Party under or in connection with any of the foregoing,
provided that Seller shall not be liable for losses resulting from the gross
negligence or willful misconduct of Buyer or any other Indemnified Party. 
Without limiting the generality of the foregoing, Seller agrees to hold Buyer
harmless from and indemnify Buyer against all Indemnified Amounts with respect
to all Purchased Assets relating to or arising out of any violation or alleged
violation of any environmental law, rule or regulation or any consumer credit
laws, including without limitation ERISA, the Truth in Lending Act and/or the
Real Estate Settlement Procedures Act, provided that Seller shall not be liable
for losses resulting from the gross negligence or willful misconduct of Buyer or
any other Indemnified Party .  In any suit, proceeding or action brought by
Buyer in connection with any Purchased Asset for any sum owing thereunder, or to
enforce any provisions of any Purchased Asset, Seller will save, indemnify and
hold Buyer harmless from and against all actual, out-of-pocket expense
(including reasonable attorneys’ fees), loss or damage suffered by reason of any
defense, set-off, counterclaim, recoupment or reduction or liability whatsoever
of the account debtor or obligor thereunder, arising out of a breach by Seller
of any obligation thereunder or arising out of any other agreement, indebtedness
or liability at any time owing to or in favor of such account debtor or obligor
or its successors from Seller.  Seller also agrees to reimburse Buyer as and
when billed by Buyer for all Buyer’s reasonable costs and out-of-pocket expenses
incurred in connection with Buyer’s due diligence reviews with respect to the
Purchased Assets (including, without limitation, those incurred pursuant to
Article 27 and Article 3(b)(xiii) (including, without limitation, all
Pre-Purchase Legal Expenses, even if the underlying prospective Transaction for
which they were incurred does not take place for any reason) and the enforcement
or the preservation of Buyer’s rights under this Agreement, any Transaction
Documents or Transaction contemplated hereby, including without limitation the
reasonable fees and disbursements of its counsel.  Seller hereby acknowledges
that, the obligation of Seller hereunder is a recourse obligation of Seller.

67


--------------------------------------------------------------------------------


ARTICLE 27.
DUE DILIGENCE

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Purchased Assets, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and Seller agrees that upon reasonable prior notice to
Seller, Buyer or its authorized representatives will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Purchased Asset Files, Servicing Records and any and all documents, records,
agreements, instruments or information relating to such Purchased Assets in the
possession or under the control of Seller, any other servicer or subservicer
and/or the Custodian.  Seller agrees to reimburse Buyer for any and all
reasonable out-of-pocket costs and expenses incurred by Buyer with respect to
the Purchased Assets during the term of this Agreement, which shall be paid by
Seller to Buyer within (10) days after receipt of an invoice therefor.  Seller
also shall make available to Buyer a knowledgeable financial or accounting
officer for the purpose of answering questions respecting the Purchased Asset
Files and the Purchased Assets.  Without limiting the generality of the
foregoing, Seller acknowledges that Buyer may enter into Transactions with
Seller based solely upon the information provided by Seller to Buyer and the
representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Purchased Assets.  Buyer may underwrite
such Purchased Assets itself or engage a third party underwriter to perform such
underwriting.  Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Purchased Assets in the possession, or under the control, of Seller.  Seller
further agrees that Seller shall reimburse Buyer for any and all reasonable
attorney’s fees, costs and expenses incurred by Buyer in connection with
diligence on Eligible Assets and Purchased Assets.

ARTICLE 28.
SERVICING


(A)           NOTWITHSTANDING THE PURCHASE AND SALE OF THE PURCHASED ASSETS
HEREBY, SELLER, SERVICER OR A THIRD PARTY SERVICER REASONABLY APPROVED BY BUYER
SHALL SERVICE THE PURCHASED ASSETS THAT ARE ELIGIBLE LOANS (SUCH PURCHASED
ASSETS, “SERVICED ASSETS”) FOR THE BENEFIT OF BUYER AND, IF BUYER SHALL EXERCISE
ITS RIGHTS TO PLEDGE OR HYPOTHECATE THE SERVICED ASSETS PRIOR TO THE REPURCHASE
DATE PURSUANT TO ARTICLE 8, FOR THE BENEFIT OF BUYER’S ASSIGNS.  SELLER SHALL
SERVICE OR CAUSE SERVICER TO SERVICE THE SERVICED ASSETS AT SELLER’S SOLE COST
AND FOR THE BENEFIT OF BUYER IN ACCORDANCE WITH ACCEPTED SERVICING PRACTICES
APPROVED BY BUYER IN THE EXERCISE OF ITS REASONABLE BUSINESS JUDGMENT AND
MAINTAINED BY OTHER PRUDENT MORTGAGE OR MEZZANINE LENDERS WITH RESPECT TO
MORTGAGE AND/OR MEZZANINE LOANS SIMILAR TO THE SERVICED ASSETS, PROVIDED,
HOWEVER, THAT THE OBLIGATIONS OF SELLER TO SERVICE ANY OF THE SERVICED ASSETS
SHALL CEASE, AT BUYER’S OPTION, UPON THE EARLIEST OF (I) AN EVENT OF DEFAULT, OR
(II) THE TRANSFER OF SERVICING APPROVED BY SELLER AND BUYER, WHICH SELLER’S
CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  NOTWITHSTANDING THE FOREGOING,
NEITHER SELLER NOR SERVICER SHALL TAKE ANY MATERIAL ACTION OR EFFECT ANY
MODIFICATION OR AMENDMENT TO ANY PURCHASED ASSET WITHOUT FIRST HAVING GIVEN
PRIOR NOTICE

68


--------------------------------------------------------------------------------



THEREOF TO BUYER IN EACH SUCH INSTANCE AND RECEIVING THE PRIOR WRITTEN CONSENT
OF BUYER, WHICH CONSENT SHALL  NOT BE UNREASONABLY WITHHELD OR DELAYED.


(B)           SELLER AGREES THAT BUYER IS THE OWNER OF ALL SERVICING RECORDS,
INCLUDING BUT NOT LIMITED TO ANY AND ALL SERVICING AGREEMENTS AND POOLING AND
SERVICING AGREEMENTS (INCLUDING, WITHOUT LIMITATION ANY “INTERIM SERVICING
AGREEMENT” WITH SERVICER) (COLLECTIVELY, THE “SERVICING AGREEMENTS”), FILES,
DOCUMENTS, RECORDS, DATA BASES, COMPUTER TAPES, COPIES OF COMPUTER TAPES, PROOF
OF INSURANCE COVERAGE, INSURANCE POLICIES, APPRAISALS, OTHER CLOSING
DOCUMENTATION, PAYMENT HISTORY RECORDS, AND ANY OTHER RECORDS RELATING TO OR
EVIDENCING THE SERVICING OF PURCHASED ASSETS (THE “SERVICING RECORDS”) SO LONG
AS THE PURCHASED ASSETS ARE SUBJECT TO THIS AGREEMENT.  SELLER GRANTS BUYER A
SECURITY INTEREST IN ALL SERVICING FEES AND RIGHTS RELATING TO THE PURCHASED
ASSETS AND ALL SERVICING RECORDS TO SECURE THE OBLIGATION OF SELLER OR ITS
DESIGNEE TO SERVICE IN CONFORMITY WITH THIS ARTICLE AND ANY OTHER OBLIGATION OF
SELLER TO BUYER.  SELLER COVENANTS TO SAFEGUARD SUCH SERVICING RECORDS AND TO
DELIVER THEM PROMPTLY TO BUYER OR ITS DESIGNEE (INCLUDING THE CUSTODIAN) AT
BUYER’S REQUEST.


(C)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, BUYER MAY, IN ITS SOLE DISCRETION, (I) SELL ITS RIGHT TO THE PURCHASED
ASSETS ON A SERVICING RELEASED BASIS OR (II) TERMINATE SELLER, SERVICER OR ANY
SUB-SERVICER OF THE PURCHASED ASSETS WITH OR WITHOUT CAUSE, IN EACH CASE WITHOUT
PAYMENT OF ANY TERMINATION FEE.


(D)           SELLER SHALL NOT EMPLOY SUB-SERVICERS TO SERVICE THE PURCHASED
ASSETS WITHOUT THE PRIOR WRITTEN APPROVAL OF BUYER, WHICH SHALL NOT BE
UNREASONABLY WITHHELD.  IF THE PURCHASED ASSETS ARE SERVICED BY A SUB-SERVICER,
SELLER SHALL IRREVOCABLY ASSIGN ALL RIGHTS, TITLE AND INTEREST (IF ANY) IN THE
SERVICING AGREEMENTS IN THE PURCHASED ASSETS TO BUYER.


(E)           SELLER SHALL CAUSE SERVICER OR ANY SUB-SERVICERS ENGAGED BY SELLER
TO EXECUTE A LETTER AGREEMENT WITH BUYER ACKNOWLEDGING BUYER’S SECURITY INTEREST
AND AGREEING THAT IT SHALL DEPOSIT ALL INCOME WITH RESPECT TO THE PURCHASED
ASSETS IN THE CASH MANAGEMENT ACCOUNT, AND SO LONG AS A PURCHASED ASSET IS
SUBJECT TO A TRANSACTION, FOLLOWING NOTICE FROM BUYER TO SELLER OF AN EVENT OF
DEFAULT UNDER THIS AGREEMENT, SERVICER SHALL TAKE NO ACTION UNDER THIS AGREEMENT
WITH REGARD TO SUCH PURCHASED ASSET OTHER THAN AS SPECIFICALLY DIRECTED BY
BUYER.


(F)            THE PAYMENT OF SERVICING FEES SHALL BE SUBORDINATE TO PAYMENT OF
AMOUNTS OUTSTANDING UNDER ANY TRANSACTION AND THIS AGREEMENT.

ARTICLE 29.
MISCELLANEOUS


(A)           ALL RIGHTS, REMEDIES AND POWERS OF BUYER HEREUNDER AND IN
CONNECTION HEREWITH ARE IRREVOCABLE AND CUMULATIVE, AND NOT ALTERNATIVE OR
EXCLUSIVE, AND SHALL BE IN ADDITION TO ALL OTHER RIGHTS, REMEDIES AND POWERS OF
BUYER WHETHER UNDER LAW, EQUITY OR AGREEMENT.  IN ADDITION TO THE RIGHTS AND
REMEDIES GRANTED TO IT IN THIS AGREEMENT, TO THE EXTENT THIS AGREEMENT IS
DETERMINED TO CREATE A SECURITY INTEREST, BUYER SHALL HAVE ALL RIGHTS AND
REMEDIES OF A SECURED PARTY UNDER THE UCC.

69


--------------------------------------------------------------------------------



(B)           THE TRANSACTION DOCUMENTS MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


(C)           THE HEADINGS IN THE TRANSACTION DOCUMENTS ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OR CONSTRUCTION OF THE
TRANSACTION DOCUMENTS.


(D)           WITHOUT LIMITING THE RIGHTS AND REMEDIES OF BUYER UNDER THE
TRANSACTION DOCUMENTS, SELLER SHALL PAY BUYER’S REASONABLE ACTUAL OUT-OF-POCKET
COSTS AND EXPENSES, INCLUDING REASONABLE FEES AND EXPENSES OF ACCOUNTANTS,
ATTORNEYS AND ADVISORS, INCURRED IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION AND CONSUMMATION OF, AND ANY AMENDMENT, SUPPLEMENT OR
MODIFICATION TO, THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS THEREUNDER,
WHETHER OR NOT SUCH TRANSACTION DOCUMENT (OR AMENDMENT THERETO) OR TRANSACTION
IS ULTIMATELY CONSUMMATED.  SELLER AGREES TO PAY BUYER ON DEMAND ALL COSTS AND
EXPENSES (INCLUDING REASONABLE EXPENSES FOR LEGAL SERVICES OF EVERY KIND) OF ANY
SUBSEQUENT ENFORCEMENT OF ANY OF THE PROVISIONS HEREOF, OR OF THE PERFORMANCE BY
BUYER OF ANY OBLIGATIONS OF SELLER IN RESPECT OF THE PURCHASED ASSETS, OR ANY
ACTUAL OR ATTEMPTED SALE, OR ANY EXCHANGE, ENFORCEMENT, COLLECTION, COMPROMISE
OR SETTLEMENT IN RESPECT OF ANY OF THE COLLATERAL OR PURCHASED ITEMS AND FOR THE
CUSTODY, CARE OR PRESERVATION OF THE COLLATERAL OR PURCHASED ITEMS (INCLUDING
INSURANCE COSTS) AND DEFENDING OR ASSERTING RIGHTS AND CLAIMS OF BUYER IN
RESPECT THEREOF, BY LITIGATION OR OTHERWISE.  IN ADDITION, SELLER AGREES TO PAY
BUYER ON DEMAND ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE EXPENSES
FOR LEGAL SERVICES) INCURRED IN CONNECTION WITH THE MAINTENANCE OF THE CASH
MANAGEMENT ACCOUNT AND REGISTERING THE COLLATERAL AND PURCHASED ITEMS IN THE
NAME OF BUYER OR ITS NOMINEE.  ALL SUCH EXPENSES SHALL BE RECOURSE OBLIGATIONS
OF SELLER TO BUYER UNDER THIS AGREEMENT.


(E)           IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER
APPLICABLE LAW OR OTHERWISE, AND NOT BY WAY OF LIMITATION OF SUCH RIGHTS, SELLER
HEREBY GRANTS TO BUYER AND ITS AFFILIATES A RIGHT OF OFFSET, TO SECURE REPAYMENT
OF ALL AMOUNTS OWING TO BUYER OR ITS AFFILIATES BY SELLER UNDER THE TRANSACTION
DOCUMENTS, UPON ANY AND ALL MONIES, SECURITIES, COLLATERAL OR OTHER PROPERTY OF
SELLER AND THE PROCEEDS THEREFROM, NOW OR HEREAFTER HELD OR RECEIVED BY BUYER OR
ITS AFFILIATES OR ANY ENTITY UNDER THE CONTROL OF BUYER OR ITS AFFILIATES AND
ITS RESPECTIVE SUCCESSORS AND ASSIGNS (INCLUDING, WITHOUT LIMITATION, BRANCHES
AND AGENCIES OF BUYER, WHEREVER LOCATED), FOR THE ACCOUNT OF SELLER, WHETHER FOR
SAFEKEEPING, CUSTODY, PLEDGE, TRANSMISSION, COLLECTION, OR OTHERWISE, AND ALSO
UPON ANY AND ALL DEPOSITS (GENERAL OR SPECIFIED) AND CREDITS OF SELLER AT ANY
TIME EXISTING.  BUYER AND ITS AFFILIATES ARE HEREBY AUTHORIZED AT ANY TIME AND
FROM TIME TO TIME UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, WITHOUT NOTICE TO SELLER, TO OFFSET, APPROPRIATE, APPLY AND ENFORCE
SUCH RIGHT OF OFFSET AGAINST ANY AND ALL ITEMS HEREINABOVE REFERRED TO AGAINST
ANY AMOUNTS OWING TO BUYER OR ITS AFFILIATES BY SELLER UNDER THE TRANSACTION
DOCUMENTS, IRRESPECTIVE OF WHETHER BUYER OR ITS AFFILIATES SHALL HAVE MADE ANY
DEMAND HEREUNDER AND ALTHOUGH SUCH AMOUNTS, OR ANY OF THEM, SHALL BE CONTINGENT
OR UNMATURED AND REGARDLESS OF ANY OTHER COLLATERAL SECURING SUCH AMOUNTS. 
SELLER SHALL BE DEEMED DIRECTLY INDEBTED TO BUYER AND ITS AFFILIATES IN THE FULL
AMOUNT OF ALL AMOUNTS OWING TO BUYER AND ITS AFFILIATES BY SELLER UNDER THE
TRANSACTION DOCUMENTS, AND BUYER AND ITS AFFILIATES SHALL BE ENTITLED TO
EXERCISE THE RIGHTS OF OFFSET PROVIDED FOR ABOVE.  ANY AND ALL RIGHTS TO REQUIRE
BUYER OR ITS AFFILIATES TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL OR PURCHASED ITEMS THAT

70


--------------------------------------------------------------------------------



SECURE THE AMOUNTS OWING TO BUYER OR ITS AFFILIATES BY SELLER UNDER THE
TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF OFFSET WITH RESPECT TO
SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF
SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.


(F)            EACH PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH
MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION
OF THIS AGREEMENT SHALL BE PROHIBITED BY OR BE INVALID UNDER SUCH LAW, SUCH
PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS
OF THIS AGREEMENT.


(G)           THIS AGREEMENT CONTAINS A FINAL AND COMPLETE INTEGRATION OF ALL
PRIOR EXPRESSIONS BY THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND SHALL CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT
TO SUCH SUBJECT MATTER, SUPERSEDING ALL PRIOR ORAL OR WRITTEN UNDERSTANDINGS.


(H)           THE PARTIES UNDERSTAND THAT THIS AGREEMENT IS A LEGALLY BINDING
AGREEMENT THAT MAY AFFECT SUCH PARTY’S RIGHTS.  EACH PARTY REPRESENTS TO THE
OTHER THAT IT HAS RECEIVED LEGAL ADVICE FROM COUNSEL OF ITS CHOICE REGARDING THE
MEANING AND LEGAL SIGNIFICANCE OF THIS AGREEMENT AND THAT IT IS SATISFIED WITH
ITS LEGAL COUNSEL AND THE ADVICE RECEIVED FROM IT.


(I)            SHOULD ANY PROVISION OF THIS AGREEMENT REQUIRE JUDICIAL
INTERPRETATION, IT IS AGREED THAT A COURT INTERPRETING OR CONSTRUING THE SAME
SHALL NOT APPLY A PRESUMPTION THAT THE TERMS HEREOF SHALL BE MORE STRICTLY
CONSTRUED AGAINST ANY PERSON BY REASON OF THE RULE OF CONSTRUCTION THAT A
DOCUMENT IS TO BE CONSTRUED MORE STRICTLY AGAINST THE PERSON WHO ITSELF OR
THROUGH ITS AGENT PREPARED THE SAME, IT BEING AGREED THAT ALL PARTIES HAVE
PARTICIPATED IN THE PREPARATION OF THIS AGREEMENT.


(J)            WHEREVER PURSUANT TO THIS AGREEMENT, BUYER EXERCISES ANY RIGHT
GIVEN TO IT TO CONSENT OR NOT CONSENT, OR TO APPROVE OR DISAPPROVE, OR ANY
ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO, BUYER IN ITS SOLE DISCRETION,
BUYER SHALL DECIDE TO CONSENT OR NOT CONSENT, OR TO APPROVE OR DISAPPROVE OR TO
DECIDE THAT ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY, IN ITS
SOLE AND ABSOLUTE DISCRETION AND SUCH DECISION BY BUYER SHALL BE FINAL AND
CONCLUSIVE.


(K)           EACH AFFILIATED HEDGE COUNTERPARTY IS AN INTENDED THIRD PARTY
BENEFICIARY OF THIS AGREEMENT AND THE PARTIES HERETO AGREE THAT THIS AGREEMENT
SHALL NOT BE AMENDED OR OTHERWISE MODIFIED WITHOUT THE WRITTEN CONSENT OF EACH
AFFILIATED HEDGE COUNTERPARTY, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD.

[REMAINDER OF PAGE LEFT BLANK]

71


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

BUYER:

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., a national
banking association

 

 

 

 

 

 



By:

/s/ Kunal K. Singh

 

 

 

Name:  Kunal K. Singh

 

 

 

Title:  Vice President

 

 


--------------------------------------------------------------------------------


 

SELLER:

 

 

 

 

 

 

 

 

 

 

 

CAPITAL TRUST, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

 

 

Name:  Geoffrey G. Jervis

 

 

 

Title:  Chief Financial Officer

 

 


--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

ANNEX I

 

Names and Addresses for Communications between Parties

 

 

 

SCHEDULE I

 

Advance Rates and Applicable Pricing Rates

 

 

 

EXHIBIT I

 

Form of Confirmation

 

 

 

EXHIBIT II

 

Authorized Representatives of Seller

 

 

 

EXHIBIT III

 

Monthly Reporting Package

 

 

 

EXHIBIT IV

 

Form of Custodial Delivery

 

 

 

EXHIBIT V

 

Form of Power of Attorney

 

 

 

EXHIBIT VI

 

Representations and Warranties Regarding Individual Purchased Assets

 

 

 

EXHIBIT VII

 

Asset Information

 

 

 

EXHIBIT VIII

 

Advance Procedure

 

 

 

EXHIBIT IX

 

Excluded Transferees

 

 

 

EXHIBIT X

 

Form of Bailee Letter

 

 

 

EXHIBIT XI

 

[Reserved]

 

 

 

EXHIBIT XII

 

Form of Margin Deficit Notice

 

 

 

EXHIBIT XIII

 

UCC Filing Jurisdictions

 

 

 

EXHIBIT XIV

 

[Reserved]

 

 

 

EXHIBIT XV

 

Additional Eligible Collateral

 

 

 

EXHIBIT XVI

 

Form of Servicer Notice

 

 

 

EXHIBIT XVII

 

Form of Release Letter

 

 

 

EXHIBIT XVIII

 

[Reserved]

 

 

 

EXHIBIT XIX

 

Covenant Compliance Certificate

 


--------------------------------------------------------------------------------


 

ANNEX I
Names and Addresses for Communications Between Parties

Buyer:

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

270 Park Avenue, 7th Floor

 

New York, New York 10017-2014

 

Attention:

Ms. Nancy S Alto

 

Telephone:

(212) 834-9271

 

Telecopy:

(212) 834-6565

 

 

 

With copies to:

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

270 Park Avenue, 10th Floor

 

New York, New York 10017-2014

 

Attention:

Kunal K. Singh

 

Telephone:

(212) 834-5467

 

Telecopy:

(212) 834-6593

 

 

 

and

 

 

 

 

Cadwalader Wickersham & Taft LLP

 

227 West Trade Street

 

Charlotte, North Carolina 28202

 

Attention:

Stuart N. Goldstein, Esq.

 

Telephone:

(704) 348-5258

 

Telecopy:

(704) 348-5200

 

 

 

Sellers:

 

 

 

 

CAPITAL TRUST, INC.

 

410 Park Avenue

 

New York, New York 10022

 

Attn: Geoffrey G. Jervis

 

Phone: (212) 655-0247

 

Fax: (212) 655-0044

 

 

With copies to:

 

 

 

 

Paul, Hastings, Janofsky & Walker LLP

 

75 E. 55th Street

 

New York, New York 10022

 

Attention:

Robert J. Grados, Esq.

 

Telephone:

(212) 318-6923

 

Telecopy:

(212) 230-7830

 


--------------------------------------------------------------------------------


 

SCHEDULE I

Advance Rates and Applicable Spreads

CMBS (Fixed/Floating)

Rating

 

Advance Rate %

 

Pricing (L+) BPS

BBB

 

[****]

 

[****]

BBB

 

[****]

 

[****]

BBB-

 

[****]

 

[****]

BBB-

 

[****]

 

[****]

BB+

 

[****]

 

[****]

BB+

 

[****]

 

[****]

BB

 

[****]

 

[****]

BB

 

[****]

 

[****]

BB-

 

[****]

 

[****]

BB-

 

[****]

 

[****]

B+

 

[****]

 

[****]

B+

 

[****]

 

[****]

B

 

[****]

 

[****]

B-

 

[****]

 

[****]

NR

 

[****]

 

[****]

 

CRE CDO

Rating

 

Advance Rate %

 

Pricing (L+) BPS

A+

 

[****]

 

[****]

A

 

[****]

 

[****]

A-

 

[****]

 

[****]

BBB+

 

[****]

 

[****]

BBB

 

[****]

 

[****]

BBB-

 

[****]

 

[****]

BB+

 

[****]

 

[****]

BB

 

[****]

 

[****]

BB-

 

[****]

 

[****]

 

Senior Mortgage Loans (>7% NOI Debt Yield)(2)

Loan-to-Value (1)

 

Advance Rate%

 

Pricing (L+) BPS

Less than 80%

 

[****]

 

[****]

 

Senior Mortgage Loans (<7% NOI Debt Yield) (2)

Loan-to-Value (1)

 

Advance Rate%

 

Pricing (L+) BPS

Less than 80%

 

[****]

 

[****]

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.


--------------------------------------------------------------------------------


 

Mezzanine & B-Note Loans(3)

Loan-to-Value (1)

 

Advance Rate %

 

Pricing (L+) BPS

<50%

 

[****]

 

[****]

50%-55%

 

[****]

 

[****]

56%-60%

 

[****]

 

[****]

61%-70%

 

[****]

 

[****]

61%-70%

 

[****]

 

[****]

61%-70%

 

[****]

 

[****]

71%-75%

 

[****]

 

[****]

71%-75%

 

[****]

 

[****]

71%-75%

 

[****]

 

[****]

76%-80%

 

[****]

 

[****]

76%-80%

 

[****]

 

[****]

76%-80%

 

[****]

 

[****]

81%-85%

 

[****]

 

[****]

81%-85%

 

[****]

 

[****]

81%-85%

 

[****]

 

[****]

86%-90%

 

[****]

 

[****]

86%-90%

 

[****]

 

[****]

86%-90%

 

[****]

 

[****]

 

--------------------------------------------------------------------------------

(1)             JPMCB Loan-to-Value.

(2)             Senior Mortgage Loans are generally meant to apply to loans
secured by stabilized, income-producing properties.  Senior Mortgage Loans on
highly transitional properties or mortgages secured by construction properties
or development land will be handled on a case-by-case basis.

(3)             [****]

 

 

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

 


--------------------------------------------------------------------------------


EXHIBIT I

CONFIRMATION STATEMENT
JPMORGAN CHASE BANK, N.A.

Ladies and Gentlemen:

Capital Trust, Inc., is pleased to deliver our written CONFIRMATION of our
agreement to enter into the Transaction pursuant to which JPMorgan Chase Bank,
N.A. shall purchase from us the Purchased Assets identified on the attached
Schedule 1 pursuant to the Master Repurchase Agreement, dated as of November 1,
2006 (the “Agreement”), between JPMorgan Chase Bank, N.A. (the “Buyer”) and
Capital Trust, Inc. (the “Seller”) on the following terms.  Capitalized terms
used herein without definition have the meanings given in the Agreement.

Purchase Date:

            , 200    

Purchased Assets:

[                   Name]: As identified on attached Schedule 1

Aggregate Principal Amount of Purchased Assets:

[$            ]

Repurchase Date:

 

Purchase Price:

[$            ]

Change in Purchase Price

[$            ]

Pricing Rate:

one month LIBOR plus%

Pricing Rate at Max. Advance Rate:

 

Requested Advance Rate:

 

Maximum Advance Rate:

 

Governing Agreements:

As identified on attached Schedule 1

Requested Wire Amount:

 

Requested Fund Date:

 

Transmission Date/Time:

 

Type of Funding:

[Table/Non-table]

Wiring Instructions:

 

Name and address for communications:

Buyer:

JPMorgan Chase Bank, N.A.

 

 

270 Park Avenue, 7th Floor

 

 

New York, New York 10017-2014

 

 

Attention:

Ms. Nancy S. Alto

 

 

Telephone:

(212) 834-9271

 

 

Telecopy:

(212) 834-6565

 


--------------------------------------------------------------------------------


 

With a copy to

JPMorgan Chase Bank, N.A.

 

 

270 Park Avenue, 10th Floor

 

 

New York, New York 10017-2014

 

 

Attention:

Mr. Kunal K. Singh

 

 

Telephone:

(212) 834-5467

 

 

Telecopy:

(212) 834-6593

 

 

 

 

Seller:

 

CAPITAL TRUST, INC.

 

 

410 Park Avenue 

 

 

Attn: Geoffrey G. Jervis 

 

 

New York, New York 10022

 

 

Phone: (212) 655-0247

 

 

Fax:  (212) 655-0044

 

 

 

 

CAPITAL TRUST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------


 

Schedule 1 to Confirmation Statement

Purchased Assets:

Aggregate Principal Amount:

 


--------------------------------------------------------------------------------


 

EXHIBIT II

AUTHORIZED REPRESENTATIVES OF SELLER

 

Name

 

Specimen Signature

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT III

MONTHLY REPORTING PACKAGE

[SAMPLE TO BE ATTACHED]

·                                          Monthly Reporting Package shall
include, inter alia, the following:

·                                          Listing of all Eligible Assets
reflecting payment status.

·                                          Listing of all interest rate hedging
positions outlining compliance with interest rate hedging requirements.

·                                          Any and all financial statements and
rent rolls, to the extent that the Eligible Asset borrower is obligated to
provide same.

·                                          Servicing tape and surveillance
summary with respect to each Eligible Asset conforming to CMSA standards.

·                                          Trustee remittance reports.

·                                          Summary of any material changes in
the financial or other condition(s) of each Eligible Asset.

·                                          All other relevant or required
documents.


--------------------------------------------------------------------------------


EXHIBIT IV

FORM OF CUSTODIAL DELIVERY

On this                   of                  , 200       , Capital Trust, Inc.,
a Maryland corporation, as Seller (“Seller”) under that certain Master
Repurchase Agreement, dated as of November 1, 2006 (the “Repurchase Agreement”)
between JPMorgan Chase Bank, N.A. (“Buyer”) and Seller, does hereby deliver to
LaSalle Bank National Association (“Custodian”), as custodian under that certain
Custodial Agreement, dated as of November 1, 2006 (the “Custodial Agreement”),
among Buyer, Custodian and Seller, the Purchased Asset Files with respect to the
Purchased Assets to be purchased by Buyer pursuant to the Repurchase Agreement,
which Purchased Assets are listed on the Purchased Asset Schedule attached
hereto and which Purchased Assets shall be subject to the terms of the Custodial
Agreement on the date hereof.

With respect to the Purchased Asset Files delivered hereby, for the purposes of
issuing the Trust Receipt, the Custodian shall review the Purchased Asset Files
to ascertain delivery of the documents listed in Article 3 to the Custodial
Agreement.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.

IN WITNESS WHEREOF, Seller has caused its name to be signed hereto by its
officer thereunto duly authorized as of the day and year first above written.

 

CAPITAL TRUST, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------


 

Purchased Asset Schedule to Custodial Delivery

Purchased Assets


--------------------------------------------------------------------------------


EXHIBIT V

FORM OF POWER OF ATTORNEY

“Know All Men by These Presents, that Capital Trust, Inc., a Maryland
corporation (“Seller”), does hereby appoint JPMorgan Chase Bank, N.A. (“Buyer”),
its attorney-in-fact to act in Seller’s name, place and stead in any way that
Seller could do with respect to (i) the completion of the endorsements of the
Mortgage Notes and the Mezzanine Notes and the Assignments of Mortgages, (ii)
the recordation of the Assignments of Mortgages and (iii) the enforcement of
Seller’s rights under the Purchased Assets purchased by Buyer pursuant to the
Master Repurchase Agreement dated as of November 1, 2006 (the “Repurchase
Agreement”), among Buyer and Seller, and to take such other steps as may be
necessary or desirable to enforce Buyer’s rights against such Purchased Assets,
the related Purchased Asset Files and the Servicing Records to the extent that
Seller is permitted by law to act through an agent.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed as a
deed this [    ] day of November, 2006.

CAPITAL TRUST, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT VI

REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A WHOLE MORTGAGE LOAN, A-NOTE OR
SENIOR PARTICIPATION INTEREST

(a)           As applicable, each Purchased Asset is either a whole loan and not
a participation interest in a whole loan, a senior participation interest in a
whole loan, or an A-note interest in a whole loan.  The sale of the Purchased
Assets to Buyer or its designee does not require Seller to obtain any
governmental or regulatory approval or consent that has not been obtained.

(b)           No Purchased Asset is 30 days or more delinquent in payment of
principal and interest (without giving effect to any applicable grace period)
and no Purchased Asset has been 30 days or more (without giving effect to any
applicable grace period in the related Mortgage Note) past due.

(c)           Except with respect to the ARD Loans, which provide that the rate
at which interest accrues thereon increases after the Anticipated Repayment
Date, the Purchased Assets (exclusive of any default interest, late charges or
prepayment premiums) are fixed rate mortgage loans or floating rate mortgage
loans with terms to maturity, at origination or as of the most recent
modification, as set forth in the Purchased Asset Schedule.

(d)           The information pertaining to each Purchased Asset set forth on
the Purchased Asset Schedule is true and correct in all material respects as of
the Purchase Date.

(e)           At the time of the assignment of the Purchased Assets to Buyer,
Seller had good and marketable title to and was the sole owner and holder of,
each Purchased Asset, free and clear of any pledge, lien, encumbrance or
security interest and such assignment validly and effectively transfers and
conveys all legal and beneficial ownership of the Purchased Assets to Buyer free
and clear of any pledge, lien, encumbrance or security interest, subject to the
rights and obligations of Seller pursuant to the Agreement.

(f)            In respect of each Purchased Asset, (A) the related Mortgagor is
an entity organized under the laws of a state of the United States of America,
the District of Columbia or the Commonwealth of Puerto Rico and (B) the
Mortgagor is not a debtor in any bankruptcy, receivership, conservatorship,
reorganization, insolvency, moratorium or similar proceeding.

(g)           Each Purchased Asset is secured by (or in the case of a
Participation, the Underlying Mortgage Loan is secured by) a Mortgage that
establishes and creates a valid and subsisting first priority lien on the
related underlying real estate directly or indirectly securing or supporting
such Purchased


--------------------------------------------------------------------------------


Asset, or leasehold interest therein, comprising real estate (the “Mortgaged
Property”), free and clear of any liens, claims, encumbrances, participation
interests, pledges, charges or security interests subject only to Permitted
Encumbrances.  Such Mortgage, together with any separate security agreement, UCC
Financing Statement or similar agreement, if any, establishes and creates a
first priority security interest in favor of Seller in all personal property
owned by the Mortgagor that is used in, and is reasonably necessary to, the
operation of the related Mortgaged Property and, to the extent a security
interest may be created therein and perfected by the filing of a UCC Financing
Statement under the Uniform Commercial Code as in effect in the relevant
jurisdiction, the proceeds arising from the Mortgaged Property and other
collateral securing such Purchased Asset, subject only to Permitted
Encumbrances.  There exists with respect to such Mortgaged Property an
assignment of leases and rents provision, either as part of the related Mortgage
or as a separate document or instrument, which establishes and creates a first
priority security interest in and to leases and rents arising in respect of the
related Mortgaged Property subject only to Permitted Encumbrances.  No person
other than the related Mortgagor and the mortgagee owns any interest in any
payments due under the related leases.  The related Mortgage or such assignment
of leases and rents provision provides for the appointment of a receiver for
rents or allows the holder of the related Mortgage to enter into possession of
the related Mortgaged Property to collect rent or provides for rents to be paid
directly to the holder of the related Mortgage in the event of a default beyond
applicable notice and grace periods, if any, under the related Purchased Asset
Documents.  As of the origination date, there are no mechanics’ or other similar
liens or claims that have been filed for work, labor or materials affecting the
related Mortgaged Property that are or may be prior or equal to the lien of the
Mortgage, except those that are insured against pursuant to the applicable Title
Insurance Policy (as defined below). As of the Purchase Date, there are no
mechanics’ or other similar liens or claims that have been filed for work, labor
or materials affecting the related Mortgaged Property that are or may be prior
or equal in priority to the lien of the Mortgage, except those that are insured
against pursuant to the applicable Title Policy (as defined below).  No (a)
Mortgaged Property secures any mortgage loan not represented on the Purchased
Asset Schedule, (b) Purchased Asset is cross-defaulted with any other mortgage
loan, other than a Mortgage Loan listed on the Purchased Asset Schedule, or (c)
Purchased Asset is secured by property that is not a Mortgaged Property.

(h)           The related Mortgagor under each Purchased Asset has good and
indefeasible fee simple or, with respect to those Purchased Assets described in
clause (cc) hereof, leasehold title to the related Mortgaged Property comprising
real estate subject to any Permitted Encumbrances.

(i)            Seller has received an American Land Title Association (ALTA)
lender’s title insurance policy or a comparable form of lender’s title insurance
policy (or escrow instructions binding on the Title Insurer (as defined below)
and irrevocably obligating the Title Insurer to issue such title insurance
policy, a title policy commitment or pro-forma “marked up” at the closing of the
related


--------------------------------------------------------------------------------


Purchased Asset and countersigned by the Title Insurer or its authorized agent)
as adopted in the applicable jurisdiction (the “Title Policy”), which was issued
by a nationally recognized title insurance company (the “Title Insurer”)
qualified to do business in the jurisdiction where the applicable Mortgaged
Property is located, covering the portion of each Mortgaged Property comprised
of real estate and insuring that the related Mortgage is a valid first lien in
the original principal amount of the related Purchased Asset on the Mortgagor’s
fee simple interest (or, if applicable, leasehold interest) in such Mortgaged
Property comprised of real estate subject only to Permitted Encumbrances.  Such
Title Policy was issued in connection with the origination of the related
Purchased Asset. No claims have been made under such Title Policy.  Such Title
Policy is in full force and effect and all premiums thereon have been paid and
will provide that the insured includes the owner of the Purchased Asset and its
successors and/or assigns. No holder of the related Mortgage has done, by act or
omission, anything that would, and Seller has no actual knowledge of any other
circumstance that would, impair the coverage under such Title Policy.

(j)            The related Assignment of Mortgage and the related assignment of
the Assignment of Leases and Rents executed in connection with each Mortgage, if
any, have been recorded in the applicable jurisdiction (or, if not recorded,
have been submitted for recording or are in recordable form) and constitute the
legal, valid and binding assignment of such Mortgage and the related assignment
of leases and rents from Seller to Buyer.  The endorsement of the related
Mortgage Note by Seller constitutes the legal, valid, binding and enforceable
(except as such enforcement may be limited by anti-deficiency laws or
bankruptcy, receivership, conservatorship, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law)) assignment of
such Mortgage Note, and together with such Assignment of Mortgage and the
related assignment of assignment of leases and rents, legally and validly
conveys all right, title and interest in such Purchased Asset and (except in the
case of an A Note or a Participation) the Purchased Asset Documents to Buyer.

(k)           The Purchased Asset Documents for each Purchased Asset (or in the
case of a Participation, the Underlying Mortgage Loan) provide that such
Purchased Asset (or Underlying Mortgage Loan) is non-recourse except that the
related Mortgagor and at least one individual or entity shall be fully liable
for actual losses, liabilities, costs and damages arising from at least the
following acts of the related Mortgagor and/or its principals: (i) fraud or
material misrepresentation, (ii) misapplication or misappropriation of rents,
insurance proceeds or condemnation awards, (iii) any act of actual waste, and
(iv) any breach of the environmental covenants contained in the related
Purchased Asset Documents.

(l)            The Purchased Asset Documents for each Purchased Asset contain
enforceable provisions such as to render the rights and remedies of the holder


--------------------------------------------------------------------------------


thereof adequate for the practical realization against the Mortgaged Property of
the principal benefits of the security intended to be provided thereby,
including realization by judicial or, if applicable, non judicial foreclosure,
and there is no exemption available to the related Mortgagor that would
interfere with such right of foreclosure except (i) any statutory right of
redemption or (ii) any limitation arising under anti deficiency laws or by
bankruptcy, receivership, conservatorship, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

(m)          Each of the related Mortgage Notes and Mortgages are the legal,
valid and binding obligations of the related Mortgagor named on the Purchased
Asset Schedule and each of the other related Purchased Asset Documents is the
legal, valid and binding obligation of the parties thereto (subject to any non
recourse provisions therein), enforceable in accordance with its terms, except
as such enforcement may be limited by anti deficiency laws or bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law), and except that certain
provisions of such Purchased Asset Documents are or may be unenforceable in
whole or in part under applicable state or federal laws, but the inclusion of
such provisions does not render any of the Purchased Asset Documents invalid as
a whole, and such Purchased Asset Documents taken as a whole are enforceable to
the extent necessary and customary for the practical realization of the
principal rights and benefits afforded thereby.

(n)           The terms of the Purchased Assets or the related Purchased Asset
Documents, (including, in the case of a Participation, the documents evidencing
the Underlying Mortgage Loan) have not been altered, impaired, modified or
waived in any material respect, except prior to the Purchase Date by written
instrument duly submitted for recordation, to the extent required, and as
specifically set forth by a document in the related Purchased Asset File.

(o)           With respect to each Mortgage that is a deed of trust, a trustee,
duly qualified under applicable law to serve as such, currently so serves and is
named in the deed of trust or has been substituted in accordance with applicable
law, and no fees or expenses are or will become payable to the trustee under the
deed of trust, except in connection with a trustee’s sale after default by the
Mortgagor other than de minimis fees paid in connection with the release of the
related Mortgaged Property or related security for such Purchased Asset
following payment of such Purchased Asset in full.

(p)           No Purchased Asset has been satisfied, canceled, subordinated,
released or rescinded, in whole or in part, and the related Mortgagor has not
been


--------------------------------------------------------------------------------


released, in whole or in part, from its obligations under any related Purchased
Asset Document.

(q)           Except with respect to the enforceability of any provisions
requiring the payment of default interest, late fees, additional interest,
prepayment premiums or yield maintenance charges, neither the Purchased Asset
nor any of the related Purchased Asset Documents is subject to any right of
rescission, set-off, abatement, diminution, valid counterclaim or defense,
including the defense of usury, nor will the operation of any of the terms of
any such Purchased Asset Documents, or the exercise (in compliance with
procedures permitted under applicable law) of any right thereunder, render any
Purchased Asset Documents subject to any right of rescission, set-off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury (subject to anti-deficiency or one form of action laws and to bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditor’s rights generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law)), and no such right of
rescission, set-off, abatement, diminution, valid counterclaim or defense has
been asserted with respect thereto.  None of the Purchased Asset Documents
provides for a release of a portion of the Mortgaged Property from the lien of
the Mortgage except upon payment or defeasance in full of all obligations under
the Mortgage, provided that, notwithstanding the foregoing, certain of the
Purchased Assets may allow partial release (a) upon payment or defeasance of an
allocated loan amount which may be formula based, but in no event less than 125%
of the allocated loan amount, or (b) in the event the portion of the Mortgaged
Property being released was not given any material value in connection with the
underwriting or appraisal of the related Purchased Asset.

(r)            As of the Purchase Date, there is no payment default, giving
effect to any applicable notice and/or grace period, and there is no other
material default under any of the related Purchased Asset Documents, giving
effect to any applicable notice and/or grace period; no such material default or
breach has been waived by Seller or on its behalf or, by Seller’s predecessors
in interest with respect to the Purchased Assets; and no event has occurred
that, with the passing of time or giving of notice would constitute a material
default or breach under the related Purchased Asset Documents.  No Purchased
Asset has been accelerated and no foreclosure or power of sale proceeding has
been initiated in respect of the related Mortgage.  Seller has not waived any
material claims against the related Mortgagor under any non-recourse exceptions
contained in the Mortgage Note.

(s)           The principal amount of the Purchased Asset stated on the
Purchased Asset Schedule has been fully disbursed as of the Purchase Date
(except for certain amounts that were fully disbursed by the mortgagee, but
escrowed pursuant to the terms of the related Purchased Asset Documents) and
there are no future advances required to be made by the mortgagee under any of
the related Purchased Asset Documents.  Any requirements under the related


--------------------------------------------------------------------------------


Purchased Asset Documents regarding the completion of any on-site or off-site
improvements and to disbursements of any escrow funds therefor have been or are
being complied with or such escrow funds are still being held.  The value of the
Mortgaged Property relative to the value reflected in the most recent appraisal
thereof is not materially impaired by any improvements that have not been
completed.  Seller has not, nor, have any of its agents or predecessors in
interest with respect to the Purchased Assets, in respect of such Purchased
Asset, directly or indirectly, advanced funds or induced, solicited or knowingly
received any advance of funds by a party other than the Mortgagor other than (a)
interest accruing on such Purchased Asset from the date of such disbursement of
such Purchased Asset to the date which preceded by thirty (30) days the first
payment date under the related Mortgage Note and (b) application and commitment
fees, escrow funds, points and reimbursements for fees and expenses, incurred in
connection with the origination and funding of the Purchased Asset.

(t)            No Purchased Asset has capitalized interest included in its
principal balance, or provides for any shared appreciation rights or other
equity participation therein and no contingent or additional interest contingent
on cash flow or, except for ARD Loans, negative amortization accrues or is due
thereon.

(u)           Each Purchased Asset identified in the Purchased Asset Schedule as
an ARD Loan substantially fully amortizes over its stated term, which term is at
least 60 months after the related Anticipated Repayment Date.  Each ARD Loan has
an Anticipated Repayment Date not less than seven years following the
origination of such Purchased Asset.  If the related Mortgagor elects not to
prepay its ARD Loan in full on or prior to the Anticipated Repayment Date
pursuant to the existing terms of the Purchased Asset or a unilateral option (as
defined in Treasury Regulations under Article 1001 of the Code) in the Purchased
Asset exercisable during the term of the Mortgage Loan, (i) the Purchased
Asset’s interest rate will step up to an interest rate per annum as specified in
the related Purchased Asset Documents; provided, however, that payment of such
Excess Interest shall be deferred until the principal of such ARD Loan has been
paid in full; (ii) all or a substantial portion of the Excess Cash Flow
collected after the Anticipated Repayment Date shall be applied towards the
prepayment of such ARD Loan and once the principal balance of an ARD Loan has
been reduced to zero all Excess Cash Flow will be applied to the payment of
accrued Excess Interest; and (iii) if the property manager for the related
Mortgaged Property can be removed by or at the direction of the mortgagee on the
basis of a debt service coverage test, the subject debt service coverage ratio
shall be calculated without taking account of any increase in the related
Mortgage Interest Rate on such Purchased Asset’s Anticipated Repayment Date.  No
ARD Loan provides that the property manager for the related Mortgaged Property
can be removed by or at the direction of the mortgagee solely because of the
passage of the related Anticipated Repayment Date.

(v)           Each Purchased Asset identified in the Purchased Asset Schedule as
an ARD Loan with a hard lockbox requires that tenants at the related


--------------------------------------------------------------------------------


Mortgaged Property shall (and each Purchased Asset identified in the Purchased
Asset Schedule as an ARD Loan with a springing lockbox requires that tenants at
the related Mortgaged Property shall, upon the occurrence of a specified trigger
event, including, but not limited to, the occurrence of the related Anticipated
Repayment Date) make rent payments into a lockbox controlled by the holder of
the Purchased Asset and to which the holder of the Purchased Asset has a first
perfected security interest; provided however, with respect to each ARD Loan
that is secured by a multi-family property with a hard lockbox, or with respect
to each ARD Loan that is secured by a multi-family property with a springing
lockbox, upon the occurrence of a specified trigger event, including, but not
limited to, the occurrence of the related Anticipated Repayment Date, tenants
either pay rents to a lockbox controlled by the holder of the Mortgage Loan or
deposit rents with the property manager who will then deposit the rents into a
lockbox controlled by the holder of the Purchased Asset.

(w)          The terms of the Purchased Asset Documents evidencing such
Purchased Asset comply in all material respects with all applicable local, state
and federal laws, and regulations and Seller has complied with all material
requirements pertaining to the origination, funding and servicing of the
Purchased Assets, including but not limited to, usury and any and all other
material requirements of any federal, state or local law to the extent
non-compliance would have a Material Adverse Effect on the Purchased Asset.

(x)            The related Mortgaged Property is, in all material respects, in
compliance with, and is used and occupied in accordance with, all restrictive
covenants of record applicable to such Mortgaged Property and applicable zoning
laws and all inspections, licenses, permits and certificates of occupancy
required by law, ordinance or regulation to be made or issued with regard to the
Mortgaged Property have been obtained and are in full force and effect, except
to the extent (a) any material non-compliance with applicable zoning laws is
insured by an ALTA lender’s title insurance policy (or binding commitment
therefor), or the equivalent as adopted in the applicable jurisdiction, or a law
and ordinance insurance policy, or (b) the failure to obtain or maintain such
inspections, licenses, permits or certificates of occupancy does not materially
impair or materially and adversely affect the use and/or operation of the
Mortgaged Property as it was used and operated as of the date of origination of
the Purchased Asset or the rights of a holder of the related Purchased Asset.

(y)           All (a) taxes, water charges, sewer rents, assessments or other
similar outstanding governmental charges and governmental assessments that
became due and owing prior to the Purchase Date in respect of the related
Mortgaged Property (excluding any related personal property), and that if left
unpaid, would be, or might become, a lien on such Mortgaged Property having
priority over the related Mortgage and (b) insurance premiums or ground rents
that became due and owing prior to the Purchase Date in respect of the related
Mortgaged Property (excluding any related personal property), have been paid, or
if any such items are disputed, an escrow of funds in an amount sufficient


--------------------------------------------------------------------------------


(together with escrow payments required to be made prior to delinquency) to
cover such taxes and assessments and any late charges due in connection
therewith has been established.  As of the date of origination, the related
Mortgaged Property consisted of one or more separate and complete tax parcels. 
For purposes of this representation and warranty, the items identified herein
shall not be considered due and owing until the date on which interest or
penalties would be first payable thereon.

(z)            None of the improvements that were included for the purpose of
determining the appraised value of the related Mortgaged Property at the time of
the origination of such Purchased Asset lies outside the boundaries and building
restriction lines of such Mortgaged Property, except to the extent that they are
legally nonconforming as contemplated by the representation in clause (48)
below, and no improvements on adjoining properties encroach upon such Mortgaged
Property, with the exception in each case of (a) immaterial encroachments that
do not materially adversely affect the security intended to be provided by the
related Mortgage or the use, enjoyment, value or marketability of such Mortgaged
Property or (b) encroachments affirmatively covered by the related Title
Policy.  With respect to each Purchased Asset, the property legally described in
the survey, if any, obtained for the related Mortgaged Property for purposes of
the origination thereof is the same as the property legally described in the
Mortgage.

(aa)         As of the date of the applicable engineering report (which was
performed within 12 months prior to the Purchase Date) related to the Mortgaged
Property and, as of the Purchase Date, the related Mortgaged Property is either
(i) in good repair, free and clear of any damage that would materially adversely
affect the value of such Mortgaged Property as security for such Purchased Asset
or the use and operation of the Mortgaged Property as it was being used or
operated as of the origination date or (ii) escrows in an amount consistent with
the standard utilized by Seller with respect to similar loans it holds for its
own account have been established, which escrows will in all events be not less
than 100% of the estimated cost of the required repairs.  The Mortgaged Property
has not been damaged by fire, wind or other casualty or physical condition
(including, without limitation, any soil erosion or subsidence or geological
condition), which damage has not either been fully repaired or fully insured, or
for which escrows in an amount consistent with the standard utilized by Seller
with respect to loans it holds for its own account have not been established.

(bb)         There are no proceedings pending or threatened, for the partial or
total condemnation of the relevant Mortgaged Property.

(cc)         The Purchased Assets that are identified as being secured in whole
or in part by a leasehold estate (a “Ground Lease”) (except with respect to any
Purchased Asset also secured by the related fee interest in the Mortgaged
Property), satisfy the following conditions:

 


--------------------------------------------------------------------------------


 

I.                                         such Ground Lease or a memorandum
thereof has been or will be duly recorded; such Ground Lease, or other agreement
received by the originator of the Purchased Asset from the ground lessor,
provides that the interest of the lessee thereunder may be encumbered by the
related Mortgage and does not restrict the use of the related Mortgaged Property
by such lessee, its successors or assigns, in a manner that would materially and
adversely affect the security provided by the Mortgage; as of the date of
origination of the Purchased Asset (or in the case of a Participation, the
Underlying Mortgage Loan), there was no material change of record in the terms
of such Ground Lease with the exception of written instruments that are part of
the related Purchased Asset File and there has been no material change in the
terms of such Ground Lease since the recordation of the related Purchased Asset,
with the exception of written instruments that are part of the related Purchased
Asset File;

II.                                     such Ground Lease is not subject to any
liens or encumbrances superior to, or of equal priority with, the related
Mortgage, other than the related fee interest and Permitted Encumbrances and
such Ground Lease is, and shall remain, prior to any mortgage or other lien upon
the related fee interest unless a nondisturbance agreement is obtained from the
holder of any mortgage on the fee interest that is assignable to or for the
benefit of the related lessee and the related mortgagee;

III.                                 such Ground Lease provides that upon
foreclosure of the related Mortgage or assignment of the Mortgagor’s interest in
such Ground Lease in lieu thereof, the mortgagee under such Mortgage is entitled
to become the owner of such interest upon notice to, but without the consent of,
the lessor thereunder and, in the event that such mortgagee becomes the owner of
such interest, such interest is further assignable by such mortgagee and its
successors and assigns upon notice to such lessor, but without a need to obtain
the consent of such lessor;

IV.                                 such Ground Lease is in full force and
effect and no default of tenant or ground lessor was in existence at
origination, or is currently in existence under such Ground Lease, nor at
origination was, or is there any condition that, but for the passage of time or
the giving of notice, would result in a default under the terms of such Ground
Lease; either such Ground Lease or a separate agreement contains the ground
lessor’s covenant that it shall not amend, modify, cancel or terminate such
Ground Lease without the prior written consent of the mortgagee under such
Mortgage and any amendment, modification, cancellation or termination of the
Ground Lease without the prior written consent of the related


--------------------------------------------------------------------------------


mortgagee, or its successors or assigns is not binding on such mortgagee, or its
successor or assigns;

V.                                     such Ground Lease or other agreement
requires the lessor thereunder to give written notice of any material default by
the lessee to the mortgagee under the related Mortgage, provided that such
mortgagee has provided the lessor with notice of its lien in accordance with the
provisions of such Ground Lease; and such Ground Lease or other agreement
provides that no such notice of default and no termination of the Ground Lease
in connection with such notice of default shall be effective against such
mortgagee unless such notice of default has been given to such mortgagee and any
related Ground Lease contains the ground lessor’s covenant that it will give to
the related mortgagee, or its successors or assigns, any notices it sends to the
Mortgagor;

VI.                                 either (i) the related ground lessor has
subordinated its interest in the related Mortgaged Property to the interest of
the holder of the Purchased Asset (or in the case of a Participation, the
Underlying Mortgage Loan) or (ii) such Ground Lease or other agreement provides
that (A) the mortgagee under the related Mortgage is permitted a reasonable
opportunity to cure any default under such Ground Lease that is curable,
including reasonable time to gain possession of the interest of the lessee under
the Ground Lease, after the receipt of notice of any such default before the
lessor thereunder may terminate such Ground Lease; (B) in the case of any such
default that is not curable by such mortgagee, or in the event of the bankruptcy
or insolvency of the lessee under such Ground Lease, such mortgagee has the
right, following termination of the existing Ground Lease or rejection thereof
by a bankruptcy trustee or similar party, to enter into a new ground lease with
the lessor on substantially the same terms as the existing Ground Lease; and (C)
all rights of the Mortgagor under such Ground Lease may be exercised by or on
behalf of such mortgagee under the related Mortgage upon foreclosure or
assignment in lieu of foreclosure;

VII.                             such Ground Lease has an original term (or an
original term plus one or more optional renewal terms that under all
circumstances may be exercised, and will be enforceable, by the mortgagee or its
assignee) that extends not less than 20 years beyond the stated maturity date of
the related Purchased Asset (or in the case of a Participation, of the
Underlying Mortgage Loan);

VIII.                         under the terms of such Ground Lease and the
related Mortgage, taken together, any related insurance proceeds will be applied
either to the repair or restoration of all or part of the related


--------------------------------------------------------------------------------


Mortgaged Property, with the mortgagee under such Mortgage or a financially
responsible institution acting as trustee appointed by it, or consented to by
it, or by the lessor having the right to hold and disburse such proceeds as the
repair or restoration progresses (except in such cases where a provision
entitling another party to hold and disburse such proceeds would not be viewed
as commercially unreasonable by a prudent institutional lender), or to the
payment in whole or in part of the outstanding principal balance of such
Purchased Asset together with any accrued and unpaid interest thereon; and

IX.                                such Ground Lease does not impose any
restrictions on subletting that would be viewed as commercially unreasonable by
Seller; such Ground Lease contains a covenant (or applicable laws provide) that
the lessor thereunder is not permitted, in the absence of an uncured default, to
disturb the possession, interest or quiet enjoyment of any lessee in the
relevant portion of such Mortgaged Property subject to such Ground Lease for any
reason, or in any manner, which would materially adversely affect the security
provided by the related Mortgage.

(dd)         An Environmental Site Assessment relating to each Mortgaged
Property and prepared no earlier than 12 months prior to the Purchase Date was
obtained and reviewed by Seller in connection with the origination of such
Purchased Asset and a copy is included in the Purchased Asset File.

(ee)         There are no adverse circumstances or conditions with respect to or
affecting the Mortgaged Property that would constitute or result in a material
violation of any applicable federal, state or local environmental laws, rules
and regulations (collectively, “Environmental Laws”), other than with respect to
a Mortgaged Property (i) for which environmental insurance is maintained, or
(ii) that would require (x) any expenditure less than or equal to 5% of  the
outstanding principal balance of the Mortgage Loan to achieve or maintain
compliance in all material respects with any Environmental Laws or (y) any
expenditure greater than 5% of the outstanding principal balance of such
Purchased Asset to achieve or maintain compliance in all material respects with
any Environmental Laws for which, in connection with this clause (y), adequate
sums, but in no event less than 125% of the estimated cost as set forth in the
Environmental Site Assessment, were reserved in connection with the origination
of the Purchased Asset and for which the related Mortgagor has covenanted to
perform, or (iii) as to which the related Mortgagor or one of its affiliates is
currently taking or required to take such actions, if any, with respect to such
conditions or circumstances as have been recommended by the Environmental Site
Assessment or required by the applicable Governmental Authority, or (iv) as to
which another responsible party not related to the Mortgagor with assets
reasonably estimated by Seller at the time of origination to be sufficient to
effect all necessary or required remediation identified in a notice or other
action from the applicable Governmental Authority


--------------------------------------------------------------------------------


is currently taking or required to take such actions, if any, with respect to
such regulatory authority’s order or directive, or (v) as to which the
conditions or circumstances identified in the Environmental Site Assessment were
investigated further and based upon such additional investigation, an
environmental consultant recommended no further investigation or remediation, or
(vi) as to which a party with financial resources reasonably estimated to be
adequate to cure the condition or circumstance that would give rise to such
material violation provided a guarantee or indemnity to the related Mortgagor or
to the mortgagee to cover the costs of any required investigation, testing,
monitoring or remediation, or (vii) as to which the related Mortgagor or other
responsible party obtained a “No Further Action” letter or other evidence
reasonably acceptable to a prudent commercial mortgage lender that applicable
federal, state, or local Governmental Authorities had no current intention of
taking any action, and are not requiring any action, in respect of such
condition or circumstance, or (viii) that would not require substantial cleanup,
remedial action or other extraordinary response under any Environmental Laws
reasonably estimated to cost in excess of 5% of the outstanding principal
balance of such Purchased Asset;

(ff)           Except for any hazardous materials being handled in accordance
with applicable Environmental Laws, (A) there exists either (i) environmental
insurance with respect to such Mortgaged Property or (ii) an amount in an escrow
account pledged as security for such Purchased Asset under the relevant
Purchased Asset Documents equal to no less than 125% of the amount estimated in
such Environmental Site Assessment as sufficient to pay the cost of such
remediation or other action in accordance with such Environmental Site
Assessment or (B) one of the statements set forth in clause (A)(ii) above is
true, (i) such Mortgaged Property is not being used for the treatment or
disposal of hazardous materials; (ii) no hazardous materials are being used or
stored or generated for off-site disposal or otherwise present at such Mortgaged
Property other than hazardous materials of such types and in such quantities as
are customarily used or stored or generated for off-site disposal or otherwise
present in or at properties of the relevant property type; and (iii) such
Mortgaged Property is not subject to any environmental hazard (including,
without limitation, any situation involving hazardous materials) that under the
Environmental Laws would have to be eliminated before the sale of, or that could
otherwise reasonably be expected to adversely affect in more than a de minimis
manner the value or marketability of, such Mortgaged Property.

(gg)         The related Mortgage or other Purchased Asset Documents contain
covenants on the part of the related Mortgagor requiring its compliance with any
present or future federal, state and local Environmental Laws and regulations in
connection with the Mortgaged Property.  The related Mortgagor (or an affiliate
thereof) has agreed to indemnify, defend and hold Seller, and its successors and
assigns (or in the case of a Participation, the lender of record), harmless from
and against any and all losses, liabilities, damages, penalties, fines, expenses
and claims of whatever kind or nature (including attorneys’ fees and costs)
imposed upon or incurred by or asserted against any such party resulting from a
breach of


--------------------------------------------------------------------------------


the environmental representations, warranties or covenants given by the related
Mortgagor in connection with such Purchased Asset.

(hh)         For each of the Purchased Assets that is covered by environmental
insurance, each environmental insurance policy is in an amount equal to 125% of
the outstanding principal balance of the related Purchased Asset and has a term
ending no sooner than the date that is five years after the maturity date (or,
in the case of an ARD Loan, the final maturity date) of the related Purchased
Asset.  All environmental assessments or updates that were in the possession of
Seller and that relate to a Mortgaged Property as being insured by an
environmental insurance policy have been delivered to or disclosed to the
environmental insurance carrier issuing such policy prior to the issuance of
such policy.

(ii)           As of the date of origination of the related Purchased Asset,
and, as of the Purchase Date, the Mortgaged Property is covered by insurance
policies providing the coverage described below and the Purchased Asset
Documents permit the mortgagee to require the coverage described below.  All
premiums with respect to the insurance policies insuring each Mortgaged Property
have been paid in a timely manner or escrowed to the extent required by the
Purchased Asset Documents, and Seller has not received any notice of
cancellation or termination.  The relevant Purchased Asset File contains the
insurance policy required for such Purchased Asset or a certificate of insurance
for such insurance policy.  Each Mortgage requires that the related Mortgaged
Property and all improvements thereon be covered by insurance policies providing
(a) coverage in the amount of the lesser of full replacement cost of such
Mortgaged Property and the outstanding principal balance of the related
Purchased Asset (subject to customary deductibles) for fire and extended perils
included within the classification “All Risk of Physical Loss” in an amount
sufficient to prevent the Mortgagor from being deemed a co-insurer and to
provide coverage on a full replacement cost basis of such Mortgaged Property (in
some cases exclusive of foundations and footings) with an agreed amount
endorsement to avoid application of any coinsurance provision; such policies
contain a standard mortgagee clause naming mortgagee and its successor in
interest as additional insureds or loss payee, as applicable; (b) business
interruption or rental loss insurance in an amount at least equal to (i) 12
months of operations or (ii) in some cases all rents and other amounts
customarily insured under this type of insurance of the Mortgaged Property; (c)
flood insurance (if any portion of the improvements on the Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency
(“FEMA”), with respect to certain Purchased Assets and the Secretary of Housing
and Urban Development with respect to other Mortgage Loans, as having special
flood hazards) in an amount not less than amounts prescribed by FEMA; (d)
workers’ compensation, if required by law; (e) comprehensive general liability
insurance in an amount equal to not less than $1,000,000; all such insurance
policies contain clauses providing they are not terminable and may not be
terminated without thirty (30) days prior written notice to the mortgagee
(except where applicable law requires a shorter period or except for nonpayment
of premiums, in which case not less than ten


--------------------------------------------------------------------------------


(10) days prior written notice to the mortgagee is required).  In addition, each
Mortgage permits the related mortgagee to make premium payments to prevent the
cancellation thereof and shall entitle such mortgagee to reimbursement
therefor.  Any insurance proceeds in respect of a casualty, loss or taking will
be applied either to the repair or restoration of all or part of the related
Mortgaged Property or the payment of the outstanding principal balance of the
related Purchased Asset together with any accrued interest thereon.  The related
Mortgaged Property is insured by an insurance policy, issued by an insurer
meeting the requirements of such Purchased Asset (or in the case of a
Participation, of the Underlying Mortgage Loan) and having a claims-paying or
financial strength rating of at least A:X from A.M. Best Company or “A” (or the
equivalent) from Standard & Poor’s Rating Services, Fitch, Inc. or Moody’s
Investor Services, Inc.  An architectural or engineering consultant has
performed an analysis of each of the Mortgaged Properties located in seismic
zones 3 or 4 in order to evaluate the structural and seismic condition of such
property, for the sole purpose of assessing the probable maximum loss (“PML”)
for the Mortgaged Property in the event of an earthquake.  In such instance, the
PML was based on a return period of not less than 100 years, an exposure period
of 50 years and a 10% probability of exceedence.  If the resulting report
concluded that the PML would exceed 20% of the amount of the replacement costs
of the improvements, earthquake insurance on such Mortgaged Property was
obtained by an insurer rated at least A:X by A.M. Best Company or “A” (or the
equivalent) from Standard & Poor’s Rating Services, Fitch, Inc. or Moody’s
Investor Services, Inc.  The insurer issuing each of the foregoing insurance
policies is qualified to write insurance in the jurisdiction where the related
Mortgaged Property is located.

(jj)           All amounts required to be deposited by each Mortgagor at
origination under the related Purchased Asset Documents have been deposited at
origination and there are no deficiencies with regard thereto.

(kk)         Whether or not a Purchased Asset was originated by Seller, with
respect to each Purchased Asset originated by Seller and each Purchased Asset
originated by any Person other than Seller, as of the date of origination of the
related Purchased Asset, and, with respect to each Purchased Asset originated by
Seller and any subsequent holder of the Purchased Asset, as of the Purchase
Date, there are no actions, suits, arbitrations or governmental investigations
or proceedings by or before any court or other Governmental Authority or agency
now pending against or affecting the Mortgagor under any Purchased Asset or any
of the Mortgaged Properties that, if determined against such Mortgagor or such
Mortgaged Property, would materially and adversely affect the value of such
Mortgaged Property, the security intended to be provided with respect to the
related Purchased Asset, or the ability of such Mortgagor and/or the current use
of such Mortgaged Property to generate net cash flow to pay principal, interest
and other amounts due under the related Purchased Asset; and there are no such
actions, suits or proceedings threatened against such Mortgagor.


--------------------------------------------------------------------------------


(ll)           Each Purchased Asset complied at origination, in all material
respects, with all of the terms, conditions and requirements of Seller’s
underwriting standards applicable to such Purchased Asset and since origination,
the Purchased Asset has been serviced in all material respects in a legal manner
in conformance with Seller’s servicing standards.

(mm)       The originator of the Purchased Asset or Seller has inspected or
caused to be inspected each related Mortgaged Property within the 12 months
prior to the Purchase Date.

(nn)         The Purchased Asset Documents require the Mortgagor to provide the
holder of the Purchased Asset with at least annual operating statements,
financial statements and except for Purchased Assets for which the related
Mortgaged Property is leased to a single tenant, rent rolls.

(oo)         All escrow deposits and payments required by the terms of each
Purchased Asset are in the possession, or under the control of Seller (or in the
case of a Participation, the servicer of the related Mortgage Loan), and all
amounts required to be deposited by the applicable Mortgagor under the related
Purchased Asset Documents have been deposited, and there are no deficiencies
with regard thereto (subject to any applicable notice and cure period).  All of
Seller’s interest in such escrows and deposits will be conveyed by Seller to
Buyer hereunder.

(pp)         Each Mortgagor with respect to a Purchased Asset (and, for each
Accommodation Loan, each Mortgagee thereunder) is an entity whose organizational
documents or related Purchased Asset Documents provide that it is, and at least
so long as the Purchased Asset is outstanding will continue to be, a Single
Purpose Entity.  For this purpose, “Single Purpose Entity” shall mean a Person,
other than an individual, whose organizational documents provide that it shall
engage solely in the business of owning and operating the Mortgaged Property and
that does not engage in any business unrelated to such property and the
financing thereof, does not have any assets other than those related to its
interest in the Mortgaged Property or the financing thereof or any indebtedness
other than as permitted by the related Mortgage or other Purchased Asset
Documents, and the organizational documents of which require that it have its
own separate books and records and its own accounts, in each case that are
separate and apart from the books and records and accounts of any other Person,
except as permitted by the related Mortgage or other Purchased Asset Documents.

(qq)         Each of the Purchased Assets contain a “due on sale” clause, which
provides for the acceleration of the payment of the unpaid principal balance of
the Purchased Asset (or in the case of an A Note or a Participation, of the
related Mortgage Loan) if, without the prior written consent of the holder of
the Purchased Asset (or in the case of an A Note or a Participation, of the
holder of title to the Underlying Mortgage Loan), the property subject to the
Mortgage, or any controlling interest therein, is directly or indirectly
transferred or sold (except that it may provide for transfers by devise, descent
or operation of law upon the death of a member, manager, general partner or
shareholder of a Mortgagor and that it may provide for assignments subject to
the Purchased Asset holder’s approval of transferee, transfers to affiliates,
transfers to family members for estate planning purposes, transfers among
existing members, partners or shareholders in Mortgagors or transfers of passive
interests so long as the key principals or general partner retains control). 
The Purchased Asset Documents contain a “due on encumbrance” clause, which
provides for the acceleration of the payment of the unpaid principal balance of
the Purchased Asset if the property subject to the Mortgage or any controlling
interest in the Mortgagor is further pledged or encumbered, unless the prior
written consent of the holder of the Purchased Asset is obtained (except


--------------------------------------------------------------------------------


that it may provide for assignments subject to the Purchased Asset holder’s
approval of transferee, transfers to affiliates or transfers of passive
interests so long as the key principals or general partner retains control). 
The Mortgage requires the Mortgagor to pay all reasonable fees and expenses
associated with securing the consent or approval of the holder of the Mortgage
for a waiver of a “due on sale” or “due on encumbrance” clause or a defeasance
provision.  As of the Purchase Date, Seller holds no preferred equity interest
in any Mortgagor and Seller holds no mezzanine debt related to such Mortgaged
Property.

(rr)           Each Purchased Asset containing provisions for defeasance of
mortgage collateral requires either (a) the prior written consent of, and
compliance with the conditions set by, the holder of the Purchased Asset to any
defeasance, or (b)(i) the replacement collateral consist of U.S. “government
securities,” within the meaning of Treasury Regulations Article 1.860
G-2(a)(8)(i), in an amount sufficient to make all scheduled payments under the
Mortgage Note when due (up to the maturity date for the related Purchased Asset,
the Anticipated Repayment Date for ARD Loans or the date on which the Mortgagor
may prepay the related Purchased Asset without payment of any prepayment
penalty); (ii) the loan may be assumed by a Single Purpose Entity approved by
the holder of the Purchased Asset; (iii) counsel provide an opinion that the
trustee has a perfected security interest in such collateral prior to any other
claim or interest; and (iv) such other documents and certifications as the
mortgagee may reasonably require, which may include, without limitation, (A) a
certification that the purpose of the defeasance is to facilitate the
disposition of the mortgaged real property or any other customary commercial
transaction and not to be part of an arrangement to collateralize a REMIC
offering with obligations that are not real estate mortgages and (B) a
certification from an independent certified public accountant that the
collateral is sufficient to make all scheduled payments under the Mortgage Note
when due.  Each Purchased Asset containing provisions for defeasance provides
that, in addition to any cost associated with defeasance, the related Mortgagor
shall pay, as of the date the mortgage collateral is defeased, all scheduled and
accrued interest and principal due as well as an amount sufficient to defease in
full the Purchased Asset.  In addition, if the related Purchased Asset permits
defeasance, then the Mortgage Loan documents provide that the related Mortgagor
shall (x) pay all reasonable


--------------------------------------------------------------------------------


fees associated with the defeasance of the Purchased Asset and all other
reasonable expenses associated with the defeasance, or (y) provide all opinions
required under the related Purchased Asset Documents, including a REMIC opinion,
and any applicable rating agency letters confirming that no downgrade or
qualification shall occur as a result of the defeasance.

(ss)         In the event that a Purchased Asset is secured by more than one
Mortgaged Property, then, in connection with a release of less than all of such
Mortgaged Properties, a Mortgaged Property may not be released as collateral for
the related Purchased Asset unless, in connection with such release, an amount
equal to not less than 125% of the Allocated Loan Amount for such Mortgaged
Property is prepaid or, in the case of a defeasance, an amount equal to 125% of
the Allocated Loan Amount is defeased through the deposit of replacement
collateral (as contemplated in clause (34) hereof) sufficient to make all
scheduled payments with respect to such defeased amount, or such release is
otherwise in accordance with the terms of the Purchased Asset Documents.

(tt)           Each Mortgaged Property is owned in fee by the related Mortgagor,
with the exception of (i) Mortgaged Properties that are secured in whole or in a
part by a Ground Lease and (ii) out-parcels, and is used and occupied for
commercial or multifamily residential purposes in accordance with applicable
law.

(uu)         Any material non-conformity with applicable zoning laws constitutes
a legal non-conforming use or structure that, in the event of casualty or
destruction, may be restored or repaired to the full extent of the use or
structure at the time of such casualty, or for which law and ordinance insurance
coverage has been obtained in amounts consistent with the standards utilized by
Seller.

(vv)         Neither Seller nor any affiliate thereof has any obligation to make
any capital contributions to the related Mortgagor under the Purchased Asset. 
The Purchased Asset was not originated for the sole purpose of financing the
construction of incomplete improvements on the related Mortgaged Property.

(ww)       The following statements are true with respect to the related
Mortgaged Property: (a) the Mortgaged Property is located on or adjacent to a
dedicated road or has access to an irrevocable easement permitting ingress and
egress and (b) the Mortgaged Property is served by public or private utilities,
water and sewer (or septic facilities) and otherwise appropriate for the use in
which the Mortgaged Property is currently being utilized.

(xx)          None of the Purchased Asset Documents contain any provision that
expressly excuses the related borrower from obtaining and maintaining insurance
coverage for acts of terrorism and, in circumstances where terrorism insurance
is not expressly required, the mortgagee is not prohibited from requesting that
the related borrower maintain such insurance, in each case, to the extent such
insurance coverage is generally available for like properties in such


--------------------------------------------------------------------------------


jurisdictions at commercially reasonable rates. Each Mortgaged Property is
insured by an “all-risk” casualty insurance policy that does not contain an
express exclusion for (or, alternatively, is covered by a separate policy that
insures against property damage resulting from) acts of terrorism.

(yy)         An appraisal of the related Mortgaged Property was conducted in
connection with the origination of such Purchased Asset (or in the case of a
Participation, the date of origination of the Underlying Mortgage Loan), and
such appraisal satisfied the guidelines in Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, in either case as in
effect on the date such Purchased Asset (or in the case of a Participation, the
Underlying Mortgage Loan) was originated.

Defined Terms

As used in this Exhibit:

The term “Allocated Loan Amount” shall mean, for each Mortgaged Property, the
portion of principal of the related Purchased Asset allocated to such Mortgaged
Property for certain purposes (including determining the release prices of
properties, if permitted) under such Purchased Asset as set forth in the related
loan documents.  There can be no assurance, and it is unlikely, that the
Allocated Loan Amounts represent the current values of individual Mortgaged
Properties, the price at which an individual Mortgaged Property could be sold in
the future to a willing buyer or the replacement cost of the Mortgaged
Properties.

The term “Anticipated Repayment Date” shall mean, with respect to any Purchased
Asset that is indicated on the Purchased Asset Schedule as having a Revised
Rate, the date upon which such Purchased Asset commences accruing interest at
such Revised Rate.

The term “Assignment of Leases” shall have the meaning specified in paragraph 10
of this Exhibit VI.

The term “Assignment of Mortgage” shall mean, with respect to any Mortgage, an
assignment of the mortgage, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
related property is located to reflect the assignment and pledge of the
Mortgage, subject to the terms, covenants and provisions of this Agreement.

The term “ARD Loan” shall mean any Purchased Asset that provides that if the
unamortized principal balance thereof is not repaid on its Anticipated Repayment
Date, such Purchased Asset will accrue Excess Interest at the rate specified in
the related Mortgage Note and the Mortgagor is required to apply excess monthly
cash flow generated by the related Mortgaged Property to the repayment of the
outstanding principal balance on such Purchased Asset.

The term “Due Date” shall mean the day of the month set forth in the related
Mortgage Note on which each monthly payment of interest and/or principal thereon
is scheduled to be first due.

 


--------------------------------------------------------------------------------


The term “Environmental Site Assessment” shall mean a Phase I environmental
report meeting the requirements of the American Society for Testing and
Materials, and, if in accordance with customary industry standards a reasonable
lender would require it, a Phase II environmental report, each prepared by a
licensed third party professional experienced in environmental matters.

The term “Excess Cash Flow” shall mean the cash flow from the Mortgaged Property
securing an ARD Loan after payments of interest (at the Mortgage Interest Rate)
and principal (based on the amortization schedule), and (a) required payments
for the tax and insurance fund and ground lease escrows fund, (b) required
payments for the monthly debt service escrows, if any, (c) payments to any other
required escrow funds and (d) payment of operating expenses pursuant to the
terms of an annual budget approved by the servicer and discretionary (lender
approved) capital expenditures.

The term “Excess Interest” shall mean any accrued and deferred interest on an
ARD Loan in accordance with the following terms.  Commencing on the respective
Anticipated Repayment Date each ARD Loan (pursuant to its existing terms or a
unilateral option, as defined in Treasury Regulations under Article 1001 of the
Code, in the Purchased Assets exercisable during the term of the Purchased
Asset) generally will bear interest at a fixed rate (the “Revised Rate”) per
annum equal to the Mortgage Interest Rate plus a percentage specified in the
related Mortgage Loan Documents.  Until the principal balance of each such
Purchased Asset has been reduced to zero (pursuant to its existing terms or a
unilateral option, as defined in Treasury Regulations under Article 1001 of the
Code, in the Purchased Assets exercisable during the term of the Mortgage Loan),
such Purchased Asset will only be required to pay interest at the Mortgage
Interest Rate and the interest accrued at the excess of the related Revised Rate
over the related Mortgage Interest Rate will be deferred (such accrued and
deferred interest and interest thereon, if any, is “Excess Interest”).

The term “Mortgage Interest Rate” shall mean the fixed rate, or the formula
applicable to determine the floating rate, of interest per annum that each
Purchased Asset bears as of the Purchase Date.

The term “Permitted Encumbrances” shall mean:

I.                                         the lien of current real property
taxes, water charges, sewer rents and assessments not yet delinquent or accruing
interest or penalties;

II.                                     covenants, conditions and restrictions,
rights of way, easements and other matters of public record acceptable to
mortgage lending institutions generally and referred to in the related
mortgagee’s title insurance policy;

III.                                 other matters to which like properties are
commonly subject and which are acceptable to mortgage lending institutions
generally, and

IV.                                 the rights of tenants, as tenants only,
whether under ground leases or space leases at the Mortgaged Property


--------------------------------------------------------------------------------


that together do not materially and adversely affect the related Mortgagor’s
ability to timely make payments on the related Purchased Asset, which do not
materially interfere with the benefits of the security intended to be provided
by the related Mortgage or the use, for the use currently being made, the
operation as currently being operated, enjoyment, value or marketability of such
Mortgaged Property, provided, however, that, for the avoidance of doubt,
Permitted Encumbrances shall exclude all pari passu, second, junior and
subordinated mortgages but shall not exclude mortgages that secure Purchased
Assets that are cross-collateralized with other Purchased Assets.

The term “Revised Rate” shall mean, with respect to those Purchased Assets on
the Purchased Asset Schedule indicated as having a revised rate, the increased
interest rate after the Anticipated Repayment Date (in the absence of a default)
for each applicable Purchased Asset, as calculated and as set forth in the
related Purchased Asset.


--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A JUNIOR INTEREST
IN A PERFORMING COMMERCIAL
MORTGAGE LOAN SECURED BY A FIRST LIEN ON
A MULTIFAMILY OR COMMERCIAL PROPERTY

(a)           The representations and warranties set forth in this Exhibit VI
regarding the senior mortgage loan from which the Purchased Asset is derived
shall be deemed incorporated herein in respect of such senior mortgage loan,
provided, however, that, in the event that such senior mortgage loan was not
originated by Seller or an Affiliate of Seller, Seller shall be deemed to be
making the representations set forth in this Exhibit VI with respect to such
senior mortgage loan to the best of Seller’s knowledge.

(b)           The information set forth in the Purchased Asset Schedule is
complete, true and correct in all material respects.

(c)           There exists no material default, breach, violation or event of
acceleration (and no event that, with the passage of time or the giving of
notice, or both, would constitute any of the foregoing) under the documents
evidencing or securing the Purchased Asset, in any such case to the extent the
same materially and adversely affects the value of the Purchased Asset and the
related underlying real property.

(d)           Except with respect to the enforceability of any provisions
requiring the payment of default interest, late fees, additional interest,
prepayment premiums or yield maintenance charges, neither the Purchased Asset
nor any of the related Purchased Asset Documents is subject to any right of
rescission, set-off, abatement, diminution, valid counterclaim or defense,
including the defense of usury, nor will the operation of any of the terms of
any such Purchased Asset Documents, or the exercise (in compliance with
procedures permitted under applicable law) of any right thereunder, render any
Purchased Asset Documents subject to any right of rescission, set-off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury (subject to anti-deficiency or one form of action laws and to bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditor’s rights generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law)), and no such right of
rescission, set-off, abatement, diminution, valid counterclaim or defense has
been asserted with respect thereto.

(e)           The Purchased Asset Documents have been duly and properly executed
by the originator of the Purchased Asset, and each is the legal, valid and
binding obligation of the parties thereto, enforceable in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,


--------------------------------------------------------------------------------


reorganization, receivership, moratorium or other laws relating to or affecting
the rights of creditors generally and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).  The Purchased Asset is not usurious.

(f)            The terms of the related Purchased Asset Documents have not been
impaired, waived, altered or modified in any material respect (other than by a
written instrument that is included in the related Purchased Asset File).

(g)           The assignment of the Purchased Asset constitutes the legal, valid
and binding assignment of such Purchased Asset from Seller to or for the benefit
of Buyer enforceable in accordance  with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium or other laws relating to or affecting the rights of creditors
generally and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

(h)           All representations and warranties in the Purchased Asset
Documents and in the underlying documents for the performing commercial mortgage
loan secured by a first lien on a multifamily or commercial property to which
such Purchased Asset relates are true and correct in all material respects.

(i)            The servicing and collection practices used by Seller for the
Purchased Asset have complied with applicable law in all material respects and
are consistent with those employed by prudent servicers of comparable Purchased
Assets.

(j)            Seller is not a debtor in any state or federal bankruptcy or
insolvency proceeding.

(k)           As of the Purchase Date, there is no payment default, giving
effect to any applicable notice and/or grace period, and there is no other
material default under any of the related Purchased Asset Documents, giving
effect to any applicable notice and/or grace period; no such material default or
breach has been waived by Seller or on its behalf or by Seller’s predecessors in
interest with respect to the Purchased Assets; and no event has occurred that,
with the passing of time or giving of notice would constitute a material default
or breach; provided, however, that the representations and warranties set forth
in this sentence do not cover any default, breach, violation or event of
acceleration that specifically pertains to or arises out of any subject matter
otherwise covered by any other representation or warranty made by Seller in this
Exhibit VI.  No Purchased Asset has been accelerated and no foreclosure or power
of sale proceeding has been initiated in respect of the related Mortgage. 
Seller has not waived any material claims against the related Mortgagor under
any non-recourse exceptions contained in the Mortgage Note.


--------------------------------------------------------------------------------


(l)            No Purchased Asset has been satisfied, canceled, subordinated
(except to the senior mortgage loan from which the Purchased Asset is derived),
released or rescinded, in whole or in part, and the related Mortgagor has not
been released, in whole or in part, from its obligations under any related
Purchased Asset Document.


--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A CMBS

(a)           The CMBS consists of pass-through certificates representing
beneficial ownership interests in one or more REMICs consisting of one or more
first lien mortgage loans secured by commercial and/or multifamily properties.

(b)           Immediately prior to the sale, transfer and assignment to Buyer
thereof, Seller had good and marketable title to, and was the sole owner and
holder of, such CMBS, and Seller is transferring such CMBS free and clear of any
and all liens, pledges, encumbrances, charges, security interests or any other
ownership interests of any nature encumbering such CMBS.

(c)           Seller has full right, power and authority to sell and assign such
CMBS and such CMBS has not been cancelled, satisfied or rescinded in whole or
part nor has any instrument been executed that would effect a cancellation,
satisfaction or rescission thereof.

(d)           Other than consents and approvals obtained as of the related
Purchase Date or those already granted in the related documents governing such
CMBS, no consent or approval by any Person is required in connection with
Buyer’s acquisition of such CMBS, for Buyer’s exercise of any rights or remedies
in respect of such CMBS or for Buyer’s sale or other disposition of such CMBS. 
No third party holds any “right of first refusal”, “right of first negotiation”,
“right of first offer”, purchase option, or other similar rights of any kind,
and no other impediment exists to any such transfer or exercise of rights or
remedies.

(e)           Upon consummation of the purchase contemplated to occur in respect
of such CMBS on the Purchase Date therefor, Seller will have validly and
effectively conveyed to Buyer all legal and beneficial interest in and to such
CMBS free and clear of any and all liens, pledges, encumbrances, charges,
security interests or any other ownership interests of any nature.

(f)            The CMBS is a physical security in registered form, or is in
book-entry form and held through the facilities of (a) The Depository Trust
Corporation in New York, New York, or (b) another clearing organization or
book-entry system reasonably acceptable to Buyer.

(g)           With respect to any CMBS that is a physical security, Seller has
delivered to Buyer or its designee such physical security, along with any and
all certificates and assignments necessary to transfer such security under the
issuing documents of such CMBS.

(h)           With respect to any CMBS registered with DTC or another clearing
organization, Seller has delivered to Buyer or its designee evidence of
re-registration to the securities intermediary in Buyer’s name on behalf of
Buyer.


--------------------------------------------------------------------------------


(i)            All information contained in the related Purchased Asset File (or
as otherwise provided to Buyer) in respect of such CMBS is accurate and complete
in all material respects.

(j)            As of the date of its issuance, such CMBS complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the issuance thereof including, without limitation, any
registration requirements of the Securities Act of 1933, as amended.

(k)           Except as included in the Purchased Asset File, there is no
document that by its terms modifies or affects the rights and obligations of the
holder of such CMBS, the terms of the related pooling and servicing agreement or
any other agreement relating to the CMBS, and, since issuance, there has been no
material change or waiver to any term or provision of any such document,
instrument or agreement.

(l)            There is no (i) monetary default, breach or violation of any
pooling and servicing agreement or other document governing or pertaining to
such CMBS, (ii) material non-monetary default, breach or violation of any such
agreement or other document or other document governing or pertaining to such
CMBS, or (iii) event that, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration under such documents and agreements.

(m)          No consent, approval, authorization or order of, or registration or
filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority over Seller is required for any transfer or
assignment of such CMBS.

(n)           Except as included in the Purchased Asset File, (i) no interest
shortfalls have occurred and no realized losses have been applied to any CMBS or
otherwise incurred with respect to any mortgage loan related to such CMBS nor
any class of CMBS issued under the same governing documents as any CMBS, and
(ii) Seller has no knowledge of any circumstances that could have a Material
Adverse Effect on the CMBS.

(o)           With respect to CMBS backed by a single mortgaged asset, there are
no circumstances or conditions with respect to the CMBS, the Underlying
Mortgaged Property or the related Mortgagor’s credit standing that can
reasonably be expected to have a Material Adverse Effect on the CMBS.

(p)           Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such CMBS
is or may become obligated.


--------------------------------------------------------------------------------


(q)           There is no material inaccuracy in any servicer report or trustee
report delivered to it (and, in turn, delivered pursuant to the terms of this
Agreement) in connection with such CMBS.

(r)            No servicer of the CMBS has made any advances, directly or
indirectly, with respect to the CMBS or to any mortgage loan relating to such
CMBS.


--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A CRE CDO

(a)           Immediately prior to the sale, transfer and assignment to Buyer
thereof, Seller had good and marketable title to, and was the sole owner and
holder of, such CRE CDO, and Seller is transferring such CRE CDO free and clear
of any and all liens, pledges, encumbrances, charges, security interests or any
other ownership interests of any nature encumbering such CRE CDO.

(b)           Seller has full right, power and authority to sell and assign such
CRE CDO and such CRE CDO has not been cancelled, satisfied or rescinded in whole
or part nor has any instrument been executed that would effect a cancellation,
satisfaction or rescission thereof.

(c)           Other than consents and approvals obtained as of the related
Purchase Date or those already granted in the related documents governing such
CRE CDO, no consent or approval by any Person is required in connection with
Buyer’s acquisition of such CRE CDO, for Buyer’s exercise of any rights or
remedies in respect of such CRE CDO or for Buyer’s sale or other disposition of
such CRE CDO.  No third party holds any “right of first refusal”, “right of
first negotiation”, “right of first offer”, purchase option, or other similar
rights of any kind, and no other impediment exists to any such transfer or
exercise of rights or remedies.

(d)           Upon consummation of the purchase contemplated to occur in respect
of such CRE CDO on the Purchase Date therefor, Seller will have validly and
effectively conveyed to Buyer all legal and beneficial interest in and to such
CRE CDO free and clear of any and all liens, pledges, encumbrances, charges,
security interests or any other ownership interests of any nature.

(e)           The CRE CDO is a physical security in registered form, or is in
book-entry form and held through the facilities of (a) The Depository Trust
Corporation in New York, New York, or (b) another clearing organization or
book-entry system reasonably acceptable to Buyer.

(f)            With respect to any CRE CDO that is a physical security, Seller
has delivered to Buyer or its designee such physical security, along with any
and all certificates and assignments necessary to transfer such security under
the issuing documents of such CRE CDO.

(g)           With respect to any CRE CDO registered with DTC or another
clearing organization, Seller has delivered to Buyer or its designee evidence of
re-registration to the securities intermediary in Buyer’s name on behalf of
Buyer.


--------------------------------------------------------------------------------


(h)           All information contained in the related Purchased Asset File (or
as otherwise provided to Buyer) in respect of such CRE CDO is accurate and
complete in all material respects.

(i)            To the knowledge of Seller, as of the date of its issuance, such
CRE CDO complied in all material respects with, or was exempt from, all
requirements of federal, state or local law relating to the issuance thereof
including, without limitation, any registration requirements of the Securities
Act of 1933, as amended.

(j)            Except as included in the Purchased Asset File, there is no
document that by its terms modifies or affects the rights and obligations of the
holder of such CRE CDO, the terms of the related pooling and servicing agreement
or any other agreement relating to the CRE CDO, and, since issuance, there has
been no material change or waiver to any term or provision of any such document,
instrument or agreement.

(k)           There is no (i) monetary default, breach or violation exists with
respect to any pooling and servicing agreement, indenture, or other document
governing or pertaining to such CRE CDO, (ii) material non-monetary default,
breach or violation exists with respect to any such agreement, indenture, or
other document governing or pertaining to such CRE CDO, or (iii) event that,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration
under such documents and agreements.

(l)            No consent, approval, authorization or order of, or registration
or filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority over Seller is required for any transfer or
assignment of such CRE CDO.

(m)          Except as included in the Purchased Asset File, (i) no interest
shortfalls have occurred and no realized losses have been applied to any CRE CDO
or otherwise incurred with respect to any mortgage loan related to such CRE CDO
nor any class of CRE CDO issued under the same governing documents as any CRE
CDO, and (ii) Seller has no knowledge of any circumstances that could have a
Material Adverse Effect on the CRE CDO.

(n)           Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such CRE
CDO is or may become obligated.

(o)           There is no material inaccuracy in any servicer report or trustee
report delivered to it (and, in turn, delivered pursuant to the terms of this
Agreement) in connection with such CRE CDO.

(p)           No fraudulent acts were committed by Seller in connection with its
acquisition of such CRE CDO.

(q)           No servicer of the CRE CDO has made any advances, directly or
indirectly, with respect to the CRE CDO or to any mortgage loan relating to such
CRE CDO.


--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES

RE: PURCHASED ASSETS CONSISTING OF MEZZANINE LOANS

(a)                                  The Mezzanine Loan is a performing
mezzanine loan secured by a pledge of all of the Capital Stock of a Mortgagor
that owns income producing commercial real estate.

(b)                                 As of the Purchase Date, such Mezzanine Loan
complies in all material respects with, or is exempt from, all requirements of
federal, state or local law relating to such Mezzanine Loan.

(c)                                  Immediately prior to the sale, transfer and
assignment to Buyer thereof, Seller had good and marketable title to, and was
the sole owner and holder of, such Mezzanine Loan, and Seller is transferring
such Mezzanine Loan free and clear of any and all liens, pledges, encumbrances,
charges, security interests or any other ownership interests of any nature
encumbering such Mezzanine Loan.  Upon consummation of the purchase contemplated
to occur in respect of such Mezzanine Loan on the Purchase Date therefor, Seller
will have validly and effectively conveyed to Buyer all legal and beneficial
interest in and to such Mezzanine Loan free and clear of any pledge, lien,
encumbrance or security interest.

(d)                                 No fraudulent acts were committed by Seller
in connection with its acquisition or origination of such Mezzanine Loan nor
were any fraudulent acts committed by any Person in connection with the
origination of such Mezzanine Loan.

(e)                                  All information contained in the related
Underwriting Package (or as otherwise provided to Buyer) in respect of such
Mezzanine Loan is accurate and complete in all material respects.

(f)                                    Except as included in the Underwriting
Package, Seller is not a party to any document, instrument or agreement, and
there is no document, that by its terms modifies or affects the rights and
obligations of any holder of such Mezzanine Loan and Seller has not consented to
any material change or waiver to any term or provision of any such document,
instrument or agreement and no such change or waiver exists.

(g)                                 Such Mezzanine Loan is presently
outstanding, the proceeds thereof have been fully and properly disbursed and,
except for amounts held in escrow by Seller, there is no requirement for any
future advances thereunder.

(h)                                 Seller has full right, power and authority
to sell and assign such Mezzanine Loan and such Mezzanine Loan or any related
Mezzanine Note has not been cancelled, satisfied or rescinded in whole or part
nor has any instrument been executed that would effect a cancellation,
satisfaction or rescission thereof.

(i)                                     Other than consents and approvals
obtained as of the related Purchase Date or those already granted in the
documentation governing such Mezzanine Loan (the “Mezzanine Loan Documents”), no
consent or approval by any Person is required in connection with Seller’s sale
and/or Buyer’s acquisition of such Mezzanine Loan, for Buyer’s exercise of any
rights or remedies in respect of such Mezzanine Loan or for Buyer’s sale, pledge
or other


--------------------------------------------------------------------------------


disposition of such Mezzanine Loan.  No third party holds any “right of first
refusal”, “right of first negotiation”, “right of first offer”, purchase option,
or other similar rights of any kind, and no other impediment exists to any such
transfer or exercise of rights or remedies.

(j)                                     The Mezzanine Collateral is secured by a
pledge of equity ownership interests in the related borrower under the
Underlying Mortgage Loan or a direct or indirect owner of the related borrower
and the security interest created thereby has been fully perfected in favor of
Seller as Mezzanine Lender.

(k)                                  The Underlying Property Owner has been duly
organized and is validly existing and in good standing under the laws of its
jurisdiction of organization, with requisite power and authority to own its
assets and to transact the business in which it is now engaged, the sole purpose
of the Underlying Property Owner under its organizational documents is to own,
finance, sell or otherwise manage the Properties and to engage in any and all
activities related or incidental thereto, and the Mortgaged Properties
constitute the sole assets of the Underlying Property Owner.

(l)                                     The Underlying Property Owner has good
and marketable title to the Underlying Mortgaged Property, no claims under the
title policies insuring the Underlying Property Owner’s title to the Properties
have been made, and the Underlying Property Owner has not received any written
notice regarding any material violation of any easement, restrictive covenant or
similar instrument affecting the Underlying Mortgaged Property.

(m)                               The representations and warranties made by the
borrower (the “Mezzanine Borrower”) in the Mezzanine Loan Documents were true
and correct in all material respects as of the date such representations and
warranties were stated to be true therein, and there has been no adverse change
with respect to the Mezzanine Loan, the Mezzanine Borrower, the Underlying
Mortgaged Property or the Underlying Property Owner that would render any such
representation or warranty not true or correct in any material respect as of the
Purchase Date.

(n)                                 The Mezzanine Loan Documents provide for the
acceleration of the payment of the unpaid principal balance of the Mezzanine
Loan if (i) the related borrower voluntarily transfers or encumbers all or any
portion of any related Mezzanine Collateral, or (ii) any direct or indirect
interest in the related borrower is voluntarily transferred or assigned, other
than, in each case, as permitted under the terms and conditions of the related
loan documents.

(o)                                 Pursuant to the terms of the Mezzanine Loan
Documents: (a) no material terms of any related Mortgage may be waived,
canceled, subordinated or modified in any material respect and no material
portion of such Mortgage or the Underlying Mortgaged Property may be released
without the consent of the holder of the Mezzanine Loan; (b) no material action
may be taken by the Underlying Property Owner with respect to the Underlying
Mortgaged Property without the consent of the holder of the Mezzanine Loan; (c)
the holder of the Mezzanine Loan is entitled to approve the budget of the
Underlying Property Owner as it relates to the Underlying Mortgaged Property;
and (d) the holder of the Mezzanine Loan’s consent is required prior to the
Underlying Property Owner incurring any additional indebtedness.


--------------------------------------------------------------------------------


(p)                                 There is no (i) monetary default, breach or
violation with respect to such Mezzanine Loan, the Underlying Mortgage Loan or
any other obligation of the owner of the Underlying Mortgaged Property (the
“Underlying Property Owner”), (ii) material non-monetary default, breach or
violation with respect to such Mezzanine Loan, the Underlying Mortgage Loan or
any other obligation of the Underlying Property Owner or (iii) event which, with
the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration.

(q)                                 No default or event of default has occurred
under any agreement pertaining to any lien or other interest that ranks pari
passu with or senior to the interests of the holder of such Mezzanine Loan or
with respect to any Underlying Mortgage Loan or other indebtedness in respect of
the related Underlying Mortgaged Property and there is no provision in any
agreement related to any such lien, interest or loan which would provide for any
increase in the principal amount of any such lien, other interest or loan.

(r)                                    Seller’s security interest in the
Mezzanine Loan is covered by a UCC-9 insurance policy (the “UCC-9 Policy”) in
the maximum principal amount of the Mezzanine Loan insuring that the related
pledge is a valid first priority lien on the collateral pledged in respect of
such Mezzanine Loan (the “Mezzanine Collateral”), subject only to the exceptions
stated therein (or a pro forma title policy or marked up title insurance
commitment on which the required premium has been paid exists which evidences
that such UCC-9 Policy will be issued), such UCC-9 Policy (or, if it has yet to
be issued, the coverage to be provided thereby) is in full force and effect, no
material claims have been made thereunder and no claims have been paid
thereunder, Seller has not done, by act or omission, anything that would
materially impair the coverage under the UCC-9 Policy and as of the Purchase
Date, the UCC-9 Policy (or, if it has yet to be issued, the coverage to be
provided thereby) will inure to the benefit of Buyer without the consent of or
notice to the insurer.

(s)                                  The Mezzanine Loan, and each party involved
in the origination of the Mezzanine Loan, complied as of the date of origination
with, or was exempt from, applicable state or federal laws, regulations and
other requirements pertaining to usury.

(t)                                    Seller has delivered to Buyer or its
designee the original promissory note made in respect of such Mezzanine Loan,
together with an original assignment thereof executed by Seller in blank.

(u)                                 Seller has not received any written notice
that the Mezzanine Loan may be subject to reduction or disallowance for any
reason, including without limitation, any setoff, right of recoupment, defense,
counterclaim or impairment of any kind.

(v)                                 Seller has no obligation to make loans to,
make guarantees on behalf of, or otherwise extend credit to, or make any of the
foregoing for the benefit of, the Mezzanine Borrower or any other person under
or in connection with the Mezzanine Loan.

(w)                               The servicing and collection practices used by
the servicer of the Mezzanine Loan, and the origination practices of the related
originator, have been in all respects legal, proper and prudent and have met
customary industry standards by prudent institutional


--------------------------------------------------------------------------------


commercial mezzanine lenders and mezzanine loan servicers except to the extent
that, in connection with its origination, such standards were modified as
reflected in the documentation delivered to Buyer.

(x)                                   If applicable, the ground lessor consented
to and acknowledged that (i) the Mezzanine Loan is permitted / approved,
(ii) any foreclosure of the Mezzanine Loan and related change in ownership of
the ground lessee will not require the consent of the ground lessor or
constitute a default under the ground lease, (iii) copies of default notices
would be sent to Mezzanine Lender and (iv) it would accept cure from Mezzanine
Lender on behalf of the ground lessee.

(y)                                 To the extent the Buyer was granted a
security interest with respect to the Mezzanine Loan, such interest (i) was
given for due consideration, (ii) has attached, (iii) is perfected, (iv) is a
first priority Lien, and (v) has been appropriately assigned to the Buyer by the
Underlying Property Owner.

(z)                                   No consent, approval, authorization or
order of, or registration or filing with, or notice to, any court or
governmental agency or body having jurisdiction or regulatory authority is
required for any transfer or assignment by the holder of such Mezzanine Loan.

(aa)                            Seller has not received written notice of any
outstanding liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind for which the
holder of such Mezzanine Loan is or may become obligated.

(bb)                          Seller has not advanced funds, or knowingly
received any advance of funds from a party other than the borrower relating to
such Mezzanine Loan, directly or indirectly, for the payment of any amount
required by such Mezzanine Loan.

(cc)                            All real estate taxes and governmental
assessments, or installments thereof, which would be a lien on any related
Underlying Mortgaged Property and that prior to the Purchase Date for the
related Purchased Asset have become delinquent in respect of such Underlying
Mortgaged Property have been paid, or an escrow of funds in an amount sufficient
to cover such payments has been established.  For purposes of this
representation and warranty, real estate taxes and governmental assessments and
installments thereof shall not be considered delinquent until the earlier of
(a) the date on which interest and/or penalties would first be payable thereon
and (b) the date on which enforcement action is entitled to be taken by the
related taxing authority.

(dd)                          As of the Purchase Date for the related Purchased
Asset, each related Underlying Mortgaged Property was free and clear of any
material damage (other than deferred maintenance for which escrows were
established at origination) that would affect materially and adversely the value
of such Underlying Mortgaged Property as security for the related Underlying
Mortgage Loan and there was no proceeding pending or, based solely upon the
delivery of written notice thereof from the appropriate condemning authority,
threatened for the total or partial condemnation of such Underlying Mortgaged
Property.


--------------------------------------------------------------------------------


(ee)                            As of the Purchase Date of the Mezzanine Loan,
all insurance coverage required under the Mezzanine Loan Documents and/or any
Mortgage Loan related to the Underlying Mortgaged Property, which insurance
covered such risks as were customarily acceptable to prudent commercial and
multifamily mortgage lending institutions lending on the security of property
comparable to the related Underlying Mortgaged Property in the jurisdiction in
which such Underlying Mortgaged Property is located, and with respect to a fire
and extended perils insurance policy, is in an amount (subject to a customary
deductible) at least equal to the lesser of (i) the replacement cost of
improvements located on such Underlying Mortgaged Property, or (ii) the
outstanding principal balance of the Underlying Mortgage Loan, and in any event,
the amount necessary to prevent operation of any co-insurance provisions; and,
except if such Underlying Mortgaged Property is operated as a mobile home park,
is also covered by business interruption or rental loss insurance, in an amount
at least equal to 12 months of operations of the related Underlying Mortgaged
Property, all of which was in full force and effect with respect to each related
Underlying Mortgaged Property; and, as of the Purchase Date for the related
Purchased Asset, all insurance coverage required under the Mezzanine Loan
Documents and/or any Underlying Mortgage Loan related to the Underlying
Mortgaged Property, which insurance covers such risks and is in such amounts as
are customarily acceptable to prudent commercial and multifamily mortgage
lending institutions lending on the security of property comparable to the
related Underlying Mortgaged Property in the jurisdiction in which such
Underlying Mortgaged Property is located, is in full force and effect with
respect to each related Underlying Mortgaged Property; all premiums due and
payable through the Purchase Date for the related Purchased Asset have been
paid; and no notice of termination or cancellation with respect to any such
insurance policy has been received by Seller; and except for certain amounts not
greater than amounts which would be considered prudent by an institutional
commercial and/or multifamily mortgage lender with respect to a similar mortgage
loan and which are set forth in the Mezzanine Loan Documents and/or any
Underlying Mortgage Loan related to the Underlying Mortgaged Property, any
insurance proceeds in respect of a casualty loss, will be applied either (i) to
the repair or restoration of all or part of the related Underlying Mortgaged
Property or (ii) the reduction of the outstanding principal balance of the
Underlying Mortgage Loan, subject in either case to requirements with respect to
leases at the related Underlying Mortgaged Property and to other exceptions
customarily provided for by prudent institutional lenders for similar loans. 
The Underlying Mortgaged Property is also covered by comprehensive general
liability insurance against claims for personal and bodily injury, death or
property damage occurring on, in or about the related Underlying Mortgaged
Property, in an amount customarily required by prudent institutional lenders. 
An architectural or engineering consultant has performed an analysis of the
Underlying Mortgaged Properties located in seismic zone 3 or 4 in order to
evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the Underlying
Mortgaged Property in the event of an earthquake.  In such instance, the PML was
based on a 475 year lookback with a 10% probability of exceedance in a 50 year
period.  If the resulting report concluded that the PML would exceed 20% of the
amount of the replacement costs of the improvements, earthquake insurance on
such Underlying Mortgaged Property was obtained by an insurer rated at least
A-:V by A.M. Best Company or “BBB-” (or the equivalent) from S&P and Fitch or
“Baa3” (or the equivalent) from Moody’s.  If the Underlying Mortgaged Property
is located in Florida or within 25 miles of the coast of Texas, Louisiana,
Mississippi, Alabama, Georgia, North Carolina or South Carolina such Underlying
Mortgaged Property is insured by


--------------------------------------------------------------------------------


windstorm insurance in an amount at least equal to the lesser of (i) the
outstanding principal balance of such Underlying Mortgage Loan and (ii) 100% of
the full insurable value, or 100% of the replacement cost, of the improvements
located on the related Underlying Mortgaged Property.

(ff)                                The insurance policies contain a standard
Mortgagee clause naming the Mortgagee, its successors and assigns as loss payee,
in the case of a property insurance policy, and additional insured in the case
of a liability insurance policy and provide that they are not terminable without
30 days prior written notice to the Mortgagee (or, with respect to non-payment,
10 days prior written notice to the Mortgagee) or such lesser period as
prescribed by applicable law.  Each Mortgage requires that the Mortgagor
maintain insurance as described above or permits the Mortgagee to require
insurance as described above, and permits the Mortgagee to purchase such
insurance at the Mortgagor’s expense if Mortgagor fails to do so.

(gg)                          There is no material and adverse environmental
condition or circumstance affecting the Underlying Mortgaged Property; there is
no material violation of any applicable Environmental Law with respect to the
Underlying Mortgaged Property; neither Seller nor the Underlying Property Owner
has taken any actions which would cause the Underlying Mortgaged Property not to
be in compliance with all applicable Environmental Laws; the Underlying Mortgage
Loan documents require the borrower to comply with all Environmental Laws; and
each Mortgagor has agreed to indemnify the Mortgagee for any losses resulting
from any material, adverse environmental condition or failure of the Mortgagor
to abide by such Environmental Laws or has provided environmental insurance.

(hh)                          No borrower under the Mezzanine Loan nor any
Mortgagor under any Underlying Mortgage Loan is a debtor in any state or federal
bankruptcy or insolvency proceeding.

(ii)                                  Each related Underlying Mortgaged Property
was inspected by or on behalf of the related originator or an affiliate during
the 12 month period prior to the related origination date.

(jj)                                  There are no material violations of any
applicable zoning ordinances, building codes and land laws applicable to the
Underlying Mortgaged Property or the use and occupancy thereof which (i) are not
insured by an ALTA lender’s title insurance policy (or a binding commitment
therefor), or its equivalent as adopted in the applicable jurisdiction, or a law
and ordinance insurance policy or (ii) would have a material adverse effect on
the value, operation or net operating income of the Underlying Mortgaged
Property.  The Mezzanine Loan Documents and the Underlying Mortgage Loan
documents require the Underlying Mortgaged Property to comply with all
applicable laws and ordinances.

(kk)                            None of the material improvements which were
included for the purposes of determining the appraised value of any related
Underlying Mortgaged Property at the time of the origination of the Mezzanine
Loan or any related Underlying Mortgage Loan lies outside of the boundaries and
building restriction lines of such property (except Underlying Mortgaged
Properties which are legal non-conforming uses), to an extent which would have a
material adverse affect on the value of the Underlying Mortgaged Property or the
related Mortgagor’s use


--------------------------------------------------------------------------------


and operation of such Underlying Mortgaged Property (unless affirmatively
covered by title insurance) and no improvements on adjoining properties
encroached upon such Underlying Mortgaged Property to any material and adverse
extent (unless affirmatively covered by title insurance).

(ll)                                  As of the Purchase Date for the related
Purchased Asset, there was no pending action, suit or proceeding, or
governmental investigation of which Seller, the Mezzanine Borrower or the
Underlying Property Owner has received notice, against the Mortgagor or the
related Underlying Mortgaged Property the adverse outcome of which could
reasonably be expected to materially and adversely affect the Mezzanine Loan or
the Underlying Mortgage Loan.

(mm)                      The improvements located on the Underlying Mortgaged
Property are either not located in a federally designated special flood hazard
area or, if so located, the Mortgagor is required to maintain or the Mortgagee
maintains, flood insurance with respect to such improvements and such policy is
in full force and effect in an amount no less than the lesser of (i) the
original principal balance of the Underlying Mortgage Loan, (ii) the value of
such improvements on the related Underlying Mortgaged Property located in such
flood hazard area or (iii) the maximum allowed under the related federal flood
insurance program.

(nn)                          Except for Mortgagors under Underlying Mortgage
Loans the Underlying Mortgaged Property with respect to which includes a Ground
Lease, the related Mortgagor (or its affiliate) has title in the fee simple
interest in each related Underlying Mortgaged Property.

(oo)                          The related Underlying Mortgaged Property is not
encumbered, and none of the Mezzanine Loan Documents or any Underlying Mortgage
Loan documents permits the related Underlying Mortgaged Property to be
encumbered subsequent to the Purchase Date of the related Purchased Asset
without the prior written consent of the holder thereof, by any lien securing
the payment of money junior to or of equal priority with, or superior to, the
lien of the related Mortgage (other than Title Exceptions, taxes, assessments
and contested mechanics and materialmens liens that become payable after such
Purchase Date).

(pp)                          Each related Underlying Mortgaged Property
constitutes one or more complete separate tax lots (or the related Mortgagor has
covenanted to obtain separate tax lots and a Person has indemnified the
Mortgagee for any loss suffered in connection therewith or an escrow of funds in
an amount sufficient to pay taxes resulting from a breach thereof has been
established) or is subject to an endorsement under the related title insurance
policy.

(qq)                          An appraisal of the related Underlying Mortgaged
Property was conducted in connection with the origination of the Underlying
Mortgage Loan; and such appraisal satisfied either (A) the requirements of the
“Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation, or (B) the guidelines in
Title XI of the Financial Institutions Reform, Recovery and Enforcement Act or
1989, in either case as in effect on the date such Underlying Mortgage Loan was
originated.


--------------------------------------------------------------------------------


(rr)                                The related Underlying Mortgaged Property is
served by public utilities, water and sewer (or septic facilities) and otherwise
appropriate for the use in which the Underlying Mortgaged Property is currently
being utilized.

(ss)                            With respect to each related Underlying
Mortgaged Property consisting of a Ground Lease, Seller represents and warrants
the following with respect to the related Ground Lease:

I.                                         Such Ground Lease or a memorandum
thereof has been or will be duly recorded no later than 30 days after the
Purchase Date of the related Purchased Asset and such Ground Lease permits the
interest of the lessee thereunder to be encumbered by the related Mortgage or,
if consent of the lessor thereunder is required, it has been obtained prior to
the Purchase Date.

II.                                     Upon the foreclosure of the Underlying
Mortgage Loan (or acceptance of a deed in lieu thereof), the Mortgagor’s
interest in such Ground Lease is assignable to the Mortgagee under the leasehold
estate and its assigns without the consent of the lessor thereunder (or, if any
such consent is required, it has been obtained prior to the Purchase Date).

III.                                 Such Ground Lease may not be amended,
modified, canceled or terminated without the prior written consent of the
Mortgagee and any such action without such consent is not binding on the
Mortgagee, its successors or assigns, except termination or cancellation if (i)
an event of default occurs under the Ground Lease, (ii) notice thereof is
provided to the Mortgagee and (iii) such default is curable by the Mortgagee as
provided in the Ground Lease but remains uncured beyond the applicable cure
period.

IV.                                 Such Ground Lease is in full force and
effect, there is no material default under such Ground Lease, and there is no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a material default under such Ground
Lease.

V.                                     The Ground Lease or ancillary agreement
between the lessor and the lessee requires the lessor to give notice of any
default by the lessee to the Mortgagee.  The Ground Lease or ancillary agreement
further provides that no notice given is effective against the Mortgagee unless
a copy has been given to the Mortgagee in a manner described in the Ground Lease
or ancillary agreement.

VI.                                 The Ground Lease (i) is not subject to any
liens or encumbrances superior to, or of equal priority with, the Mortgage,
subject, however, to only the Title Exceptions or (ii) is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Underlying Mortgaged Property is subject.

VII.                             A Mortgagee is permitted a reasonable
opportunity (including, where necessary, sufficient time to gain possession of
the interest of the lessee under the Ground Lease) to cure any curable default
under such Ground Lease before the lessor thereunder may terminate such Ground
Lease.

VIII.                         Such Ground Lease has an original term (together
with  any extension options, whether or not currently exercised, set forth
therein all of which can be exercised by the


--------------------------------------------------------------------------------


Mortgagee if the Mortgagee acquires the lessee’s rights under the Ground Lease)
that extends not less than 20 years beyond the stated maturity date.

IX.                                Under the terms of such Ground Lease, any
estoppel or consent letter received by the Mortgagee from the lessor, and the
related Mortgage, taken together, any related insurance proceeds or condemnation
award (other than in respect of a total or substantially total loss or taking)
will be applied either to the repair or restoration of all or part of the
related Underlying Mortgaged Property, with the Mortgagee or a trustee appointed
by it having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment or defeasance of the outstanding
principal balance of the Underlying Mortgage Loan, together with any accrued
interest (except in cases where a different allocation would not be viewed as
commercially unreasonable by any commercial mortgage lender, taking into account
the relative duration of the Ground Lease and the related Mortgage and the ratio
of the market value of the related Underlying Mortgaged Property to the
outstanding principal balance of such Underlying Mortgage Loan).

X.                                    The Ground Lease does not impose any
restrictions on subletting that would be viewed as commercially unreasonable by
a prudent commercial lender.

XI.                                The ground lessor under such Ground Lease is
required to enter into a new lease upon termination of the Ground Lease for any
reason, including the rejection of the Ground Lease in bankruptcy.


--------------------------------------------------------------------------------


 

REPRESENTATIONS AND WARRANTIES
RE: PURCHASED ASSETS CONSISTING
OF MEZZANINE PARTICIPATIONS

(a)           The Mezzanine Participation is a senior participation interest in
a Mezzanine Loan.

(b)           As of the Purchase Date, the Mezzanine Participation complies in
all material respects with, or is exempt from, all requirements of federal,
state or local law relating to the Mezzanine Participation.

(c)           Immediately prior to the sale, transfer and assignment to Buyer
thereof, Seller had good and marketable title to, and was the sole owner and
holder of, the Mezzanine Participation, and Seller is transferring the Mezzanine
Participation free and clear of any and all liens, pledges, encumbrances,
charges, security interests or any other ownership interests of any nature
encumbering the Mezzanine Participation.  Upon consummation of the purchase
contemplated to occur in respect of the Mezzanine Participation on the Purchase
Date therefor, Seller will have validly and effectively conveyed to Buyer all
legal and beneficial interest in and to the Mezzanine Participation free and
clear of any pledge, lien, encumbrance or security interest.

(d)           No fraudulent acts were committed by Seller in connection with its
acquisition or origination of the Mezzanine Participation nor were any
fraudulent acts committed by any Person in connection with the origination of
the Mezzanine Participation.

(e)           All information contained in the related Underwriting Package (or
as otherwise provided to Buyer) in respect of the Mezzanine Participation is
accurate and complete in all material respects.

(f)            Seller has full right, power and authority to sell and assign the
Mezzanine Participation and the Mezzanine Participation has not been cancelled,
satisfied or rescinded in whole or part nor has any instrument been executed
that would effect a cancellation, satisfaction or rescission thereof.

(g)           Other than consents and approvals obtained as of the related
Purchase Date, no consent or approval by any Person is required in connection
with Seller’s sale and/or Buyer’s acquisition of the Mezzanine Participation,
for Buyer’s exercise of any rights or remedies in respect of the Mezzanine
Participation or for Buyer’s sale, pledge or other disposition of the Mezzanine
Participation.  No third party holds any “right of first refusal”, “right of
first negotiation”, “right of first offer”, purchase option, or other similar
rights of any kind, and no other impediment exists to any such transfer or
exercise of rights or remedies.

(h)           No consent, approval, authorization or order of, or registration
or filing with, or notice to, any court or governmental agency or body having
jurisdiction or regulatory authority is required for any transfer or assignment
by the holder of the Mezzanine Participation.


--------------------------------------------------------------------------------


(i)            Seller has delivered to Buyer or its designee the original
promissory note, certificate or other similar indicia of ownership of the
Mezzanine Participation, however denominated, together with an original
assignment thereof, executed by Seller in blank, or, with respect to a
participation interest, reissued in Buyer’s name (or such other name as
designated by the Buyer).

(j)            No (i) monetary default, breach or violation exists with respect
to any agreement or other document governing or pertaining to the Mezzanine
Participation, (ii) material non-monetary default, breach or violation exists
with respect to the Mezzanine Participation, or (iii) event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration.

(k)           The Mezzanine Participation has not been and shall not be deemed
to be a Security within the meaning of the Securities Act of 1933, as amended or
the Securities Exchange Act of 1934, as amended.

(l)            Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of the
Mezzanine Participation is or may become obligated.

(m)          No issuer of the Mezzanine Participation is a debtor in any state
or federal bankruptcy or insolvency proceeding.

(n)           With respect to the Mezzanine Participation, except as set forth
in the related documents delivered to Buyer, the terms of the related documents
have not been waived, modified, altered, satisfied, impaired, canceled,
subordinated or rescinded in any manner which materially interferes with the
security intended to be provided by such documents and no such waiver,
modification, alteration, satisfaction, impairment, cancellation, subordination
or recission has occurred since the date upon which the due diligence file
related to the Mezzanine Participation was delivered to Buyer or its designee.

(o)           With respect to the related Mezzanine Loan, the related Mezzanine
Loan documents require the Mezzanine Borrower to provide the Mezzanine Lender
with certain financial information at the times required under the related
Mezzanine Loan documents.

(p)           The Mezzanine Loan is secured by a pledge of equity ownership
interests in the related borrower under the Underlying Mortgage Loan or a direct
or indirect owner of the related borrower.

(q)           As of the Purchase Date, the related Mezzanine Loan complies in
all material respects with, or is exempt from, all requirements of federal,
state or local law relating to the related Mezzanine Loan.

(r)            All information contained in the related Underwriting Package (or
as otherwise provided to Buyer) in respect of the related Mezzanine Loan is
accurate and complete in all material respects.


--------------------------------------------------------------------------------


(s)           Except as included in the Underwriting Package, Seller is not a
party to any document, instrument or agreement, and there is no document, that
by its terms modifies or affects the rights and obligations of any holder of the
Mezzanine Participation or the related Mezzanine Loan and Seller has not
consented to any material change or waiver to any term or provision of any such
document, instrument or agreement and no such change or waiver exists.

(t)            The related Mezzanine Loan is presently outstanding, the proceeds
thereof have been fully and properly disbursed and, except for amounts held in
escrow, there is no requirement for any future advances thereunder.

(u)           The Underlying Property Owner has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, with requisite power and authority to own its assets and to
transact the business in which it is now engaged, the sole purpose of the
Underlying Property Owner under its organizational documents is to own, finance,
sell or otherwise manage the Properties and to engage in any and all activities
related or incidental thereto, and the Mortgaged Properties constitute the sole
assets of the Underlying Property Owner.

(v)           The Underlying Property Owner has good and marketable title to the
Underlying Mortgaged Property, no claims under the title policies insuring the
Underlying Property Owner’s title to the Properties have been made, and the
Underlying Property Owner has not received any written notice regarding any
material violation of any easement, restrictive covenant or similar instrument
affecting the Underlying Mortgaged Property.

(w)          The representations and warranties made by the borrower (the
“Mezzanine Borrower”) in the Mezzanine Loan Documents were true and correct in
all material respects as of the date such representations and warranties were
stated to be true therein, and there has been no adverse change with respect to
the Mezzanine Loan, the Mezzanine Borrower, the Underlying Mortgaged Property or
the Underlying Property Owner that would render any such representation or
warranty not true or correct in any material respect as of the Purchase Date.

(x)            The Mezzanine Loan Documents provide for the acceleration of the
payment of the unpaid principal balance of the Mezzanine Loan if (i) the related
borrower voluntarily transfers or encumbers all or any portion of any related
Mezzanine Collateral, or (ii) any direct or indirect interest in the related
borrower is voluntarily transferred or assigned, other than, in each case, as
permitted under the terms and conditions of the related loan documents.

(y)           Pursuant to the terms of the Mezzanine Loan Documents: (a) no
material terms of any related Mortgage may be waived, canceled, subordinated or
modified in any material respect and no material portion of such Mortgage or the
Underlying Mortgaged Property may be released without the consent of the holder
of the Mezzanine Loan; (b) no material action may be taken by the Underlying
Property Owner with respect to the Underlying Mortgaged Property without the
consent of the holder of the Mezzanine Loan; (c) the holder of the Mezzanine
Loan is entitled to approve the budget of the Underlying Property Owner as it
relates to the Underlying Mortgaged Property; and (d) the holder of the
Mezzanine Loan’s consent is required prior to the Underlying Property Owner
incurring any additional indebtedness.


--------------------------------------------------------------------------------


(z)            There is no (i) monetary default, breach or violation with
respect to such Mezzanine Loan, the Underlying Mortgage Loan or any other
obligation of the owner of the Underlying Mortgaged Property (the “Underlying
Property Owner”), (ii) material non-monetary default, breach or violation with
respect to such Mezzanine Loan, the Underlying Mortgage Loan or any other
obligation of the Underlying Property Owner or (iii) event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration.

(aa)         No default or event of default has occurred under any agreement
pertaining to any lien or other interest that ranks pari passu with or senior to
the interests of the Mezzanine Participation or the holder of the related
Mezzanine Loan or with respect to any Underlying Mortgage Loan or other
indebtedness in respect of the related Underlying Mortgaged Property and there
is no provision in any agreement related to any such lien, interest or loan
which would provide for any increase in the principal amount of any such lien,
other interest or loan.

(bb)         Seller’s security interest in the Mezzanine Loan is covered by a
UCC-9 insurance policy (the “UCC-9 Policy”) in the maximum principal amount of
the Mezzanine Loan insuring that the related pledge is a valid first priority
lien on the collateral pledged in respect of such Mezzanine Loan (the “Mezzanine
Collateral”), subject only to the exceptions stated therein (or a pro forma
title policy or marked up title insurance commitment on which the required
premium has been paid exists which evidences that such UCC-9 Policy will be
issued), such UCC-9 Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, no material claims have been made
thereunder and no claims have been paid thereunder, Seller has not done, by act
or omission, anything that would materially impair the coverage under the UCC-9
Policy and as of the Purchase Date, the UCC-9 Policy (or, if it has yet to be
issued, the coverage to be provided thereby) will inure to the benefit of Buyer
without the consent of or notice to the insurer.

(cc)         The Mezzanine Loan, and each party involved in the origination of
the Mezzanine Loan, complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

(dd)         Seller has not received any written notice that the Mezzanine Loan
may be subject to reduction or disallowance for any reason, including without
limitation, any setoff, right of recoupment, defense, counterclaim or impairment
of any kind.

(ee)         Seller has no obligation to make loans to, make guarantees on
behalf of, or otherwise extend credit to, or make any of the foregoing for the
benefit of, the Mezzanine Borrower or any other person under or in connection
with the Mezzanine Loan.

(ff)           The servicing and collection practices used by the servicer of
the Mezzanine Loan, and the origination practices of the related originator,
have been in all respects legal, proper and prudent and have met customary
industry standards by prudent institutional commercial mezzanine lenders and
mezzanine loan servicers except to the extent that, in connection with its
origination, such standards were modified as reflected in the documentation
delivered to Buyer.


--------------------------------------------------------------------------------


(gg)         If applicable, the ground lessor consented to and acknowledged that
(i) the Mezzanine Loan is permitted / approved, (ii) any foreclosure of the
Mezzanine Loan and related change in ownership of the ground lessee will not
require the consent of the ground lessor or constitute a default under the
ground lease, (iii) copies of default notices would be sent to Mezzanine Lender
and (iv) it would accept cure from Mezzanine Lender on behalf of the ground
lessee.

(hh)         To the extent the Buyer was granted a security interest with
respect to the Mezzanine Loan, such interest (i) was given for due
consideration, (ii) has attached, (iii) is perfected, (iv) is a first priority
Lien, and (v) has been appropriately assigned to the Buyer by the Underlying
Property Owner.

(ii)           Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such
Mezzanine Loan is or may become obligated.

(jj)           Seller has not advanced funds, or knowingly received any advance
of funds from a party other than the borrower relating to such Mezzanine Loan,
directly or indirectly, for the payment of any amount required by such Mezzanine
Loan.

(kk)         All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on any related Underlying Mortgaged Property and
that prior to the Purchase Date for the related Purchased Asset have become
delinquent in respect of such Underlying Mortgaged Property have been paid, or
an escrow of funds in an amount sufficient to cover such payments has been
established.  For purposes of this representation and warranty, real estate
taxes and governmental assessments and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.

(ll)           As of the Purchase Date for the related Purchased Asset, each
related Underlying Mortgaged Property was free and clear of any material damage
(other than deferred maintenance for which escrows were established at
origination) that would affect materially and adversely the value of such
Underlying Mortgaged Property as security for the related Underlying Mortgage
Loan and there was no proceeding pending or, based solely upon the delivery of
written notice thereof from the appropriate condemning authority, threatened for
the total or partial condemnation of such Underlying Mortgaged Property.

(mm)       As of the date of origination of the Mezzanine Loan, all insurance
coverage required under the Mezzanine Loan Documents and/or any Mortgage Loan
related to the Underlying Mortgaged Property, which insurance covered such risks
as were customarily acceptable to prudent commercial and multifamily mortgage
lending institutions lending on the security of property comparable to the
related Underlying Mortgaged Property in the jurisdiction in which such
Underlying Mortgaged Property is located, and with respect to a fire and
extended perils insurance policy, is in an amount (subject to a customary
deductible) at least equal to the lesser of (i) the replacement cost of
improvements located on such Underlying Mortgaged


--------------------------------------------------------------------------------


Property, or (ii) the outstanding principal balance of the Underlying Mortgage
Loan, and in any event, the amount necessary to prevent operation of any
co-insurance provisions; and, except if such Underlying Mortgaged Property is
operated as a mobile home park, is also covered by business interruption or
rental loss insurance, in an amount at least equal to 12 months of operations of
the related Underlying Mortgaged Property, all of which was in full force and
effect with respect to each related Underlying Mortgaged Property; and, as of
the Purchase Date for the related Purchased Asset, all insurance coverage
required under the Mezzanine Loan Documents and/or any Underlying Mortgage Loan
related to the Underlying Mortgaged Property, which insurance covers such risks
and is in such amounts as are customarily acceptable to prudent commercial and
multifamily mortgage lending institutions lending on the security of property
comparable to the related Underlying Mortgaged Property in the jurisdiction in
which such Underlying Mortgaged Property is located, is in full force and effect
with respect to each related Underlying Mortgaged Property; all premiums due and
payable through the Purchase Date for the related Purchased Asset have been
paid; and no notice of termination or cancellation with respect to any such
insurance policy has been received by Seller; and except for certain amounts not
greater than amounts which would be considered prudent by an institutional
commercial and/or multifamily mortgage lender with respect to a similar mortgage
loan and which are set forth in the Mezzanine Loan Documents and/or any
Underlying Mortgage Loan related to the Underlying Mortgaged Property, any
insurance proceeds in respect of a casualty loss, will be applied either (i) to
the repair or restoration of all or part of the related Underlying Mortgaged
Property or (ii) the reduction of the outstanding principal balance of the
Underlying Mortgage Loan, subject in either case to requirements with respect to
leases at the related Underlying Mortgaged Property and to other exceptions
customarily provided for by prudent institutional lenders for similar loans. 
The Underlying Mortgaged Property is also covered by comprehensive general
liability insurance against claims for personal and bodily injury, death or
property damage occurring on, in or about the related Underlying Mortgaged
Property, in an amount customarily required by prudent institutional lenders. 
An architectural or engineering consultant has performed an analysis of the
Underlying Mortgaged Properties located in seismic zone 3 or 4 in order to
evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the Underlying
Mortgaged Property in the event of an earthquake.  In such instance, the PML was
based on a 475 year lookback with a 10% probability of exceedance in a 50 year
period.  If the resulting report concluded that the PML would exceed 20% of the
amount of the replacement costs of the improvements, earthquake insurance on
such Underlying Mortgaged Property was obtained by an insurer rated at least
A-:V by A.M. Best Company or “BBB-” (or the equivalent) from S&P and Fitch or
“Baa3” (or the equivalent) from Moody’s.  If the Underlying Mortgaged Property
is located in Florida or within 25 miles of the coast of Texas, Louisiana,
Mississippi, Alabama, Georgia, North Carolina or South Carolina such Underlying
Mortgaged Property is insured by windstorm insurance in an amount at least equal
to the lesser of (i) the outstanding principal balance of such Underlying
Mortgage Loan and (ii) 100% of the full insurable value, or 100% of the
replacement cost, of the improvements located on the related Underlying
Mortgaged Property.

(nn)         The insurance policies contain a standard Mortgagee clause naming
the Mortgagee, its successors and assigns as loss payee, in the case of a
property insurance policy, and additional insured in the case of a liability
insurance policy and provide that they are not terminable without 30 days prior
written notice to the Mortgagee (or, with respect to non-


--------------------------------------------------------------------------------


payment, 10 days prior written notice to the Mortgagee) or such lesser period as
prescribed by applicable law.  Each Mortgage requires that the Mortgagor
maintain insurance as described above or permits the Mortgagee to require
insurance as described above, and permits the Mortgagee to purchase such
insurance at the Mortgagor’s expense if Mortgagor fails to do so.

(oo)         There is no material and adverse environmental condition or
circumstance affecting the Underlying Mortgaged Property; there is no material
violation of any applicable Environmental Law with respect to the Underlying
Mortgaged Property; neither Seller nor the Underlying Property Owner has taken
any actions which would cause the Underlying Mortgaged Property not to be in
compliance with all applicable Environmental Laws; the Underlying Mortgage Loan
documents require the borrower to comply with all Environmental Laws; and each
Mortgagor has agreed to indemnify the Mortgagee for any losses resulting from
any material, adverse environmental condition or failure of the Mortgagor to
abide by such Environmental Laws or has provided environmental insurance.

(pp)         No borrower under the Mezzanine Loan nor any Mortgagor under any
Underlying Mortgage Loan is a debtor in any state or federal bankruptcy or
insolvency proceeding.

(qq)         Each related Underlying Mortgaged Property was inspected by or on
behalf of the related originator or an affiliate during the 12 month period
prior to the related origination date.

(rr)           There are no material violations of any applicable zoning
ordinances, building codes and land laws applicable to the Underlying Mortgaged
Property or the use and occupancy thereof which (i) are not insured by an ALTA
lender’s title insurance policy (or a binding commitment therefor), or its
equivalent as adopted in the applicable jurisdiction, or a law and ordinance
insurance policy or (ii) would have a material adverse effect on the value,
operation or net operating income of the Underlying Mortgaged Property.  The
Mezzanine Loan Documents and the Underlying Mortgage Loan documents require the
Underlying Mortgaged Property to comply with all applicable laws and ordinances.

(ss)         None of the material improvements which were included for the
purposes of determining the appraised value of any related Underlying Mortgaged
Property at the time of the origination of the Mezzanine Loan or any related
Underlying Mortgage Loan lies outside of the boundaries and building restriction
lines of such property (except Underlying Mortgaged Properties which are legal
non-conforming uses), to an extent which would have a material adverse affect on
the value of the Underlying Mortgaged Property or the related Mortgagor’s use
and operation of such Underlying Mortgaged Property (unless affirmatively
covered by title insurance) and no improvements on adjoining properties
encroached upon such Underlying Mortgaged Property to any material and adverse
extent (unless affirmatively covered by title insurance).

(tt)           As of the Purchase Date for the related Purchased Asset, there
was no pending action, suit or proceeding, or governmental investigation of
which Seller, the Mezzanine Borrower or the Underlying Property Owner has
received notice, against the Mortgagor or the related Underlying Mortgaged
Property the adverse outcome of which could reasonably be


--------------------------------------------------------------------------------


expected to materially and adversely affect the Mezzanine Loan or the Underlying
Mortgage Loan.

(uu)         The improvements located on the Underlying Mortgaged Property are
either not located in a federally designated special flood hazard area or, if so
located, the Mortgagor is required to maintain or the Mortgagee maintains, flood
insurance with respect to such improvements and such policy is in full force and
effect in an amount no less than the lesser of (i) the original principal
balance of the Underlying Mortgage Loan, (ii) the value of such improvements on
the related Underlying Mortgaged Property located in such flood hazard area or
(iii) the maximum allowed under the related federal flood insurance program.

(vv)         With respect to each related Underlying Mortgage Loan, except for
Mortgagors under Underlying Mortgage Loans, the Underlying Mortgaged Property
with respect to which includes a Ground Lease, the related lessor (or its
affiliate) has title in the fee simple interest in each related Underlying
Mortgaged Property.

(ww)       The related Underlying Mortgaged Property is not encumbered, and none
of the Mezzanine Loan Documents or any Underlying Mortgage Loan documents
permits the related Underlying Mortgaged Property to be encumbered subsequent to
the Purchase Date of the related Purchased Asset without the prior written
consent of the holder thereof, by any lien securing the payment of money junior
to or of equal priority with, or superior to, the lien of the related Mortgage
(other than Title Exceptions, taxes, assessments and contested mechanics and
materialmens liens that become payable after such Purchase Date).

(xx)          Each related Underlying Mortgaged Property constitutes one or more
complete separate tax lots (or the related Mortgagor has covenanted to obtain
separate tax lots and a Person has indemnified the Mortgagee for any loss
suffered in connection therewith or an escrow of funds in an amount sufficient
to pay taxes resulting from a breach thereof has been established) or is subject
to an endorsement under the related title insurance policy.

(yy)         An appraisal of the related Underlying Mortgaged Property was
conducted in connection with the origination of the Underlying Mortgage Loan;
and such appraisal satisfied either (A) the requirements of the “Uniform
Standards of Professional Appraisal Practice” as adopted by the Appraisal
Standards Board of the Appraisal Foundation, or (B) the guidelines in Title XI
of the Financial Institutions Reform, Recovery and Enforcement Act or 1989, in
either case as in effect on the date such Underlying Mortgage Loan was
originated.

(zz)          The related Underlying Mortgaged Property is served by public
utilities, water and sewer (or septic facilities) and otherwise appropriate for
the use in which the Underlying Mortgaged Property is currently being utilized.

(aaa)       With respect to each related Underlying Mortgaged Property
consisting of a Ground Lease, Seller represents and warrants the following with
respect to the related Ground Lease:

I.        Such Ground Lease or a memorandum thereof has been or will be duly
recorded no later than 30 days after the Purchase Date of the related Purchased
Asset and such Ground


--------------------------------------------------------------------------------


Lease permits the interest of the lessee thereunder to be encumbered by the
related Mortgage or, if consent of the lessor thereunder is required, it has
been obtained prior to the Purchase Date.

II.       Upon the foreclosure of the Underlying Mortgage Loan (or acceptance of
a deed in lieu thereof), the Mortgagor’s interest in such Ground Lease is
assignable to the Mortgagee under the leasehold estate and its assigns without
the consent of the lessor thereunder (or, if any such consent is required, it
has been obtained prior to the Purchase Date).

III.     Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the Mortgagee and any such action without
such consent is not binding on the Mortgagee, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the Mortgagee and (iii) such default
is curable by the Mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.

IV.     Such Ground Lease is in full force and effect, there is no material
default under such Ground Lease, and there is no event which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a material default under such Ground Lease.

V.       The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give notice of any default by the lessee to the
Mortgagee.  The Ground Lease or ancillary agreement further provides that no
notice given is effective against the Mortgagee unless a copy has been given to
the Mortgagee in a manner described in the Ground Lease or ancillary agreement.

VI.     The Ground Lease (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, subject, however, to only
the Title Exceptions or (ii) is subject to a subordination, non-disturbance and
attornment agreement to which the Mortgagee on the lessor’s fee interest in the
Underlying Mortgaged Property is subject.

VII.    A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.

VIII.   Such Ground Lease has an original term (together with  any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the Mortgagee if the Mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than 20 years beyond the stated
maturity date.

IX.     Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than in
respect of a total or substantially total loss or taking) will be applied either
to the repair or restoration of all or part of the related Underlying Mortgaged
Property, with the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment or defeasance of the outstanding principal balance of the Underlying
Mortgage Loan, together with any accrued


--------------------------------------------------------------------------------


interest (except in cases where a different allocation would not be viewed as
commercially unreasonable by any commercial mortgage lender, taking into account
the relative duration of the Ground Lease and the related Mortgage and the ratio
of the market value of the related Underlying Mortgaged Property to the
outstanding principal balance of such Underlying Mortgage Loan).

X.      The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial lender

XI.     The ground lessor under such Ground Lease is required to enter into a
new lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.


--------------------------------------------------------------------------------


EXHIBIT VII

ASSET INFORMATION

Loan ID #:

Borrower Name:

Borrower Address:

Borrower City:

Borrower State:

Borrower Zip Code:

Recourse?

Guaranteed?

Related Borrower Name(s):

Original Principal Balance:

Note Date:

Loan Date:

Loan Type (e.g. fixed/arm):

Current Principal Balance:

Current Interest Rate (per annum):

Paid to date:

Annual P&I:

Next Payment due date:

Index (complete whether fixed or arm):

Gross Spread/Margin (complete whether fixed or arm):

Life Cap:

Life Floor:

Periodic Cap:

Periodic Floor:

Rounding Factor:

Lookback (in days):

Interest Calculation Method (e.g., Actual/360):

Interest rate adjustment frequency:

P&I payment frequency:

First P&I payment due:

First interest rate adjustment date:

First payment adjustment date:

Next interest rate adjustment date:

Next payment adjustment date:

Conversion Date:

Converted Interest Rate Index:

Converted Interest Rate Spread:

Maturity date:

Loan term:

Amortization term:

Hyper-Amortization Flag:

Hyper-Amortization Term:

Hyper-Amortization Rate Increase:

Balloon Amount:

 


--------------------------------------------------------------------------------


 

Balloon LTV:

Prepayment Penalty Flag:

Prepayment Penalty Text:

Lockout Period:

Lien Position:

Fee/Leasehold:

Ground Lease Expiration Date:

CTL (Yes/No):

CTL Rating (Moody’s):

CTL Rating (Duff):

CTL Rating (S&P):

CTL Rating (Fitch):

Lease Guarantor:

CTL Lease Type (NNN, NN, Bondable):

Property Name:

Property Address:

Property City:

Property Zip Code:

Property Type (General):

Property Type (Specific):

Cross-collateralized (Yes/No)*

Property Size:

Year built:

Year renovated:

Actual Average Occupancy:

Occupancy Rent Roll Date:

Underwritten Average Occupancy:

Largest Tenant:

Largest Tenant SF:

Largest Tenant Lease Expiration:

2nd Largest Tenant:

2nd Largest Tenant SF:

2nd Largest Tenant Lease Expiration:

3rd Largest Tenant:

3rd Largest Tenant SF:

3rd Largest Tenant Lease Expiration:

Underwritten Average Rental Rate/ADR:

Underwritten Vacancy/Credit Loss:

Underwritten Other Income:

Underwritten Total Revenues:

Underwritten Replacement Reserves:

 

--------------------------------------------------------------------------------

*      If yes, give property information on each property covered and in
aggregate as appropriate. Loan ID’s should be denoted with a suffix letter to
signify loans/collateral.


--------------------------------------------------------------------------------


 

Underwritten Management Fees:

Underwritten Franchise Fees:

Underwritten Total Expenses:

Underwritten Leasing Commissions:

Underwritten Tenant Improvement Costs:

Underwritten NOI:

Underwritten NCF:

Underwritten Debt Service Constant:

Underwritten DSCR at NOI:

Underwritten DSCR at NCF:

Underwritten NOI Period End Date:

Hotel Franchise:

Hotel Franchise Expiration Date:

Appraiser Name:

Appraised Value:

Appraisal Date:

Appraisal Cap Rate:

Appraisal Discount Rate:

Underwritten LTV:

Environmental Report Preparer:

Environmental Report Date:

Environmental Report Issues:

Architectural and Engineering Report Preparer:

Architectural and Engineering Report Date:

Deferred Maintenance Amount:

Ongoing Replacement Reserve Requirement per A&E Report:

Immediate Repairs Escrow % (e.g. [      ]%):

Replacement Reserve Annual Deposit:

Replacement Reserve Balance:

Tenant Improvement/Leasing Commission Annual Deposits:

Tenant Improvement/Leasing Commission Balance:

Taxes paid through date:

Monthly Tax Escrow:

Tax Escrow Balance:

Insurance paid through date:

Monthly Insurance Escrow:

Insurance Escrow Balance:

Reserve/Escrow Balance as of Date:

Probable Maximum Loss %:

Covered by Earthquake Insurance (Yes/No):

Number of times 30 days late in last 12 months:

Number of times 60 days late in last 12 months:

Number of times 90 days late in last 12 months:

Servicing Fee:

Notes:

 


--------------------------------------------------------------------------------


EXHIBIT VIII

ADVANCE PROCEDURES

(a)           Submission of Preliminary Due Diligence Package.

(A)          Seller may, from time to time, submit to Buyer a Preliminary Due
Diligence Package for Buyer’s review and approval in order to enter into a
Transaction with respect to any Eligible Asset that Seller proposes to be
included as a Purchased Asset under the Agreement, including any Requested
Exception Report; provided that Buyer shall not be under any obligation to enter
into any Transaction.

(B)           Upon Buyer’s receipt of a complete Preliminary Due Diligence
Package, Buyer, within five (5) Business Days, shall have the right to request,
in Buyer’s sole and absolute discretion, additional diligence materials and
deliveries that Buyer shall specify on a Supplemental Due Diligence List.  Upon
Buyer’s receipt of all of the Diligence Materials or Buyer’s waiver thereof,
Buyer shall promptly, but in any event within five(5) Business Days and only
following receipt of internal credit approval, shall either (i) notify Seller of
the Purchase Price and the Market Value for the Eligible Asset or (ii) deny, in
Buyer’s sole and absolute discretion, Seller’s request for a Transaction. 
Buyer’s failure to respond to Seller within five (5) Business Days following
receipt of all Diligence Materials or Buyer’s written waiver thereof shall be
deemed to be a denial of Seller’s request for an Advance, unless Buyer and
Seller have agreed otherwise in writing.  Nothing in this Exhibit VIII or
elsewhere in this Agreement shall, or be deemed to, prohibit Buyer from
determining in its sole discretion exercised in good faith the adequacy,
correctness and appropriateness of, or from disapproving, any and all financial
and other underwriting data required to be supplied by Seller under this
Agreement.

(b)           Final Approval of an Eligible Asset.  Upon Buyer’s notification to
Seller of the Purchase Price and the Market Value for any Eligible Loan, Seller
shall, if Seller desires to enter into a Transaction with respect to such New
Asset, satisfy the conditions set forth below (in addition to satisfying the
conditions precedent with respect to each Transaction, as set forth in Article
3(b) of this Agreement) as a condition precedent to Buyer’s approval of such
Eligible Asset as a Purchased Item, all in a manner, and pursuant to
documentation, satisfactory in all respects to Buyer (and its counsel) in its
sole, but good faith, discretion:

(A)          Delivery of Purchased Asset Documents.  Seller shall deliver to
Buyer: (i) with respect to a New Asset that is a Pre-Existing Asset, each of the
Purchased Asset Documents, except Purchased Asset Documents that Seller
expressly and specifically disclosed in Seller’s Preliminary Due Diligence
Package were not in Seller’s possession; and


--------------------------------------------------------------------------------


(ii) with respect to New Asset that is an Originated Asset, each of the
Purchased Asset Documents.

(B)           Environmental and Engineering.  Buyer shall have received a “Phase
1” (and, if requested by Buyer, “Phase 2”) environmental report, an asbestos
survey, if applicable, and an engineering report, each in form reasonably
satisfactory to Buyer, by an engineer or environmental consultant reasonably
approved by Buyer.

(C)           Appraisal.  Buyer shall have received either an appraisal approved
by Buyer (or a Draft Appraisal), each by an MAI appraiser.  If Buyer receives
only a Draft Appraisal prior to entering into a Transaction, Seller shall
deliver an appraisal approved by Buyer by an MAI appraiser on or before thirty
(30) days after the Purchase Date.

(D)          Insurance.  Buyer shall have received certificates or other
evidence of insurance demonstrating insurance coverage in respect of the
underlying real estate directly or indirectly securing or supporting such
Purchased Asset of types, in amounts, with insurers and otherwise in compliance
with the terms, provisions and conditions set forth in the Purchased Asset
Documents.  Such certificates or other evidence shall indicate that Seller (or,
as to Subordinate Eligible Assets, the lead lender on the whole loan in which
Seller is a participant or holder of a note or has an equity interest in the
Mortgagor, as applicable), will be named as an additional insured as its
interest may appear and shall contain a loss payee endorsement in favor of such
additional insured with respect to the policies required to be maintained under
the Purchased Asset Documents.

(E)           Survey.  Buyer shall have received all surveys of the underlying
real estate directly or indirectly securing or supporting such Purchased Asset
that are in Seller’s possession.

(F)           Lien Search Reports.  Buyer or Buyer’s counsel shall have
received, as reasonably requested by Buyer, satisfactory reports of UCC, tax
lien, judgment and litigation searches and title updates conducted by search
firms and/or title companies reasonably acceptable to Buyer with respect to the
Eligible Loan, underlying real estate directly or indirectly securing or
supporting such Eligible Loan, Seller and Mortgagor, such searches to be
conducted in each location Buyer shall reasonably designate.

(G)           Title Insurance Policy.

(1)                                  With respect to a Senior Mortgage Loan,
Seller shall have delivered to Buyer (1) an unconditional commitment to issue a
Title Policy in favor of Buyer and Buyer’s successors and/or assigns with
respect to Buyer’s interest in the related real property and insuring the
assignment of the Eligible Asset to Buyer, with an


--------------------------------------------------------------------------------


amount of insurance that shall be not less than the maximum principal amount of
the Eligible Asset (taking into account the proposed Advance) or (2) an
endorsement or confirmatory letter from the title insurance company that issued
the existing title insurance policy, in favor of Buyer and Buyer’s successors
and/or assigns, that amends the existing title insurance policy by stating that
the amount of the insurance is not less than the maximum principal amount of the
Eligible Asset (taking into account the proposed Advance).

(2)                                  Seller shall have delivered to Buyer a copy
of an unconditional commitment to issue a Title Policy or an existing title
insurance policy with respect to any Subordinate Eligible Asset that is
evidenced by a Mortgage Note, in an amount not less than the amount of such
Mortgage Note and all superior notes or (2) with respect to any Subordinate
Eligible Asset that is not evidenced by a Mortgage Note, in an amount not less
than the amount of the related indebtedness and all superior notes or
participations.

(3)                                  With respect to any CMBS or CRE CDO, Seller
shall have delivered to Buyer such evidence as Buyer on a case-by-case basis, in
its good faith discretion, shall require of the ownership of the real property
underlying such item of Collateral including, without limitation, a copy of a
Title Policy dated a date, and issued by a title insurer, in each case
acceptable to Buyer in its reasonable discretion, showing that title is vested
in the related Mortgagor or in an entity in whom such Mortgagor holds a
beneficial interest.

(H)          Assignment Documents.  Seller shall have executed and delivered to
Buyer, in form and substance reasonably satisfactory to Buyer and its counsel,
all applicable assignment documents assigning to Buyer the proposed Eligible
Asset (and in any Hedging Transactions held by Seller with respect thereto) that
shall be subject to no liens except as expressly permitted by Buyer.  Each of
the assignment documents shall contain such representations and warranties in
writing concerning the proposed Eligible Asset and such other terms as shall be
satisfactory to Buyer in its sole discretion.

(I)            Opinions of Counsel.  Buyer shall have received an opinion to
Seller and its successors and assigns from counsel to the underlying obligor on
the underlying loan transaction, as applicable, as to enforceability of the loan
documents governing such transaction and such other matters as Buyer shall
require (including, without limitation, opinions as to due formation, authority,
choice of law and perfection of security interests).

(J)            Additional Real Estate Matters.  To the extent obtained by Seller
from the Mortgagor or the underlying obligor relating to any Eligible Asset at
the origination of the Eligible Asset, Seller shall have delivered to Buyer such
other real estate related certificates and documentation as may have been
requested by Buyer, such as (i)


--------------------------------------------------------------------------------


certificates of occupancy and letters certifying that the property is in
compliance with all applicable zoning laws, each issued by the appropriate
Governmental Authority and (ii) abstracts of all leases in effect at the real
property relating to such Eligible Asset.

(K)          Subordinate Eligible Assets.  In the case of Subordinate Eligible
Assets, in addition to the delivery of the items in clauses (g), (h) and (i),
Buyer shall have received all documentation specified in clauses (a) through (f)
and (j) as if the underlying mortgage loan were the direct New Asset but solely
to the extent Seller possesses such documentation or has access to such
documentation because it was provided to the related lead lender and made
available to Seller and, in addition, all documents evidencing the Subordinate
Eligible Asset, including, but not limited to, an original Mortgage Note,
participation certificate, if applicable, and the related participation and/or
intercreditor agreement.

(L)           Other Documents.  Buyer shall have received such other documents
as Buyer or its counsel shall reasonably deem necessary.

Seller shall deliver the items set forth in clauses (a) through (l) above to
Buyer and its counsel from time to time promptly upon receipt of same by Seller
or its counsel.

(c)           Eligible Asset Approval or Disapproval.  Within five (5) Business
Days following the date upon which Seller has tendered performance of the
conditions enumerated in clauses (a) through (l) of subsection III above, or has
delivered such items or documents fully executed, if applicable, in final form,
and provided that Buyer and/or Buyer’s counsel, in the sole discretion of Buyer
exercised in good faith, has had sufficient time to perform a diligence review
of such materials,  Buyer shall either (i) if the documents with respect to the
proposed Eligible Asset are not satisfactory in form and substance to Buyer,
notify Seller in writing that Buyer has not approved the proposed Eligible Asset
as a Purchased Asset or (ii) notify Seller in writing that Buyer has approved
the proposed Eligible Asset as a Purchased Asset.  Buyer’s failure to respond to
Seller within such five (5) Business Day period shall be deemed to be a denial
of Seller’s request that Buyer approve the proposed Eligible Loan, unless Buyer
and Seller have agreed otherwise in writing.


--------------------------------------------------------------------------------


EXHIBIT IX

Excluded Transferees

Five Mile Capital

Newcastle

RAIT investment trust

CBF (CBRE REIT)

Capital Source

KFN (KKR REIT)

iStar Financial;

Anthracite Carbon Fund, together with any successor funds, to the extent such
funds are in the same business as their predecessor fund;

DB Realty Mezzanine Investment Fund I LLC and DB Realty Mezzanine Investment
Fund II LLC, together with any successor funds, to the extent such funds are in
the same business as their predecessor fund;

Brascan;

Guggenheim Structured Real Estate Operating Company, LLC;

SL Green/Gramercy Capital;

Arbor Commercial Mortgage LLC;

CW Capital;

Fortress/Draw Bridge;

NorthStar Realty Finance Corporation;

JE Roberts; and

Whitehall (and each such entity’s Affiliates).

 


--------------------------------------------------------------------------------


EXHIBIT X

FORM OF BAILEE LETTER

 

                                 

, 20

    

 

 

 

 

 

 

 

 

 

 

 

Re:                               Bailee Agreement (the “Bailee Agreement”) in
connection with the pledge by Capital Trust, Inc. (the “Seller”) to JPMorgan
Chase Bank, N.A. (the “Buyer”)

Ladies and Gentlemen:

In consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Buyer and [    ] (the “Bailee”) hereby agree as follows:

(a)           Seller shall deliver to the Bailee in connection with any
Purchased Assets delivered to the Bailee hereunder an Identification Certificate
in the form of Attachment 1 attached hereto to which shall be attached a
Purchased Asset Schedule identifying which Purchased Assets are being delivered
to the Bailee hereunder.  Such Purchased Asset Schedule shall contain the
following fields of information:  (a) the loan identifying number; (b) the
Purchased Asset obligor’s name; (c) the street address, city, state and zip code
for the applicable real property; (d) the original balance; and (e) the current
principal balance if different from the original balance.

(b)           On or prior to the date indicated on the Custodial Identification
Certificate delivered by Seller (the “Funding Date”), Seller shall have
delivered to the Bailee, as bailee for hire, the original documents set forth on
Schedule A attached hereto (collectively, the “Purchased Asset File”) for each
of the Purchased Assets (each a “Purchased Asset” and collectively, the
“Purchased Assets”) listed in Exhibit A to Attachment 1 attached hereto (the
“Purchased Asset Schedule”).

(c)           The Bailee shall issue and deliver to Buyer and LaSalle Bank
National Association (the “Custodian”) on or prior to the Funding Date by
facsimile (a) in the name of Buyer, an initial trust receipt and certification
in the form of Attachment 2 attached hereto (the “Bailee’s Trust Receipt and
Certification”) which Bailee’s Trust Receipt and Certification shall state that
the Bailee has received the documents comprising the Purchased Asset File as set
forth in the Custodial Identification Certificate (as defined in that certain
Custodial Agreement dated as of November 1, 2006, among Seller, Buyer and
Custodian (as defined in Article 5 below), in addition to such other documents
required to be delivered to Buyer and/or Custodian pursuant to the Master


--------------------------------------------------------------------------------


Repurchase Agreement dated as of November 1, 2006, between Seller and Buyer (the
“Repurchase Agreement”).

(d)           On the applicable Funding Date, in the event that Buyer fails to
purchase from Seller the Purchased Assets identified in the related Custodial
Identification Certificate, Buyer shall deliver by facsimile to the Bailee at
[    ] to the attention of [    ], an authorization (the “Facsimile
Authorization”) to release the Purchased Asset Files with respect to the
Purchased Assets identified therein to Seller.  Upon receipt of such Facsimile
Authorization, the Bailee shall release the Purchased Asset Files to Seller in
accordance with Seller’s instructions.

(e)           Following the Funding Date, the Bailee shall forward the Purchased
Asset Files to the Custodian at 2571 Busse Road, Dock 49, Elk Grove Village,
Illinois 60007 by insured overnight courier for receipt by the Custodian no
later than 1:00 p.m. on the third Business Day following the applicable Funding
Date (the “Delivery Date”).

(f)            From and after the applicable Funding Date until the time of
receipt of the Facsimile Authorization or the applicable Delivery Date, as
applicable, the Bailee (a) shall maintain continuous custody and control of the
related Purchased Asset Files as bailee for Buyer and (b) is holding the related
Purchased Assets as sole and exclusive bailee for Buyer unless and until
otherwise instructed in writing by Buyer.

(g)           Seller agrees to indemnify and hold the Bailee and its partners,
directors, officers, agents and employees harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including
reasonable attorney’s fees, that may be imposed on, incurred by, or asserted
against it or them in any way relating to or arising out of this Bailee
Agreement or any action taken or not taken by it or them hereunder unless such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (other than special, indirect, punitive or
consequential damages, which shall in no event be paid by the Bailee) were
imposed on, incurred by or asserted against the Bailee because of the breach by
the Bailee of its obligations hereunder, which breach was caused by negligence,
lack of good faith or willful misconduct on the part of the Bailee or any of its
partners, directors, officers, agents or employees.  The foregoing
indemnification shall survive any resignation or removal of the Bailee or the
termination or assignment of this Bailee Agreement.

(h)           In the event that the Bailee fails to produce a Mortgage Note,
assignment of collateral or any other document related to a Purchased Asset that
was in its possession within ten (10) business days after required or requested
by Seller or Buyer (a “Delivery Failure”), the Bailee shall indemnify Seller or
Buyer in accordance with the succeeding paragraph of this Article 8.


--------------------------------------------------------------------------------


(i)            Seller agrees to indemnify and hold Buyer and its respective
affiliates and designees harmless against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever, including reasonable attorney’s
fees, that may be imposed on, incurred by, or asserted against it or them in any
way relating to or arising out of a Custodial Delivery Failure or the Bailee’s
negligence, lack of good faith or willful misconduct.  The foregoing
indemnification shall survive any termination or assignment of this Bailee
Agreement.

(j)            Seller hereby represents, warrants and covenants that the Bailee
is not an affiliate of or otherwise controlled by Seller.  Notwithstanding the
foregoing, the parties hereby acknowledge that the Bailee hereunder may act as
Counsel to Seller in connection with a proposed transaction and [    ], if
acting as Bailee, has represented Seller in connection with negotiation,
execution and delivery of the Repurchase Agreement.

(k)           In connection with a pledge of the Purchased Assets as collateral
for an obligation of Buyer, Buyer may pledge its interest in the corresponding
Purchased Asset Files held by the Bailee for the benefit of Buyer from time to
time by delivering written notice to the Bailee that Buyer has pledged its
interest in the identified Purchased Assets and Purchased Asset Files, together
with the identity of the party to whom the Purchased Assets have been pledged
(such party, the “Pledgee”).  Upon receipt of such notice from Buyer, the Bailee
shall mark its records to reflect the pledge of the Purchased Assets by Buyer to
the Pledgee.  The Bailee’s records shall reflect the pledge of the Purchased
Assets by Buyer to the Pledgee until such time as the Bailee receives written
instructions from Buyer that the Purchased Assets are no longer pledged by Buyer
to the Pledgee, at which time the Bailee shall change its records to reflect the
release of the pledge of the Purchased Assets and that the Bailee is holding the
Purchased Assets as custodian for, and for the benefit of, Buyer.

(l)            The agreement set forth in this Bailee Agreement may not be
modified, amended or altered, except by written instrument, executed by all of
the parties hereto.

(m)          This Bailee Agreement may not be assigned by Seller or the Bailee
without the prior written consent of Buyer.

(n)           For the purpose of facilitating the execution of this Bailee
Agreement as herein provided and for other purposes, this Bailee Agreement may
be executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute and be one and the same instrument.

(o)           This Bailee Agreement shall be construed in accordance with the
laws of the State of New York, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.


--------------------------------------------------------------------------------


(p)           Capitalized terms used herein and defined herein shall have the
meanings ascribed to them in the Repurchase Agreement.


--------------------------------------------------------------------------------


 

Very truly yours,

 

CAPITAL TRUST, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

ACCEPTED AND AGREED:

 

 

 

 

 

 

[BAILEE]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

Buyer

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


Schedule A

[List of Purchased Asset Documents]


--------------------------------------------------------------------------------


Attachment 1

IDENTIFICATION CERTIFICATE

On this       day of                 , 200  , CAPITAL TRUST, INC. (the
“Seller”), under that certain Bailee Agreement of even date herewith (the
“Bailee Agreement”), among Seller, [    ] (the “Bailee”), and JPMORGAN CHASE
BANK, N.A., as Buyer, does hereby instruct the Bailee to hold, in its capacity
as Bailee, the Purchased Asset Files with respect to the Purchased Assets listed
on Exhibit A hereto, which Purchased Assets shall be subject to the terms of the
Bailee Agreement as of the date hereof.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Bailee Agreement.

IN WITNESS WHEREOF, Seller has caused this Identification Certificate to be
executed and delivered by its duly authorized officer as of the day and year
first above written.

CAPITAL TRUST, INC.

 

By:

 

 

Name:

 

Title:


--------------------------------------------------------------------------------


Exhibit A to Attachment 1

PURCHASED ASSET SCHEDULE


--------------------------------------------------------------------------------


Attachment 2

FORM OF BAILEE’S TRUST RECEIPT AND CERTIFICATION

                , 200  

JPMORGAN CHASE BANK, N.A.
270 Park Avenue, 7th Floor
New York, New York 10017-2014
Attention:              Ms. Nancy S. Alto
Telephone:            (212) 834-9271
Telecopy:              (212) 834-6565

Re:                                  Bailee Agreement, dated as of             ,
200_ (the “Bailee Agreement”) among Capital Trust, Inc. (the “Seller”), JPMorgan
Chase Bank, N.A. (the “Buyer”) and [    ] (the “Bailee”)

Ladies and Gentlemen:

In accordance with the provisions of Paragraph 3 of the above-referenced Bailee
Agreement, the undersigned, as the Bailee, hereby certifies that as to each
Purchased Asset described in the Purchased Asset Schedule (Exhibit A to
Attachment 1), a copy of which is attached hereto, it has reviewed the Purchased
Asset File and has determined that (i) all documents listed in Schedule A
attached to the Bailee Agreement are in its possession and (ii) such documents
have been reviewed by it and appear regular on their face and relate to such
Purchased Asset, and (iii) based on its examination, the foregoing documents on
their face satisfy the requirements set forth in Paragraph 2 of the Bailee
Agreement.

The Bailee hereby confirms that it is holding each such Purchased Asset File as
agent and bailee for the exclusive use and benefit of Buyer pursuant to the
terms of the Bailee Agreement.

All initially capitalized terms used herein shall have the meanings ascribed to
them in the above-referenced Bailee Agreement.

[   ], BAILEE

 

By:

 

 

Name:

 

Title:


--------------------------------------------------------------------------------


 

EXHIBIT XI

[RESERVED]


--------------------------------------------------------------------------------


 

EXHIBIT XII

FORM OF MARGIN DEFICIT NOTICE

[DATE]/[TIME]

VIA ELECTRONIC TRANSMISSION

CAPITAL TRUST, INC.
410 Park Avenue

New York, New York 10022
Attn: Geoffrey G. Jervis

Re:                                  Master Repurchase Agreement, dated as of
November 1, 2006 (as amended, restated, supplemented, or otherwise modified and
in effect from time to time, the “Master Repurchase Agreement”; capitalized
terms used but not otherwise defined herein shall have the meanings assigned
thereto in the Master Repurchase Agreement) by and among JPMorgan Chase Bank,
N.A. (“Buyer”) and Capital Trust, Inc., a Maryland corporation(“Seller”).

Pursuant to Article 4(a) of the Master Repurchase Agreement, Buyer hereby
notifies Seller of the existence of a Margin Deficit as of the date hereof as
follows:

 

[Repurchase Price for specific Purchased Asset:

$

 

 

Asset Value of such Purchased Asset:

$

 

 

MARGIN DEFICIT:

$

 

]

[Aggregate Repurchase Price of all Purchased Assets:

$

 

 

Maximum Amount:

$

 

 

MARGIN DEFICIT:

$

 

]

 

SELLER IS REQUIRED TO CURE THE MARGIN DEFICIT SPECIFIED ABOVE IN ACCORDANCE WITH
THE MASTER REPURCHASE AGREEMENT AND WITHIN THE TIME PERIOD SPECIFIED ARTICLE
4(a) THEREOF.


--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------


 

EXHIBIT XIII

UCC FILING JURISDICTIONS

Maryland


--------------------------------------------------------------------------------


 

EXHIBIT XIV

[Reserved]

 


--------------------------------------------------------------------------------


 

EXHIBIT XV

ADDITIONAL ELIGIBLE COLLATERAL

 

 

ADDITIONAL ELIGIBLE COLLATERAL

 

REMAINING MATURITY
FROM THE VALUATION DATE

 

VALUATION
PERCENTAGE

(1)

 

US-CASH

 

Not applicable

 

100%

 

 

 

 

 

 

 

(2)

 

US-TBILL, US-TNOTE, US-TBOND,

 

Less than 1 year

 

99%

 

 

US-TIPS

 

Between 1 and 5 years

 

98%

 

 

 

 

Between 5 and 10 years

 

97%

 

 

 

 

Between 10 and 30 years

 

95%

 

 

 

 

 

 

 

(3)

 

US-STRIP

 

All maturities

 

90%

 

 

 

 

 

 

 

(4)

 

US-GNMA, US-FNMA,

 

Less than 1 year

 

99%

 

 

US-FHLMC, US-NCAD,

 

Between 1 and 5 years

 

97%

 

 

US-NCADN

 

Between 5 and 10 years

 

96%

 

 

 

 

Between 10 and 30 years

 

94%

 

 

 

 

 

 

 

(5)

 

US-GNMAMBS, US-FNMAMBS,
US-FHLMCMBS

 

Not applicable

 

94%

 

Definitions. As used in this Exhibit XV, the following definitions are specified
below:

US-CASH - United States of America Dollar (USD) Cash.  The lawful currency of
the United States of America.

US-TBILL - US Treasury Bills.  Negotiable debt obligations issued pursuant to
USC Title 31, Chapter 31, Section 3104 by the Department of the Treasury backed
by the credit of the United States of America, having a maturity at issuance of
no greater than 1 year.

US-TNOTE - US Treasury Notes.  Negotiable debt obligations issued pursuant to
USC Title 31, Chapter 31, Section 3103 by the Department of the Treasury backed
by the credit of the United States of America, having a maturity at issuance of
at least 1 year but less than 10 years.

US-TBOND - US Treasury Bonds.  Negotiable debt obligations issued pursuant to
USC Title 31, Chapter 31, Section 3102 by the Department of the Treasury backed
by the credit of the United States of America.


--------------------------------------------------------------------------------


 

US-TIPS - US Treasury Inflation Protected Issues (TIPS).  Securities issued by
the Department of the Treasury backed by the credit of the United States of
America where the principal is changed based on changes of the consumer price
index.

US-STRIP - US Treasury Strips.  Securities issued by the Department of the
Treasury backed by the credit of the United States of America that represent
either interest components or principal components stripped from underlying US
treasury obligations under the program of the Department of the Treasury called
“Separate Trading of Registered Interest and Principal Securities”.

US-GNMA - Callable Agency Debt of the Government National Mortgage Association
(“GNMA”).  Fixed-rate, callable, non-amortizing U.S. Dollar denominated debt
securities; in book entry form issued by GNMA the full and timely payment of
principal and interest of which is guaranteed by the U.S. Government.

US-FNMA - Callable Agency Debt of the  Federal National Mortgage Association
(“FNMA”).  Fixed-rate, callable, non-amortizing U.S. Dollar denominated senior
debt securities in book entry form issued by FNMA.

US-FHLMC - Callable Agency Debt of the Federal Home Loan Mortgage Corporation
(“FHLMC”).  Fixed-rate, callable, non-amortizing U.S. Dollar denominated senior
debt securities in book entry form issued by FHLMC.

US-NCAD - Non-Callable Agency Debt of Various Issuers.  Fixed-rate,
non-callable, non-amortizing U.S. Dollar denominated senior debt securities of
fixed maturity in book entry form issued by GNMA, FNMA or FHLMC.

US-NCADN - Non-Callable Agency Discount Notes of Various Issuers.  Non-callable
U.S. Dollar denominated discount notes sold at a discount from their principal
amount payable at maturity with an original maturity of 360 days or less in book
entry form and issued by GNMA, FNMA or FHLMC.

US-GNMAMBS - Government National Mortgage Association Certificates - Mortgage
Backed Securities.  Single-class fully modified pass-through certificates (GNMA
Certificates) in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Government National Mortgage Association (excluding REMIC) or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and derivatives and similar
derivatives securities).

US-FNMAMBS - Federal National Mortgage Association Certificates - Mortgage
Backed Securities.  Single-class fully modified pass-through certificates (FNMA
Certificates) in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Federal National Mortgage Association (excluding REMIC) or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and derivatives and similar
derivatives securities).


--------------------------------------------------------------------------------


 

US-FHLMCMBS - Federal Home Loan Mortgage Corporation Certificates - Mortgage
Backed Securities.  Single-class mortgage participation certificates (FHLMC
Certificates) in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Federal Home Loan Mortgage Corporation (excluding REMIC) or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and derivatives and similar
derivatives securities).


--------------------------------------------------------------------------------


 

EXHIBIT XVI

FORM OF SERVICER NOTICE

[DATE]

[SERVICER], as Special Servicer
[ADDRESS]
Attention:                         

Re:                               Master Repurchase Agreement, dated as of
November 1, 2006 by and between JPMorgan Chase Bank, N.A. (“Buyer”) and Capital
Trust, Inc. (“Seller”) (as amended, restated, supplemented, or otherwise
modified and in effect from time to time, the “Master Repurchase Agreement”);
(capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Master Repurchase Agreement).

Ladies and Gentlemen:

[SERVICER] (the “Servicer”) is servicing certain mortgage assets for Seller
pursuant to one or more Servicing Agreements between Servicer and Seller (the
“Purchased Assets”).  Pursuant to the Master Repurchase Agreement, Servicer is
hereby notified that Seller has granted a security interest to Buyer in the
Purchased Assets which are serviced by Servicer.

Servicer shall segregate all amounts collected on account of the Purchased
Assets sold to Buyer under the Master Repurchase Agreement, hold them in trust
for the sole and exclusive benefit of Buyer, and remit such collections to the
following account which has been established at PNC Bank, National Association,
ABA# 043-000-096, Account # 102-396-8633, (the “Cash Management Account”). 
Servicer acknowledges that the Cash Management Account is held for the benefit
of Buyer pursuant to the Depository Agreement, dated as of November 1, 2006, by
and between Seller, Buyer, Midland Loan Services, Inc. and PNC Bank, National
Association.  Upon receipt of a notice of Event of Default from Buyer, Servicer
shall follow the instructions of Buyer with respect to the Purchased Assets, and
shall deliver to Buyer any information with respect to the Purchased Assets
reasonably requested by Buyer.

Servicer hereby agrees that, notwithstanding any provision to the contrary in
any Servicing Agreement which exists between Servicer and Seller in respect of
any Purchased Asset, (i) Servicer is servicing the Purchased Assets for the
joint benefit of Seller and Buyer, (ii)  Buyer is expressly intended to be a
third-party beneficiary under each Servicing Agreement and (iii) Buyer may, at
any time, terminate any such Servicing Agreement immediately upon the delivery
of written notice thereof to Servicer and/or in any event transfer servicing to
Buyer’s designee, at no cost or expense to Buyer, it being agreed that Seller
will pay any and all fees


--------------------------------------------------------------------------------


required to terminate any Servicing Agreement and to effectuate the transfer of
servicing to the designee of Buyer.

Notwithstanding any contrary information or direction which may be delivered to
Servicer by Seller, Servicer may conclusively rely on any information, direction
or notice of an Event of Default delivered by Buyer, and Seller shall indemnify
and hold Servicer harmless for any and all claims asserted against Servicer for
any actions taken in good faith by Servicer in connection with the delivery of
such information or notice of Event of Default.

No provision of this letter may be amended, countermanded or otherwise modified
without the prior written consent of Buyer.  Buyer is an intended third party
beneficiary of this letter.

Please acknowledge receipt and your agreement to the terms of this instruction
letter by signing in the signature block below and forwarding an executed copy
to Buyer promptly upon receipt.  Any notices to Buyer should be delivered to the
following address: 270 Park Avenue, 7th Floor, New York, NY 10017-2014  Attn:
Nancy S. Alto, Telephone: (212) 834-9271, Fax:  (212) 834-6565.

Very truly yours,

 

 

 

 

 

[SERVICER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

 

 

 

CAPITAL TRUST, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT XVII

FORM OF RELEASE LETTER

[Date]

JPMorgan Chase Bank, N.A.
270 Park Avenue, 7th Floor
New York, New York 100017-2014

Attention:              Ms. Nancy S. Alto

Re:          Master Repurchase Agreement, dated as of November 1, 2006 by and
between JPMorgan Chase Bank, N.A. (“Buyer”) and Capital Trust, Inc. (“Seller”)
(as amended, restated, supplemented, or otherwise modified and in effect from
time to time, the “Master Repurchase Agreement”); (capitalized terms used but
not otherwise defined herein shall have the meanings assigned thereto in the
Master Repurchase Agreement).

Ladies and Gentlemen:

With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third party, and (b) we hereby release all right,
interest or claim of any kind other than any rights under the Master Repurchase
Agreement with respect to such Purchased Assets, such release to be effective
automatically without further action by any party upon payment by Buyer of the
amount of the Purchase Price contemplated under the Master Repurchase Agreement
(calculated in accordance with the terms thereof) in accordance with the wiring
instructions set forth in the Master Repurchase Agreement.

Very truly yours,

CAPITAL TRUST, INC.

 

By:

 

 

 

Title:

 

 

Name:

 


--------------------------------------------------------------------------------


 

Schedule A

[List of Purchased Asset Documents]


--------------------------------------------------------------------------------


 

EXHIBIT XVIII

[RESERVED]


--------------------------------------------------------------------------------


 

EXHIBIT XIX

FORM OF COVENANT COMPLIANCE CERTIFICATE

[    ] [  ], 200[  ]

JPMorgan Chase Bank, N.A.
270 Park Avenue, 7th Floor
New York, New York 10017-2014
Attention:  Kunal K. Singh

This Compliance Certificate is furnished pursuant to that certain Master
Repurchase Agreement, dated as of November 1, 2006 (as amended, restated,
supplemented, or otherwise modified and in effect from time to time, the “Master
Repurchase Agreement”) by and among JPMorgan Chase Bank, N.A. (“Buyer”) and
Capital Trust, Inc. (“Seller”).  Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the respective meanings ascribed
thereto in the Master Repurchase Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.               I am a duly elected Responsible Officer of Seller.

2.               All of the financial statements, calculations and other
information set forth in this Compliance Certificate, including, without
limitation, in any exhibit or other attachment hereto, are true, complete and
correct as of the date hereof.

3.               I have reviewed the terms of the Master Repurchase Agreement
and I have made, or have caused to be made under my supervision, a detailed
review of the transactions and financial condition of Seller during the
accounting period covered by the financial statements attached (or most recently
delivered to Buyer if none are attached).

4.               I am not  aware of any facts, or pending developments that have
caused, or may in the future cause the Market Value of any Purchased Asset to
decline at any time within the reasonably foreseeable future.

5.               As of the date hereof, and since the date of the certificate
most recently delivered pursuant to Article 12(j) of the Master Repurchase
Agreement, Seller has observed or performed all of its covenants and other
agreements in all material respects, and satisfied in all material respects,
every condition, contained in the Master Repurchase Agreement and the related
documents to be observed, performed or satisfied by it.

6.               The examinations described in Paragraph 3 above did not
disclose, and I have no knowledge of, the existence of any condition or event
which constitutes an Event of Default or Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate (including after giving effect to any pending
Transactions requested to be entered into), except as set forth below.


--------------------------------------------------------------------------------


 

7.               (A) As of the date hereof, other than as set forth in clause
(B) below, the representations and warranties made by Seller in Article 10 of
the Master Repurchase Agreement are true, correct and complete in all material
respects with the same force and effect as if made on and as of the date hereof,
and (B) with respect to the representations and warranties set forth in Article
10(b)(x)(D) of the Master Repurchase Agreement, no Material Breach has occurred.

8.               No condition or event that constitutes a “Termination Event”,
“Event of Default”, “Potential Event of Default” or any similar event by Seller,
however denominated, has occurred or is continuing under any Hedging
Transaction.

9.               Attached as Exhibit 2 hereto is a description of all interests
of Affiliates of each Seller in any Underlying Mortgaged Property (including
without limitation, any lien, encumbrance or other debt or equity position or
other interest in the Underlying Mortgaged Property that is senior or junior to,
or pari passu with, a Mortgage Asset in right of payment or priority).

10.         Attached as Exhibit 3 hereto are the financial statements required
to be delivered pursuant to Article 12 of the Master Repurchase Agreement (or,
if none are required to be delivered as of the date of this Compliance
Certificate, the financial statements most recently delivered pursuant to
Article 12 of the Master Repurchase Agreement), which financial statements, to
the best of my knowledge after due inquiry, fairly and accurately present in all
material respects, the financial condition and operations of Seller as of the
date or with respect to the period therein specified, determined in accordance
with the requirements set forth in Article 12.

11.         Attached as Exhibit 4 hereto are the calculations demonstrating
compliance with the financial covenants set forth in Article 11 of the Master
Repurchase Agreement.

To the best of my knowledge, Seller has, during the period since the delivery of
the immediately preceding Compliance Certificate, observed or performed all of
its covenants and other agreements in all material respects, and satisfied in
all material respects every condition, contained in the Master Repurchase
Agreement and the related documents to be observed, performed or satisfied by
it, and I have no knowledge of the occurrence during such period, or present
existence, of any condition or event which constitutes an Event of Default or
Default (including after giving effect to any pending Transactions requested to
be entered into), except as set forth below.

Described below are the exceptions, if any, to paragraph 10, listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Parent


--------------------------------------------------------------------------------


or any Seller has taken, is taking, or proposes to take with respect to each
such condition or event:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Compliance Certificate,
are made and delivered this       [    ] day of [                ], 200[    ].

--------------------------------------------------------------------------------

Name:

Title:


--------------------------------------------------------------------------------